Exhibit 10.2

 



 

 

 

 

 

 

 

 

 

$75,000,000

 

SECOND LIEN CREDIT AGREEMENT

 

among

 

BLACK RIDGE OIL & GAS, INC.

 

as Borrower,

 

The Several Lenders

 

from Time to Time Parties Hereto,

 

and

 

CHAMBERS ENERGY MANAGEMENT, LP,

 

as Agent

 

Dated as of August 8, 2013

 

 

 

 

 

 

 

 



 

 

 

TABLE OF CONTENTS

 



  Page Article I DEFINITIONS 1 1.1 Defined Terms 1 1.2 Other Definitional
Provisions 19 1.3 Computation of Time Periods 20 Article II AMOUNT AND TERMS OF
COMMITMENTS 20 2.1 Loan Commitments 20 2.2 Procedures for Borrowing and
Procedures for Increases in Available Commitments 21 2.3 Maturity Date 22 2.4
Repayment of Loans; Evidence of Debt 22 2.5 Fees 23 2.6 Optional Prepayments 23
2.7 Mandatory Prepayments 23 2.8 Interest Rates, Payment Dates and Computation
of Interest and Fees 24 2.9 Application of Payments; Place of Payments 25 2.10
Requirements of Law 27 2.11 Taxes 27 2.12 Indemnity 29 2.13 Change of Lending
Office 30 2.14 Original Issue Discount 30 Article III REPRESENTATIONS AND
WARRANTIES 30 3.1 Financial Condition 30 3.2 No Change 31 3.3 Corporate
Existence; Compliance with Law 31 3.4 Entity Power; Authorization; Enforceable
Obligations 31 3.5 No Legal Bar 32 3.6 Existing Indebtedness 32 3.7 No Material
Litigation 32 3.8 No Default 32 3.9 Ownership of Property 32 3.10 Insurance 33
3.11 Intellectual Property 33 3.12 Taxes 33 3.13 Federal Regulations 34 3.14
Labor Matters 34 3.15 ERISA Plans 34 3.16 Regulations 34 3.17 Capital Stock;
Subsidiaries 35 3.18 Use of Proceeds 35 3.19 Environmental Matters 35 3.20
Accuracy of Information, etc. 36 3.21 Security Documents 37 3.22 Solvency 37
3.23 Gas Imbalances 37 3.24 Hedging Agreements 37

 



i

 

 

3.25 Reserve Reports 38 3.27 Bank Accounts 38 3.28 Access Agreements 38 3.29
Authorities for Expenditure 38 3.30 Material Contracts 38 Article IV CONDITIONS
PRECEDENT 39 4.1 Conditions to Closing Date 39 4.2 Conditions to the Funding
Date 41 4.3 Conditions to Each Extension of Credit after the Funding Date 42 4.4
Conditions Deemed Fulfilled 43 Article V AFFIRMATIVE COVENANTS 43 5.1 Financial
Statements 43 5.2 Collateral Reporting 44 5.3 Certificates; Other Information 46
5.4 Payment of Obligations 48 5.5 Maintenance of Existence; Compliance with
Obligations, Requirements, etc 48 5.6 Operation and Maintenance of Property 48
5.7 Insurance. 49 5.8 Inspection of Property; Books and Records; Discussions 49
5.9 Notices 50 5.10 Environmental Laws 50 5.11 Commodity Price Protection 51
5.12 Collateral Matters. 51 5.13 Title Matters. 53 5.14 Use of Proceeds 53 5.15
Patriot Act Compliance 53 5.16 Warrants 53 5.17 Further Assurances 54 Article VI
NEGATIVE COVENANTS 54 6.1 Financial Condition Covenants 54 6.2 Indebtedness 55
6.3 Liens 56 6.4 Fundamental Changes 58 6.5 Disposition of Property 58 6.6
Restricted Payments 59 6.7 Certain Expenditures 60 6.8 Investments 60 6.9
Transactions with Affiliates 61 6.10 Sales and Leasebacks 61 6.11 Changes in
Fiscal Periods 61 6.12 Negative Pledge Clauses 61 6.13 Restrictions on
Subsidiary Distributions 61 6.14 Lines of Business 61 6.15 ERISA Plans 61 6.16
Hedging Agreements 62

 



ii

 

 

6.17 New Subsidiaries 62 6.18 Use of Proceeds 62 6.19 Bank Accounts 62 6.20
Title Opinions; Drilling 62 6.21 Gas Imbalances, Take-or-Pay or Other
Prepayments 62 6.22 Amendments to Certain Documents and Agreements 63 6.23
Post-Funding Deliveries 63 Article VII EVENTS OF DEFAULT 63 7.1 Events of
Default 63 7.2 Remedies 65 Article VIII THE AGENT 65 8.1 Appointment 65 8.2
Delegation of Duties 65 8.3 Exculpatory Provisions 65 8.4 Reliance by Agent 66
8.5 Notice of Default 66 8.6 Non Reliance on Agent and Other Lenders 66 8.7
Indemnification 67 8.8 Agent in its Individual Capacity 67 8.9 Successor Agent
67 8.10 Collateral Matters 68 8.11 Withholding Tax 68 Article IX MISCELLANEOUS
69 9.1 Amendments and Waivers 69 9.2 Notices 70 9.3 No Waiver; Cumulative
Remedies 71 9.4 Survival of Representations and Warranties 71 9.5 Payment of
Expenses 71 9.6 Indemnification; Waiver 71 9.7 Successors and Assigns;
Participations and Assignments 73 9.8 Adjustments; Set off 75 9.9 Counterparts
76 9.10 Severability 76 9.11 Integration; Construction 76 9.12 GOVERNING LAW 76
9.13 Submission To Jurisdiction; Waivers 77 9.14 Acknowledgments 77 9.15
Confidentiality 78 9.16 Release of Collateral and Guarantee Obligations 78 9.17
Interest Rate Limitation 79 9.18 Accounting Changes 79 9.19 WAIVERS OF JURY
TRIAL 80 9.20 Customer Identification – USA PATRIOT Act Notice 80 9.21
Creditor-Debtor Relationship 80 9.22 Lenders and Warrant Holders 80 9.23
Intercreditor Agreement 80







 



iii

 

 

SCHEDULES:

 

1.1(a) Commitments

1.1(b) Mortgaged Properties

1.1(c) Qualified Investment Areas

3.1(b) Guarantee Obligations

3.4 Consents, Authorizations, Filings and Notices

3.6 Existing Indebtedness

3.17(b) Capital Stock Ownership

3.17(c) Subscriptions, Options, Warrants, etc.

3.17(e) Voting, Sale or Transfer Agreements

3.21(a)-1 Security Agreement UCC Filing Jurisdictions

3.21(a)-2 UCC Financing Statements to Remain on File

3.21(a)-3 UCC Financing Statements to be Terminated

3.21(b) Mortgage Filing Jurisdictions

3.24 Hedging Agreements

3.27 Bank Accounts

3.29 Authorities for Expenditure

3.30 Material Contracts

5.16 Applicable Issue Prices

6.3(f) Existing Liens

6.23 Post-Funding Matters

 

 

EXHIBITS:

 

A Form of Borrowing Notice

B Form of Compliance Certificate

C Form of Guarantee and Security Agreement

D Form of Intercreditor Agreement

E Form of Mortgage

F Form of Solvency Certificate

G Form of Note

H Form of Exemption Certificate

I Form of Request for Approval of Capital Expenditure

J Form of Assignment and Acceptance

K Form of Warrant

 



iv

 

 

This SECOND LIEN CREDIT AGREEMENT, dated as of August 8, 2013, is by and among
BLACK RIDGE OIL & GAS, INC., a Nevada corporation (“Borrower”), the several
banks and other financial institutions or entities from time to time parties to
this Agreement (the “Lenders”) and CHAMBERS ENERGY MANAGEMENT, LP, as
administrative agent (in such capacity, “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower has requested that the Lenders make term loans to Borrower in
the aggregate principal amount of up to $75,000,000;

 

WHEREAS, to induce Lenders to enter into this Agreement, the Borrower has agreed
to issue the Warrants to the Lenders; and

 

WHEREAS, the Lenders are willing to make term loans to Borrower on the terms and
conditions of this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

 

Article I
DEFINITIONS

 

1.1              Defined Terms. As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this Section
1.1.

 

Acceptable Security Interest: in any Property, a Lien which (a) exists in favor
of Agent for the benefit of the Secured Parties, (b) is superior to all Liens or
rights of any other Person in the Property encumbered thereby (other than
Permitted Liens), (c) secures the Obligations, and (d) is perfected and
enforceable.

 

Access Agreement: an access agreement executed and delivered by each Person on
whose premises any Loan Party maintains any Collateral and such Loan Party in
favor of Agent, in a form and substance satisfactory to Agent (including,
without limitation, with respect to the Borrower’s leased office space for its
corporate headquarters).

 

Accounting Change: as defined in Section 9.18.

 

Additional Loan: as defined in Section 2.1(b).

 

Adjusted Liquidity: as of any date of determination, (i) Availability at such
date plus (ii) the aggregate amount of unused available revolving commitments
(as limited by the borrowing base then in effect) under the First Lien Credit
Agreement, if any, at such date less (iii) $2,000,000.

 

Adjusted Total Indebtedness: on any date, the sum of (a) the outstanding
principal amount of, and accrued but unpaid interest on, the Loans on such date,
(b) the outstanding principal amount of, and accrued but unpaid interest on, any
funded Indebtedness incurred by any Loan Party and then outstanding, including
loans under the First Lien Credit Agreement, (c) the aggregate amount of
royalties, if any, which are unpaid beyond the date on which interest begins to
accrue pursuant to the terms of the Loan Parties’ oil and gas leases or pursuant
to applicable law, and for which no reserves in conformity with GAAP have been
provided on the books of the Borrower, and (d) all obligations with respect to
trade payables incurred by any Loan Party, which are 90 days or more past the
original invoice or billing date thereof (unless, in the case of this clause
(d), such obligations are being contested in good faith by appropriate
proceedings and such reserves as may be required by GAAP shall have been made
therefor).

 



1

 

 

Affiliate: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise. Notwithstanding
the foregoing, no Lender shall be deemed to be an Affiliate of the Loan Parties.

 

Agent: as defined in the preamble hereto.

 

Aggregate Exposure: with respect to any Lender at any time, an amount equal to
(a) until the funding of the Loans on the Funding Date, such Lender’s Commitment
at such time; (b) thereafter, at any time prior to the Commitment Expiration
Date, the sum of (i) the aggregate then unpaid principal amount of such Lender’s
Loans and (ii) such Lender’s Commitment; or (c) at any time on or after the
Commitment Expiration Date, the aggregate then unpaid principal amount of such
Lender’s Loans.

 

Aggregate Exposure Percentage: with respect to any Lender at any time, the ratio
(expressed as a percentage) of such Lender’s Aggregate Exposure at such time to
the sum of the Aggregate Exposures of all Lenders at such time.

 

Agreement: this Credit Agreement, as amended, restated, replaced, supplemented
or otherwise modified from time to time.

 

Applicable Premium: as defined in Section 2.6(a).

 

Asset Sale: any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by clauses (b), (c), (d) or
(g) of Section 6.5).

 

Assignee: as defined in Section 9.7(c).

 

Availability: as of any time, the amount by which the Available Commitments
exceeds the amount of the then outstanding Loans (excluding Loans arising solely
from the accrual of PIK Interest).

 

Available Commitments: as of any time, the lesser of (a) the Commitments then in
effect and (b) $25,000,000, as such amount may be increased from time to time
pursuant to Section 2.2(c).

 

Assignment and Acceptance: as defined in Section 9.7(c).

 

Assignor: as defined in Section 9.7(c).

 

Bank Price Deck: the average relevant current price assumptions contained in the
most recent publication of the Macquarie Tristone Energy Lender Price Survey or,
if such survey is no longer published, a similar survey acceptable to Agent.

 

Benefitted Lender: as defined in Section 9.8(a).

 

Board: the Board of Governors of the Federal Reserve System of the United States
(or any successor).

 



2

 

 

Borrower: as defined in the preamble hereto.

 

Borrowing Date: the Funding Date and any Business Day specified by Borrower as a
date on which Borrower requests the relevant Lenders to make Loans hereunder.

 

Borrowing Notice: with respect to any request for borrowing of Loans hereunder,
a notice from Borrower, substantially in the form of, and containing the
information prescribed by, Exhibit A, delivered to Agent.

 

Business Day: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City, New York, or Houston, Texas are authorized or
required by law to close.

 

Capital Expenditures: for any period, with respect to any Person, the aggregate
of all expenditures and costs (whether paid in cash or accrued as liabilities
during that period and including that portion of payments under Capital Leases
that are capitalized on the balance sheet of such Person) by such Person and its
Subsidiaries during such period which are required to be capitalized under GAAP
on a balance sheet of such Person.

 

Capital Lease: any lease of a Person with respect to (or other arrangement
conveying to a Person the right to use) any Property or a combination thereof,
the obligations under which are required to be classified and accounted for as a
capital lease on a balance sheet of such Person under GAAP.

 

Capital Lease Obligations: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any Capital Lease and, for the
purposes of this Agreement, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.

 

Capital Stock: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent membership, partnership or other ownership interests in a Person
(other than a corporation) and any and all warrants, rights or options to
purchase any of the foregoing.

 

Cash Equivalents: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, Eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof having combined
capital and surplus of not less than $500,000,000; (c) commercial paper of an
issuer rated at least A-2 by S&P or P-2 by Moody’s, or carrying an equivalent
rating by a “nationally recognized statistical rating organization” (within the
meaning of proposed Rule 3b-10 promulgated by the SEC under the Exchange Act),
if both of the two named rating agencies cease publishing ratings of commercial
paper issuers generally, and maturing within six months from the date of
acquisition; (d) repurchase obligations of any Lender or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than 30 days with respect to securities issued or fully guaranteed or
insured by the United States government; (e) securities with maturities of one
year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory,
the securities of which state, commonwealth, territory, political subdivision or
taxing authority (as the case may be) are rated at least A by S&P or A by
Moody’s; (f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
and (g) shares of money market mutual or similar funds which invest exclusively
in assets satisfying the requirements of clauses (a) through (f) of this
definition.

 



3

 

 

Cash Interest: as defined in Section 2.8(d).

 

Cash Interest Margin: 9.0% per annum.

 

Cash Interest Rate: a rate per annum equal to LIBOR plus the Cash Interest
Margin.

 

Casualty Recovery Event: any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding (or proceeding in
lieu thereof) relating to any asset of any Loan Party.

 

Change of Control: the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act) shall become, or obtain rights (whether by means or warrants,
options or otherwise) to become, the “beneficial owner” (as defined in Rules
13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of more
than 35%on a fully diluted basis, of the outstanding Capital Stock of Borrower
entitled to vote for the members of the board of directors (or persons
performing similar functions) of Borrower; (b) the board of directors (or
persons performing similar functions) of Borrower shall cease to consist of a
majority of Continuing Directors; (c) Borrower shall cease to own and control,
of record and beneficially, directly or indirectly, 100% of each class of
outstanding Capital Stock of each Subsidiary Guarantor or other Subsidiary of
Borrower, in each case free and clear of all Liens (except Liens created by the
Guarantee and Security Agreement and the First Lien Loan Documents); or (d) Ken
DeCubellis shall cease to be Chief Executive Officer and President of Borrower
and is not replaced with an individual acceptable to the Agent (the Agent’s
consent not to be unreasonably withheld) within one hundred twenty (120) days.

 

Closing Date: August 8, 2013.

 

Code: the Internal Revenue Code of 1986, as amended from time to time, the
regulations thereunder and publicly available interpretations thereof.

 

Collateral: all Property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

Collateral Coverage Ratio: as of any date of determination, the ratio of (a) the
sum of Reserve Value plus Consolidated Working Capital to (b) Adjusted Total
Indebtedness.

 

Commitment: as to any Lender, the obligation of such Lender, if any, to make a
Loan to Borrower hereunder in a principal amount not to exceed the amount set
forth under the heading “Commitment” opposite such Lender’s name on Schedule
1.1(a) hereto, or, as the case may be, in the Assignment and Acceptance pursuant
to which such Lender became a party hereto, as the same may be reduced from time
to time pursuant to Section 2.1. The original aggregate amount of the
Commitments is $75,000,000.

 

Commitment Expiration Date: December 31, 2014.

 

Commitment Letter: that certain Letter Agreement, dated as of June 13, 2013,
among Borrower and Chambers Energy Management, LP.

 

Compliance Certificate: a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit B.

 



4

 

 

Consolidated Cash Interest Coverage Ratio: for any period, the ratio of (a)
Consolidated EBITDA of Borrower for such period to (b) Consolidated Cash
Interest Expense of Borrower for such period.

 

Consolidated Cash Interest Expense: for any period, total Cash Interest, premium
payments, debt discounts, fees, charges and related expenses (including that
attributable to Capital Lease Obligations) of Borrower and its consolidated
Subsidiaries for such period with respect to all outstanding Indebtedness of
Borrower and its consolidated Subsidiaries (including all commissions, discounts
and other fees and charges owed by such Person with respect to letters of credit
and bankers’ acceptance financing and net costs of Borrower under Hedging
Agreements in respect of interest rates to the extent such net costs are
allocable to such period in accordance with GAAP).

 

Consolidated Current Assets: at any date, the total consolidated current assets
of Borrower and its Subsidiaries at such date, determined in conformity with
GAAP.

 

Consolidated Current Liabilities: at any date, all liabilities of Borrower and
its Subsidiaries at such date which should, in conformity with GAAP, be
classified as current liabilities on a consolidated balance sheet of Borrower.

 

Consolidated Current Ratio: as of any date of determination, the ratio of:

 

(a) Consolidated Current Assets at such date plus Adjusted Liquidity at such
date (solely to the extent that Adjusted Liquidity is greater than zero), to

 

(b) Consolidated Current Liabilities at such date.

 

Consolidated EBITDA: for any period, the Consolidated Net Income of Borrower and
its Subsidiaries for such period plus, without duplication and to the extent
reflected as a charge in the statement of such Consolidated Net Income for such
period, the sum of (a) income tax expense, (b) Consolidated Cash Interest
Expense and PIK Interest of Borrower, amortization or write-off of debt discount
and debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness, (c) depreciation, depletion and amortization
expense, (d) amortization of intangibles (including, but not limited to,
goodwill) and organization costs, (e) any extraordinary, unusual or
non-recurring expenses or losses (including, whether or not otherwise includable
as a separate item in the statement of such Consolidated Net Income for such
period, losses on sales of assets) and (f) any other non-cash charges, including
(in case of clauses (e) and (f)), charges representing (i) accruals of or
reserves for cash expenditures in a future period, (ii) amortization of prepaid
items paid in cash in a prior period or (iii) marked-to-market charges under any
Hedging Agreements, and minus, to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (a) income tax benefits, (b)
interest income (except to the extent deducted in determining Consolidated Cash
Interest Expense or PIK Interest), (c) any extraordinary, unusual or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets) and (d) any other non-cash income,
including (in case of clauses (c) and (d)), marked-to-market gains under any
Hedging Agreements, all as determined on a consolidated basis and minus, whether
or not included in the statement of such Consolidated Net Income for such
period, all cash expenditures in such period for (A) previously accrued or
reserved for charges or (B) prepaid items to be amortized in future periods.

 



5

 

 

Consolidated Net Income: for any period, the consolidated net income (or loss)
of Borrower for such period, determined in accordance with GAAP; provided that
in calculating Consolidated Net Income of Borrower for any period, there shall
be excluded (a) the income (or deficit) of any Person accrued prior to the date
it becomes a Subsidiary of Borrower or is merged into or consolidated with
Borrower or any of its Subsidiaries, (b) the income (or deficit) of any Person
(other than a Subsidiary of Borrower) in which Borrower or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by Borrower or such Subsidiary in the form of
dividends or similar distributions, (c) the undistributed earnings of any
Subsidiary of Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any Loan
Document) or Requirement of Law applicable to such Subsidiary, and (d) any
one-time increase or decrease to such consolidated net income (or loss) which is
required to be recorded because of the adoption of new accounting policies,
practices or standards required by GAAP.

 

Consolidated Net Leverage Ratio: as at the last day of any period of four
consecutive fiscal quarters of Borrower, the ratio of (a) (i) Adjusted Total
Indebtedness on such day less (ii) the amount of unrestricted Cash Equivalents
on the balance sheet of Borrower and its Subsidiaries that is subject to a
Deposit Account Control Agreement as of such day to (b) Consolidated EBITDA of
Borrower for such period.

 

Consolidated Working Capital: at any date, an amount equal to (a) Consolidated
Current Assets on such date (excluding those assets associated with the
marked-to-market value of Hedging Agreements, determined in conformity with
GAAP) less (b) Consolidated Current Liabilities on such date (excluding short
term Indebtedness and current maturities of long-term Indebtedness and excluding
those liabilities associated with the marked-to-market value of Hedging
Agreements, in each case, determined in conformity with GAAP).

 

Constituent Documents: with respect to any Person, (a) the articles or
certificate of incorporation, certificate of formation or partnership, articles
of organization, limited liability company agreement or agreement of limited
partnership (or the equivalent organizational documents) of such Person, (b) the
by-laws (or the equivalent governing documents) of such Person and (c) any
document setting forth the manner of election and duties of the directors or
managing members of such Person (if any) and the designation, amount or relative
rights, limitations and preferences of any class or series of such Person’s
Capital Stock.

 

Contingent Obligation: of a Person, any agreement, undertaking or arrangement by
which such Person assumes, guarantees, endorses, contingently agrees to purchase
or provide funds for the payment of, or otherwise becomes or is contingently
liable upon, the obligation or liability of any other Person, or agrees to
maintain the net worth or working capital or other financial condition of any
other Person, or otherwise assures any creditor of such other Person against
loss, including any comfort letter, operating agreement, take or pay contract or
the obligations of any such Person as general partner of a partnership with
respect to the liabilities of the partnership.

 

Continuing Directors: the directors of Borrower on the Closing Date, after
giving effect to the transactions contemplated hereby, and each other director
of Borrower, if, in each case, such other director’s nomination for election to
the board of directors of Borrower is recommended by at least 66-2/3% of the
then Continuing Directors.

 

Contractual Obligation: with respect to any Person, any term, condition or
provision of any security issued by such Person or of any agreement, instrument
or other undertaking to which such Person is a party or by which it or any of
its Property is bound.

 



6

 

 

Default: any of the events specified in Article VII, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

Default Rate: as defined in Section 2.8(b).

 

Defensible Title: good and indefeasible title, free and clear of all Liens other
than Permitted Liens.

 

Deposit Account Control Agreement: a deposit account control agreement to be
executed and delivered among any Loan Party, Agent and each bank at which such
Loan Party maintains, any deposit account, in each case, in form and substance
reasonably acceptable to Agent, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

Derivatives Counterparty: as defined in Section 6.6.

 

Disposition: with respect to any Property, any sale, lease, sale and leaseback
transaction, assignment, conveyance, transfer or other disposition (including by
way of a merger or consolidation) of such Property or any interest therein
(excluding the creation of any Permitted Lien on such Property but including the
sale or factoring at maturity or collection of any accounts or permitting or
suffering any other Person to acquire any interest (other than a Permitted Lien)
in such Property) or the entering into any agreement to do any of the foregoing;
and the terms “Dispose” and “Disposed of” shall have correlative meanings.

 

Disqualified Stock: as to any Person, any Capital Stock of such Person that by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable) or otherwise (including upon the occurrence of an
event) requires the payment of dividends (other than dividends payable solely in
Capital Stock which does not otherwise constitute Disqualified Stock) or matures
or is required to be redeemed (pursuant to any sinking fund obligation or
otherwise) or is convertible into or exchangeable for Indebtedness or is
redeemable at the option of the holder thereof, in whole or in part, at any time
on or prior to the date six months after the Maturity Date.

 

Dollar-Denominated Production Payments: production payment obligations recorded
as liabilities in accordance with GAAP, together with all undertakings and
obligations in connection therewith.

 

Dollars and $: lawful currency of the United States of America.

 

Environmental Laws: any and all applicable laws, rules, orders, regulations,
statutes, ordinances, codes, decrees or other legally enforceable requirements
(including common law) of any Governmental Authority regulating, relating to or
imposing liability or standards of conduct concerning pollution, protection of
the environment, natural resources or of human health, or employee health and
safety, as has been, is now, or may at any time hereafter be, in effect,
including the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. § 9601 et seq., the Hazardous Materials Transportation Act, 49
U.S.C. § 5101 et seq., the Resource Conservation and Recovery Act, 42 U.S.C. §
6901 et seq., the Clean Water Act, 33 U.S.C. § 1251 et seq., the Clean Air Act,
42 U.S.C. § 7401 et seq., the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq., the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. § 136 et
seq., the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq., the Occupational
Safety and Health Act, 29 U.S.C. § 651 et seq., and the regulations promulgated
pursuant thereto, and all analogous state or local statutes and regulations.

 



7

 

 

Environmental Permits: any and all permits, licenses, approvals, registrations,
notifications, exemptions and other authorizations required or obtained under
any Environmental Law.

 

Event of Default: any of the events specified in Article VII; provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

Exchange Act: the Securities Exchange Act of 1934, as amended.

 

Existing Credit Agreement: that certain Amended and Restated Secured Revolving
Credit Agreement, dated as of September 5, 2012, by and between Borrower and
Dougherty Funding LLC, a Delaware limited liability company, as the same has
been amended or otherwise modified prior to the Funding Date.

 

Existing Loan Documents: the Existing Credit Agreement and each note, guarantee,
security agreement, other agreement, mortgage or deed of trust, certificate,
instrument, waiver, consent or document executed by a Loan Party in connection
with the Existing Credit Agreement and delivered to the administrative agent
party thereto or any financial institution party thereto as a lender in
connection with or pursuant to any of the foregoing.

 

FATCA: Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

 

Federal Funds Effective Rate: for any day, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by Agent from three federal funds brokers
of recognized standing selected by Agent.

 

First Lien Agent: Cadence Bank, N.A.

 

First Lien Carve Out: (i) from the Funding Date through December 31, 2013,
$10,000,000, and (ii) at any time after December 31, 2013, an amount equal to
the greater of (x) $10,000,000 (or such other amount as negotiated between the
First Lien Agent and the Agent from time to time), less the aggregate principal
amount, as determined by the First Lien Agent, of any reduction to the Borrowing
Base Amount (as such term is defined in the First Lien Credit Agreement) as a
result of a repayment of the First Lien Obligations with proceeds from a
permitted asset disposition (affecting an asset included by the First Lien Agent
in the Borrowing Base Amount) and (y) 50.0% of the PDP Reserve Value as of the
last day of the most recent fiscal quarter for which a Reserve Report has been
delivered.

 

First Lien Credit Agreement: that certain Credit Agreement dated as of the
Closing Date among the Borrower, the First Lien Agent and the other financial
institutions party thereto as lenders, as such agreement may be amended,
restated or otherwise modified from time to time as permitted by this Agreement
and the Intercreditor Agreement.

 

First Lien Loan Documents: the First Lien Credit Agreement, each note,
guarantee, security agreement, mortgage or deed of trust, and each certificate,
agreement, instrument, waiver, consent or document executed by a Loan Party and
delivered to the First Lien Agent or any financial institution party thereto as
a lender in connection with or pursuant to any of the foregoing, in each case,
as the same may be amended, supplemented, replaced or otherwise modified from
time to time as permitted by this Agreement and the Intercreditor Agreement.

 



8

 

 

First Lien Obligations: the “Indebtedness” as such term is defined in the First
Lien Credit Agreement.

 

Floor Contracts: put option contracts that protect against falling oil and gas
prices and do not require any payments in respect thereof other than an initial
premium or purchase price. For the avoidance of doubt, Floor Contracts do not
include swaps or collars.

 

Funding Date: the date on which each of the conditions set forth in Section 4.2
is either satisfied or waived by the Lenders, which date shall be at least 10
Business Days following the Closing Date.

 

Funding Date Loans: as defined in Section 2.1(a).

 

Funding Office: the office specified from time to time by Agent as its funding
office by notice to Borrower and the Lenders.

 

GAAP: generally accepted accounting principles in the United States of America
as in effect from time to time, applied in a manner consistent with that used in
preparation of the Pro Forma Balance Sheet.

 

Gas Imbalance: (a) a sale or utilization by Borrower or any of its Subsidiaries
of volumes of natural gas in excess of its gross working interest, (b) receipt
of volumes of natural gas into a gathering system and redelivery by Borrower or
any of its Subsidiaries of a larger or smaller volume of natural gas under the
terms of the applicable transportation agreement, or (c) delivery to a gathering
system of a volume of natural gas produced by Borrower or any of its
Subsidiaries that is larger or smaller than the volume of natural gas such
gathering system redelivers for the account of Borrower or any of its
Subsidiaries, as applicable.

 

Governmental Authority: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any province, commonwealth, territory, possession, county, parish, town,
township, village or municipality, whether now existing or hereafter constituted
or existing.

 

Granting Lender: as defined in Section 9.7(g).

 

Guarantee and Security Agreement: the Guarantee and Security Agreement to be
executed and delivered by Borrower and each Subsidiary of Borrower and Agent,
substantially in the form of Exhibit C, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

Guarantee Obligation: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit), if to induce the creation of such obligation
of such other Person, the guaranteeing person has issued a reimbursement,
counterindemnity or similar obligation, in either case guaranteeing or in effect
guaranteeing any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (w) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor,
(x) to advance or supply funds (i) for the purchase or payment of any such
primary obligation or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (y) to purchase Property, securities or services, in each case,
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
or (z) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (I) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (II) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by Borrower in good faith.

 



9

 

 

Guarantor: each Person who is a party as a “Guarantor” and “Grantor” to the
Guarantee and Security Agreement.

 

Hedged Prices and Volumes: prices and volumes of Hydrocarbons in barrels of oil
or MMBtu of gas supported by confirmations from any Qualified Counterparty to
any Hedging Agreement.

 

Hedging Agreement: with respect to any Person, any agreement or arrangement, or
any combination thereof, (a) consisting of interest rate or currency swaps, caps
or collar agreements, foreign exchange agreements, commodity contracts or
similar arrangements entered into by such Person providing for protection
against fluctuations in interest rates, currency exchange rates or the exchange
of nominal interest obligations, either generally or under specific
contingencies or (b) relating to oil and gas or other hydrocarbon prices,
transportation or basis costs or differentials or other similar financial
factors, that is customary in the oil and gas business and is entered into by
such Person in the ordinary course of its business for the purpose of limiting
or managing risks associated with fluctuations in such prices, costs,
differentials or similar factors.

 

Highest Lawful Rate: with respect to each Lender, the maximum nonusurious
interest rate, if any, that at any time or from time to time may be contracted
for, taken, reserved, charged or received on the Loans or on other Indebtedness
under laws applicable to such Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.

 

Hydrocarbon Interests: all presently existing or after-acquired rights, titles
and interests in and to oil and gas leases, oil, gas and mineral leases, other
Hydrocarbon leases, mineral interests, mineral servitudes, overriding royalty
interests, royalty interests, net profits interests, production payment
interests and other similar interests. Unless otherwise qualified, all
references to a Hydrocarbon Interest or Hydrocarbon Interests in this Agreement
shall refer to a Hydrocarbon Interest or Hydrocarbon Interests of Borrower or
its Subsidiaries.

 

Hydrocarbons: collectively, oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate and all other liquid or gaseous hydrocarbons
and related minerals and all products therefrom, in each case whether in a
natural or a processed state.

 

Indebtedness: of any Person at any date, without duplication (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services, (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property), (e) all Capital Lease Obligations of such Person, (f)
all obligations of such Person, contingent or otherwise, as an account party or
applicant under acceptance, letter of credit or similar facilities, (g) all
Disqualified Stock of such Person, (h) all obligations of such Person relating
to any Production Payment or in respect of production imbalances (but excluding
production imbalances arising in the ordinary course of business), (i) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (h) above; (j) all obligations of the kind
referred to in clauses (a) through (i) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on Property (including accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation; and (k) all obligations (netted, to the extent provided for
therein) of such Person in respect of Hedging Agreements (including obligations
and liabilities arising in connection with or as a result of early or premature
termination of a Hedging Agreement, whether or not occurring as a result of a
default thereunder). The Indebtedness of a Person shall include the Indebtedness
of any other Person (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.

 



10

 

 

Indemnified Liabilities: as defined in Section 9.6.

 

Indemnitee: as defined in Section 9.6.

 

Independent Accountants: M&K CPAS, PLLC or such other independent certified
public accountants reasonably acceptable to Agent.

 

Insolvent: pertaining to a condition of Insolvency.

 

Intellectual Property: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, state, multinational or foreign laws or otherwise, including,
copyrights, copyright licenses, patents, patent licenses, trademarks, trademark
licenses, service-marks, technology, know-how and processes, licenses or rights
to use databases, geological data, geophysical data, engineering data, seismic
data, maps, interpretations and other technical information, recipes, formulas,
trade secrets and all rights to sue at law or in equity for any infringement or
other impairment thereof, including the right to receive all proceeds and
damages therefrom.

 

Intercreditor Agreement: that certain Intercreditor Agreement dated as of the
date hereof among the Loan Parties, Agent and the First Lien Agent,
substantially in the form of Exhibit D and otherwise in form and substance
acceptable to Agent in its sole discretion after consultation with the Lenders,
as the same may be amended, restated, supplemented or otherwise modified from
time to time pursuant to the terms hereof and thereof.

 

Interest Payment Date: (a) the last day of each month, commencing with the month
immediately following the month in which the Funding Date occurs, (b) the
Maturity Date and (c) the date of any repayment or prepayment made with respect
to any Loan.

 

Interest Rate: (i) the Cash Interest Rate plus (ii) the PIK Interest Rate;
provided that in no event shall the Interest Rate exceed the Highest Lawful
Rate.

 

Internally Prepared Report: a report prepared by the petroleum engineers who are
employees or contractors of Borrower (rather than the Petroleum Engineers),
regarding the Proved Reserves attributable to the Oil and Gas Properties of the
Loan Parties, reasonably satisfactory to Agent in both format and content, and
otherwise in compliance with Section 5.2(d).

 



11

 

 

Investment: for any Person (a) the acquisition (whether for cash, Property of
such Person, services or securities or otherwise) of Capital Stock, bonds,
notes, debentures, debt securities, partnership or other ownership interests or
other securities of, or any Property constituting an ongoing business of, or the
making of any capital contribution to, any other Person or any agreement to make
any such acquisition or capital contribution, (b) the making of any deposit
with, or advance, loan or other extension of credit to, any other Person
(including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but excluding any such advance, loan or extension of credit having
a term not exceeding 90 days representing the purchase price of inventory or
supplies sold in the ordinary course of business), (c) the entering into of any
Guarantee of, or other Contingent Obligation with respect to, Indebtedness or
other liability of any other Person, and (d) any other investment that would be
classified as such on a balance sheet of such Person in accordance with GAAP.

 

knowledge: with respect to any Person, the best knowledge of such Person.

 

Lenders: as defined in the preamble hereto.

 

LIBOR: for each calendar quarter, a rate of interest determined by Agent equal
to the greater of: (a) 1.00% and (b) the offered rate for three-month deposits
in Dollars that appears on Reuters Screen LIBOR01 (or any successor thereto) as
of 11:00 a.m. (London time) on the second full LIBOR Business Day preceding the
first day of each calendar quarter (unless such date is not a Business Day, in
which event the next succeeding Business Day will be used).

 

If such interest rates shall cease to be available from such service, LIBOR
shall be determined from such comparable publicly available financial reporting
service for displaying Eurodollar rates as shall be selected by Agent and if
such interest rates shall become generally unavailable, then “LIBOR” shall be
deemed to mean the rate of interest per annum equal to the sum of the Federal
Funds Effective Rate in effect from time to time plus 0.50%.

 

LIBOR Business Day: a Business Day on which banks in the city of London, England
are generally open for dealings in Dollar deposits in the London interbank
market.

 

Lien: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever intended to assure payment or performance of any
Indebtedness or other obligation (including any conditional sale or other title
retention agreement, the interest of a lessor under a Capital Lease, any
financing lease having substantially the same economic effect as any of the
foregoing and the filing of any financing statement under the UCC or comparable
law of any jurisdiction naming the owner of the asset to which such Lien relates
as debtor).

 

Loans: as defined in Section 2.1.

 

Loan Documents: this Agreement, the Security Documents, the Notes, the Warrants,
and each certificate, agreement, instrument, waiver, consent or document
executed by a Loan Party and delivered to Agent or any Lender in connection with
or pursuant to any of the foregoing.

 

Loan Parties: Borrower and each Guarantor.

 



12

 

 

Make-Whole Amount: a cash amount on any Prepayment Date equal to the sum of (a)
7.0% of the principal amount of the Loans to be prepaid and (b) the remaining
scheduled payments of Cash Interest and PIK Interest with respect to such Loans
from the Prepayment Date to the second anniversary of the Funding Date (not
including any portion of such payments of Cash Interest and PIK Interest accrued
as of the Prepayment Date) Agent’s calculation of the Make-Whole Amount shall be
conclusive in the absence of manifest error.

 

Material Adverse Effect: a material adverse effect on any of (a) the business,
results of operation, assets, liabilities, or condition (financial or otherwise)
of the Loan Parties taken as a whole, (b) the value of the Collateral (except
when such value is affected by then-current market conditions in the oil and gas
industry, other than financial and capital markets conditions), (c) the
legality, validity or enforceability of this Agreement or any of the other Loan
Documents or the rights or remedies of Agent or the Lenders hereunder or
thereunder, (d) the perfection or priority of the Liens granted pursuant to the
Security Documents or (e) the ability of Borrower to repay the Obligations or of
the Loan Parties to perform their obligations under the Loan Documents.

 

Material Contract: as defined in Section 3.30.

 

Material Environmental Amount: an amount or amounts payable or reasonably likely
to become payable by any Loan Party or any of its Subsidiaries, in the aggregate
in excess of $100,000, for costs to comply with or any liability under any
Environmental Law, failure to obtain or comply with any Environmental Permit,
costs of any investigation, and any remediation, of any Material of
Environmental Concern, and any other cost or liability, including compensatory
damages (including damages to natural resources), punitive damages, fines, and
penalties pursuant to any Environmental Law.

 

Materials of Environmental Concern: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, polychlorinated biphenyls,
natural gas or natural gas products, mercury, hydrogen sulfide, drilling fluids,
produced water, asbestos, pollutants, contaminants, radioactivity, and any other
substances or forces of any kind, whether or not any such substance or force is
defined as hazardous or toxic under any Environmental Law, that is regulated
pursuant to or could give rise to liability under any Environmental Law.

 

Maturity Date: as defined in Section 2.3.

 

Moody’s: Moody’s Investors Service, Inc., or its successor.

 

Mortgaged Properties: the Oil and Gas Properties listed on Schedule 1.1(b),
together with any additional Oil and Gas Properties which Borrower or any
Subsidiary may hereafter acquire, in each case as to which Agent for the benefit
of the Secured Parties shall be granted a Lien pursuant to one or more
Mortgages. For the avoidance of doubt, the Borrower’s leased office space for
its corporate headquarters shall not be required to be subject to a leasehold
mortgage.

 

Mortgages: each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, Agent for the benefit of the Secured Parties,
substantially in the form of Exhibit E (with such changes thereto as shall be
advisable under the law of the jurisdiction in which such mortgage or deed of
trust is to be recorded) and in form and substance acceptable to Agent.

 

Net Cash Proceeds: (a) in connection with any Asset Sale, the proceeds thereof
in the form of cash and Cash Equivalents (including any such proceeds received
by way of deferred payment of principal pursuant to a note or installment
receivable or purchase price adjustment receivable or otherwise, but only as and
when received) of such Asset Sale, net of (i) amounts required to be applied to
the repayment of Indebtedness secured by a Lien expressly permitted hereunder on
any asset that is the subject of such Asset Sale (other than any Lien pursuant
to a Security Document), (ii) attorneys’ fees, accountants’ fees, investment
bank fees and other reasonable and customary fees and expenses actually incurred
in connection therewith and (iii) taxes paid or reasonably estimated to be
payable as a result thereof (after taking into account any available tax credits
or deductions and any tax sharing arrangements); and (b) in connection with any
issuance of any Indebtedness, the cash proceeds received from such issuance or
incurrence, net of attorneys’ fees, accountants’ fees, investment bank fees,
underwriting discounts and commissions and other reasonable and customary fees
and expenses actually incurred in connection therewith; provided, however, that
in the case of clauses (a) and (b), evidence of such costs and payments is
provided to Agent in form and substance reasonably satisfactory to it.

 



13

 

 

Non-Excluded Taxes: as defined in Section 2.11(a).

 

Non-U.S. Lender: as defined in Section 2.11(d).

 

Notes: as defined in Section 2.4(e).

 

Obligations: the unpaid principal of and interest on (including, interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Loan Party, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of any Loan Party to Agent
or to any Lender, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, fees, reimbursement obligations, indemnities,
costs, expenses (including, all fees, charges and disbursements of counsel to
Agent or to any Lender that are required to be paid by any Loan Party pursuant
hereto) or otherwise.

 

OID Amount: an amount equal to 2.0% of the aggregate principal amount of the
Loans.

 

Oil and Gas Properties: Hydrocarbon Interests; the properties now or hereafter
pooled or unitized with Hydrocarbon Interests; all presently existing or future
unitization, pooling agreements and declarations of pooled units and the units
created thereby (including all units created under orders, regulations and rules
of any Governmental Authority having jurisdiction) which may affect all or any
portion of the Hydrocarbon Interests; all operating agreements, contracts and
other agreements which relate to any of the Hydrocarbon Interests or the
production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; all Hydrocarbons in and under and
which may be produced and saved or attributable to the Hydrocarbon Interests,
the lands covered thereby and all oil in tanks and all rents, issues, profits,
proceeds, products, revenues and other incomes from or attributable to the
Hydrocarbon Interests; all tenements, hereditaments, appurtenances and
properties in anywise appertaining, belonging, affixed or incidental to the
Hydrocarbon Interests, properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereafter acquired and situated upon, used, held for use
or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment or other personal property which may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, buildings,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing. Unless otherwise qualified, all references to an Oil
and Gas Property or to Oil and Gas Properties in this Agreement shall refer to
an Oil and Gas Property or Oil and Gas Properties of Borrower or its
Subsidiaries.

 



14

 

 

Other Taxes: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

Participant: as defined in Section 9.7(b).

 

Participant Register: as defined in Section 9.7(b).

 

Patriot Act: as defined in Section 9.20.

 

Payment Office: the office specified from time to time by Agent as its payment
office by notice to Borrower and the Lenders; provided all payments becoming due
and payable under the Loan Documents or on any Note must be made in New York,
New York by wire transfer to a bank and account located in the State of New York
specified by Agent. Agent may at any time, by notice to Borrower, change the
place of payment of any such payments so long as such place of payment is in the
State of New York

 

PDP Reserve Value: as defined in the definition of “Reserve Value”.

 

Permits: the collective reference to (i) Environmental Permits, and (ii) any and
all other franchises, licenses, leases, permits, approvals, consents,
notifications, certifications, registrations, authorizations, exemptions,
variances, qualifications, easements and rights of way of any Governmental
Authority or third party.

 

Permitted Indebtedness: as defined in Section 6.2.

 

Permitted Liens: the collective reference to (a) in the case of Collateral other
than Pledged Capital Stock, (i) Liens permitted by Section 6.3 and (ii) prior to
the Funding Date, Liens in favor of the Existing Agent and (b) in the case of
Collateral consisting of Pledged Capital Stock, (i) Liens created under the Loan
Documents and Liens created under the First Lien Loan Documents, (ii) prior to
the Funding Date, Liens in favor of the Existing Agent and (iii) non-consensual
Liens permitted by Section 6.3 to the extent arising by operation of law.

 

Person: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

Petroleum Engineers: Netherland, Sewell & Associates, or such other independent
petroleum engineers of recognized national standing as may be selected by
Borrower with the prior consent of Agent.

 

PIK Interest: interest that accrues and is added to the outstanding principal
balance of the Loans in accordance with Section 2.8(d), which shall thereafter
be deemed principal bearing interest at the Interest Rate.

 

PIK Interest Rate: 4.0% per annum.

 



15

 

 

Pledged Capital Stock: as defined in the Guarantee and Security Agreement.

 

Prepayment Date: with respect to any prepayment pursuant to Sections 2.6 or 2.7,
the date of such prepayment.

 

Production Payment: collectively, Dollar-Denominated Production Payments and
Volumetric Production Payments.

 

Pro Forma Balance Sheet: as defined in Section 3.1(a).

 

Projected Oil and Gas Production: the projected production of oil or gas
(measured by volume unit or BTU equivalent, not sales price) for the term of the
contracts from Oil and Gas Properties and interests owned by Borrower and its
Subsidiaries which have attributable to them Proved Developed Producing
Reserves, as such production is projected in the most recent Reserve Report
delivered pursuant to this Agreement, after deducting projected production from
any Oil and Gas Properties or Hydrocarbon Interests sold or under contract for
sale that had been included in such report and after adding projected production
from any Oil and Gas Properties or Hydrocarbon Interests that had not been
reflected in such report but that are reflected in a separate or supplemental
report meeting the requirements of Section 5.6(c) and otherwise are satisfactory
to Agent.

 

Projections: as defined in Section 5.3(b).

 

Property: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible. Unless
otherwise qualified, all references to Property in this Agreement shall refer to
a Property or Properties of Borrower or its Subsidiaries.

 

Proved Developed Non-Producing Reserves: those Oil and Gas Properties designated
as proved developed non-producing (in accordance with SEC rules and regulations)
in the Reserve Report most recently delivered to Agent pursuant to this
Agreement.

 

Proved Developed Producing Reserves: those Oil and Gas Properties designated as
proved developed producing (in accordance with SEC rules and regulations) in the
Reserve Report most recently delivered to Agent pursuant to this Agreement.

 

Proved Reserves: those Oil and Gas Properties designated as proved (in
accordance with SEC rules and regulations) in the Reserve Report most recently
delivered to Agent pursuant to this Agreement.

 

Proved Undeveloped Reserves: those Oil and Gas Properties designated as proved
undeveloped (in accordance with SEC rules and regulations) in the Reserve Report
most recently delivered to Agent pursuant to this Agreement.

 

Purchase Price Refund: any amount received by any Loan Party after the Closing
Date as a result of a purchase price adjustment or similar event in connection
with any acquisition of Property by such Loan Party.

 

PV 10 Value: with respect to any Proved Reserves, the aggregate net present
value of such Oil and Gas Properties calculated before income taxes, but after
reduction for royalties, lease operating expenses, severance and ad valorem
taxes, Capital Expenditures and abandonment costs; with no escalation of Capital
Expenditures or abandonment costs; discounted at 10%; using assumptions
regarding future prices of Hydrocarbon sales based on Hedged Prices and Volumes
and the Bank Price Deck on all unhedged volumes, adjusted for historical price
differentials and Btu and quality adjustments; and with escalation of assumed
lease operating expenses using the factor contained in the most recent
publication of the Macquarie Tristone Energy Lender Price Survey. The PV 10
Value shall be calculated and included as part of each Reserve Report, and such
PV 10 Value shall remain in effect until the delivery of the next Reserve Report
to be delivered.

 



16

 

 

Qualified Counterparty: with respect to any Qualified Hedging Agreement, any
counterparty thereto that is acceptable to the Required Lenders as evidenced by
their written consent and is a party to an enforceable intercreditor agreement
with the First Lien Agent in a form acceptable to Agent.

 

Qualified Hedging Agreement: any Hedging Agreement entered into by Borrower or
any Guarantor and any Qualified Counterparty.

 

Qualified Investment: expenditures incurred to drill, develop or acquire Oil and
Gas Properties or to acquire equipment in any geographic area described on
Schedule 1.1(c) (as such schedule may be amended, modified or supplemented from
time to time with the consent of Borrower and Agent), in each case, useful in
the business of Borrower or any Wholly Owned Subsidiary Guarantor.

 

Real Property: the surface, subsurface and mineral rights and interests owned,
leased or otherwise held by any Loan Party or its Subsidiaries.

 

Register: as defined in Section 9.7(d).

 

Regulation U: Regulation U of the Board as in effect from time to time.

 

Related Fund: with respect to any Lender, any fund that invests in loans and is
managed or advised by the same investment advisor as such Lender, by such Lender
or an Affiliate of such Lender.

 

Required Lenders: at any time, Lenders having Aggregate Exposure Percentages of
more than 66 2/3%.

 

Requirement of Law: as to any Person, the Constituent Documents of such Person,
and any law, treaty, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its Property or to which such Person or any of its
Property is subject.

 

Reserve Report: a report prepared by the Petroleum Engineers, regarding the
Proved Reserves attributable to the Oil and Gas Properties of the Loan Parties,
reasonably satisfactory to Agent in both format and content, and otherwise in
compliance with Sections 4.1(e), 5.2(c) and 5.2(d), as applicable. Each Reserve
Report shall set forth volumes, projections of the future rate of production,
Hydrocarbon prices (which shall be based upon the Bank Price Deck), net proceeds
of production, operating expenses and capital expenditures, PV 10 Value, in each
case based upon updated economic assumptions reasonably acceptable to Agent and
the Required Lenders.

 

Reserve Value: the PV 10 Value of the Oil and Gas Properties of the Loan
Parties, as set forth in the Reserve Reports delivered pursuant hereto and
adjusted at the date of determination for production, Asset Sales, new
discoveries of Hydrocarbons, revisions and extensions and purchases of
Hydrocarbon Interests occurring since the date of the most recent Reserve Report
previously delivered pursuant hereto. For purposes of this calculation, (i) the
present value, discounted at 10.0%, of Proved Developed Producing Reserves shall
be multiplied by 95% (the “PDP Reserve Value”); (ii) the present value,
discounted at 10.0%, of Proved Developed Non-Producing Reserves shall be
multiplied by 75.0%; and (iii) the present value, discounted at 10.0%, of Proved
Undeveloped Reserves shall be multiplied by 50.0%, which amount may not
constitute more than 50% of the total Reserve Value.

 



17

 

 

Responsible Officer: as to any Loan Party, the chief executive officer,
president or chief financial officer of such Loan Party, but in any event, with
respect to financial matters, the chief financial officer of such Loan Party.
Unless otherwise qualified, all references to a “Responsible Officer” shall
refer to a Responsible Officer of Borrower.

 

Restricted Payments: as defined in Section 6.6.

 

S&P: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or its successor.

 

SEC: the Securities and Exchange Commission (or successor thereto or an
analogous Governmental Authority).

 

Secured Parties: collectively, Agent and any Lender.

 

Securities Act: the Securities Act of 1933, as amended.

 

Security Documents: the collective reference to the Guarantee and Security
Agreement, the Mortgages, the Intercreditor Agreement, each Deposit Account
Control Agreement, each Access Agreement, and all other security documents
hereafter delivered to Agent granting a Lien on any Property of any Person to
secure any of the Obligations.

 

Solvency Certificate: a solvency certificate and analysis by the chief financial
officer of Borrower substantially in the form of Exhibit F.

 

Solvent: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, (d)
such Person will be able to pay its debts as they mature and (e) such Person is
not insolvent within the meaning of any applicable Requirement of Law. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

 

SPV: as defined in Section 9.7(g).

 

Subsidiary: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of Capital Stock having ordinary voting
power (other than stock or such other ownership interests having such power only
by reason of the happening of a contingency) to elect a majority of the board of
directors or other managers (or persons performing similar functions) of such
corporation, partnership, limited liability company or other entity are at the
time owned, or the management of which is otherwise controlled, in each case,
directly or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
Borrower.

 



18

 

 

Subsidiary Guarantor: each Subsidiary of Borrower that is a Guarantor.

 

Swap: any “swap” within the meaning of section 1a(47) of the Commodity Exchange
Act.

 

Swap Obligation: any obligation to pay or perform under any Swap, whether as a
party to such Swap or by providing any guarantee of or provision of support for
such Swap (and whether or not such obligation is an Obligation hereunder).

 

Tax Affiliate: with respect to any Person, (a) any Subsidiary of such Person,
and (b) any Affiliate of such Person with which such Person files or is eligible
to file consolidated, combined or unitary tax returns.

 

Tax Return: as defined in Section 3.12.

 

Title Opinion: a title opinion, in form and substance acceptable to Agent in its
sole discretion, regarding the before payout and after payout ownership
interests held by any Loan Party, for all wells located (or to be drilled) on,
and otherwise as to the ownership of, such Oil and Gas Property and reflecting
that Agent has a legal and valid perfected Lien (subject only to the Permitted
Liens) on such Oil and Gas Property.

 

Transferee: as defined in Section 9.15.

 

UCC: the Uniform Commercial Code, as in effect from time to time in the State of
New York or other applicable jurisdiction.

 

Volumetric Production Payment: production payment obligations recorded as
deferred revenue in accordance with GAAP, together with all undertakings and
obligations in connection therewith.

 

Warrants: warrants issued in the name of each Lender (or such designee as any
Lender may identify) entitling each Lender to purchase outstanding shares of
common stock of Borrower, which warrants shall be substantially in the form
attached hereto as Exhibit K.

 

Wholly Owned Subsidiary: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

Wholly Owned Subsidiary Guarantor: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of Borrower.

 

1.2              Other Definitional Provisions.

 

(a)                Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.

 

(b)               As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to Borrower and its Subsidiaries not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP;
provided that for purposes of Section 6.1, any non-cash items arising under FAS
133, 142, 143 or 144 shall be excluded from the relevant calculation.

 



19

 

 

(c)                The words “hereof”, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.

 

(d)               The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(e)                All calculations of financial ratios set forth in Section 6.1
shall be calculated to the same number of decimal places as the relevant ratios
are expressed in and shall be rounded upward if the number in the decimal place
immediately following the last calculated decimal place is five or greater. For
example, if the relevant ratio is to be calculated to the hundredth decimal
place and the calculation of the ratio is 5.126, the ratio will be rounded up to
5.13.

 

(f)                References in this Agreement to any statute shall be to such
statute as amended or modified and in effect at the time any such reference is
operative.

 

(g)                The term “including” when used in any Loan Document means
“including without limitation” except when used in the computation of time
periods.

 

(h)               The term “or” has, except where otherwise indicated, the
inclusive meaning represented by the phrase “and/or”.

 

(i)                 The terms “Lender” and “Agent” include their respective
successors.

 

(j)                 The words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, Capital Stock, securities (as such term
is defined in the Securities Act), revenues, accounts, leasehold interests and
contract rights.

 

(k)               Each reference to “Loan Party” in Article III shall include
any Subsidiary of Borrower that is or, pursuant to Section 5.12 or Section 6.16,
is required to be a Guarantor.

 

1.3              Computation of Time Periods. In this Agreement, in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding” and the word “through” means “to and including.”

 

Article II
AMOUNT AND TERMS OF COMMITMENTS

 

2.1              Loan Commitments.

 

(a)                Subject to the terms and conditions hereof, each of the
Lenders severally agrees to make a term loan to Borrower, on the Funding Date,
requested by Borrower pursuant to Section 2.2 in an aggregate principal amount
equal to up to $25,000,000 (but in no case less than $15,000,000) (“Funding Date
Loans”), which Funding Date Loans shall be funded net of the OID Amount.

 



20

 

 

(b)               Subject to the terms and conditions hereof, each of the
Lenders severally agrees to make loans (each, an “Additional Loan”; and together
with the Funding Date Loans, the “Loans”) to Borrower at any time or from time
to time during the period from the Funding Date to the Commitment Expiration
Date, in an aggregate principal amount not to exceed such Lender’s Commitment at
such time, which Additional Loans shall be funded net of the OID Amount.

 

(c)                Once borrowed or repaid, the Loans may not be reborrowed, and
any Commitment, once terminated or reduced, may not be reinstated. Each Lender’s
Aggregate Exposure Percentage of the Available Commitments shall automatically
and without notice be reduced immediately after the funding of any Loan by the
principal amount of the Loan then funded, provided that Available Commitments
shall not be reduced by increases to the outstanding principal amount of any
Loan in connection with the accrual of PIK Interest; and the remaining
Commitments, if any, shall automatically and without notice be reduced to zero
at the close of business on the day next preceding the Commitment Expiration
Date.

 

2.2              Procedures for Borrowing and Procedures for Increases in
Available Commitments.

 

(a)                Borrower shall deliver to Agent a Borrowing Notice (which
Borrowing Notice must be received by Agent prior to 10:00 A.M., New York City
time, three Business Days prior to the anticipated borrowing date or, in the
case of the initial borrowing, the Funding Date) requesting that the Lenders
make the Loans on the Borrowing Date and specifying the amount to be borrowed.
Upon receipt of such Borrowing Notice Agent shall promptly notify each Lender
thereof. Not later than 12:00 Noon, New York City time, on the Borrowing Date
for the Loans specified hereunder, each Lender shall make available to Agent at
the Funding Office an amount in Dollars and in immediately available funds equal
to the Loan to be made by such Lender. Agent shall make available to Borrower
the aggregate of the amounts made available to Agent by the Lenders, in like
funds as received by Agent.

 

(b)               Borrower shall not deliver a Borrowing Notice, and no Lender
shall be under any obligation to make available any funds, for Loans in an
aggregate amount for all Lenders (i) greater than the Availability at such time
or (ii) less than $5,000,000 (or, in the case of Funding Date Loans,
$15,000,000), except if such amount is the remaining unborrowed amount of the
Available Commitments. Borrower shall not request borrowings of Loans more
frequently than once a month.

 

(c)                Upon the written request of Borrower to Agent (which Agent
shall promptly provide to the Lenders), the Available Commitments may be
increased from time to time by Agent in its sole discretion with the concurrence
of Lenders holding 100% of the Aggregate Exposure; provided that the Available
Commitments shall at no time exceed the aggregate principal amount of the
Commitments then in effect. Each such written request shall include Borrower’s
proposed increase to the amount of the Available Commitments. Within ten days
following receipt of such request from Agent, the Lenders shall have indicated
in writing to Agent such Lender’s approval or disapproval of such proposal (and,
if such Lender disapproves of the proposed increase, indicating the maximum
amount of Available Commitments that would be acceptable to such Lender);
provided that the failure of any Lender to communicate its approval or
disapproval of a proposed increase in the Available Commitments shall be deemed
to be an approval by such Lender of such proposed increase. If Agent and the
Lenders cannot otherwise agree on an increase in the Available Commitments then
within such ten-day period Agent shall designate the new amount of the Available
Commitments as the largest amount approved by the Lenders, but in no event shall
the new amount of Available Commitments be less than the then existing Available
Commitments. Notwithstanding anything in this Agreement to the contrary, in
responding to any request by Borrower to increase the Available Commitments,
Agent and the Lenders may consider any information and other factors as Agent
and the Lenders shall deem appropriate in their respective sole and absolute
discretion (and Borrower agrees to promptly provide any information requested by
Agent and the Lenders for this purpose).

 



21

 

 

2.3              Maturity Date. The Loans of each Lender shall mature on June
30, 2017 (the “Maturity Date”).

 

2.4              Repayment of Loans; Evidence of Debt.

 

(a)                Borrower hereby unconditionally promises to pay to Agent for
the account of the appropriate Lender the entire principal amount of each Loan
of such Lender on the Maturity Date or on such earlier date on which the Loans
become due and payable pursuant to Section 2.6 or 2.7 or Article VII. Borrower
hereby further agrees to pay interest on the unpaid principal amount of the
Loans from time to time outstanding from the date hereof until payment in full
thereof at the rates per annum, and on the dates, set forth in Section 2.8.

 

(b)               Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing Indebtedness of Borrower to such
Lender resulting from each Loan of such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.

 

(c)                Agent, on behalf of Borrower, shall maintain the Register
pursuant to Section 9.7(d), and a subaccount therein for each Lender, in which
shall be recorded (i) the amount of each Loan made hereunder and any Note
evidencing such Loan, (ii) the amount of any principal or interest due and
payable or to become due and payable from Borrower to each Lender hereunder and
(iii) both the amount of any sum received by Agent hereunder from Borrower and
each Lender’s share thereof.

 

(d)               The entries made in the Register and the accounts of each
Lender maintained pursuant to this Section 2.4 shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of Borrower therein recorded; provided, however, that the failure of
any Lender or Agent to maintain the Register or any such account, or any error
therein, shall not in any manner affect the obligation of Borrower to repay
(with applicable interest) the Loans made to Borrower by such Lender in
accordance with the terms of this Agreement.

 

(e)                Borrower agrees that, upon the request to Agent by any
Lender, Borrower will promptly execute and deliver to such Lender a promissory
note of Borrower evidencing any Loans of such Lender, substantially in the form
of Exhibit G (a “Note”), with appropriate insertions as to date and principal
amount; provided that delivery of Notes shall not be a condition precedent to
the occurrence of the Closing Date or the making of the Loans on any Borrowing
Date.

 

2.5              Fees.

 

(a)                Borrower shall pay to Agent for its own account an annual
nonrefundable administration fee equal to $50,000, such fee to be paid in
advance on the Closing Date and thereafter on each anniversary of the Closing
Date prior to the earlier of the Maturity Date (provided that the amount due on
the anniversary of the Closing Date immediately preceding the Maturity Date
shall be prorated for any final partial year) and the Prepayment Date on which
the Loans are repaid in full or, if any such date is not a Business Day, on the
first Business Day thereafter.

 

(b)               Borrower agrees to pay to Agent for the account of each Lender
an availability fee for the period from and including the Closing Date to the
Commitment Expiration Date, computed at the rate of 0.50% per annum on the
average daily amount of the Availability during the period for which payment is
made, payable monthly in arrears on the last day of each month and on the
Commitment Expiration Date, commencing on the first of such dates to occur after
the Closing Date or, if any such date is not a Business Day, on the first
Business Day thereafter.

 



22

 

 

2.6              Optional Prepayments.

 

(a)                Borrower may, upon at least three Business Days’ prior
written notice to Agent stating the Prepayment Date and aggregate principal
amount of the prepayment, prepay the outstanding principal amount of the Loans,
in whole (but not in part), at Borrower’s option, together with accrued interest
through the Prepayment Date on the principal amount prepaid, in accordance with
the provisions of this Agreement. Each prepayment of Loans pursuant to this
Section 2.6(a) made prior to the second anniversary of the Funding Date, shall
be accompanied by the concurrent payment in cash of the Make-Whole Amount with
respect to the principal amount of the Loans being prepaid. Each prepayment of
Loans pursuant to this Section 2.6(a) made on or after the second anniversary of
the Funding Date, shall be accompanied by the Applicable Premium with respect to
the principal amount of the Loans being prepaid. For purposes hereof, the
“Applicable Premium” shall be a cash amount equal to the percentages of
principal amount of the Loans being prepaid set forth below:

  

If prepaid on or after the second anniversary of the Funding Date but prior to
the third anniversary of the Funding Date:

 

3.0% of the principal amount of the Loans being prepaid If prepaid on or after
the third anniversary of the Funding Date but prior to the Maturity Date: 0.0%

 

 

(b)               Each partial prepayment shall be in an aggregate amount not
less than $1,000,000 or integral multiples of $1,000,000 in excess thereof, and
any such prepayment must be accompanied by payment of Agent’s and each Lender’s
out-of-pocket expenses. Upon the giving of any such notice of prepayment, the
principal amount of the Loans specified to be prepaid, together with the accrued
(whether accrued as Cash Interest or PIK Interest) interest thereon through the
Prepayment Date shall become due and payable on the Prepayment Date and, if
applicable, the Make-Whole Amount or any Applicable Premium shall become due and
payable on the Prepayment Date; provided that any such notice may be subject to
one or more conditions precedent, including any Disposition, and the amount
specified to be prepaid shall not become due and payable on the Prepayment Date
upon the failure of any one of such conditions.

 

(c)                Any optional prepayment under this Section 2.6 shall be
applied to the Loans as set forth in Section 2.9.

 

2.7              Mandatory Prepayments.

 

(a)                Unless the Required Lenders shall otherwise agree, if any
Loan Party shall incur or issue any Indebtedness (other than Permitted
Indebtedness), then upon receipt of the Net Cash Proceeds from such issuance or
incurrence, Borrower shall prepay the principal amount of the Loans in an amount
equal to the amount of the Net Cash Proceeds received therefrom. The provisions
of this Section 2.7(a) do not constitute a consent to the issuance or incurrence
of any Indebtedness by or to any Loan Party.

 



23

 

 

(b)               Unless the Required Lenders shall otherwise agree, if on any
date any Loan Party shall receive Net Cash Proceeds from any Asset Sale or any
Purchase Price Refund which, together with all other such Asset Sales and
Purchase Price Refunds, exceeds $5,000,000 in the aggregate in any twelve-month
period (such amount, “Excess Proceeds”), then upon receipt by such Person of
such Excess Proceeds, Borrower shall prepay the principal amount of the Loans in
an amount equal to the amount of such Excess Proceeds. The provisions of this
Section do not constitute a consent to the consummation of any Disposition.

 

(c)                Upon the occurrence of a Change of Control, each Lender, at
its sole discretion, may require Borrower to immediately prepay all, but not
less than all, of such Lender’s Loans in amount equal to the sum of (i) the
outstanding principal amount of such Lender’s Loans, (ii) the accrued but unpaid
interest thereon and (iii) the Make-Whole Amount or the Applicable Premium (if
any). If a Change of Control occurs prior to the Commitment Expiration Date,
unless otherwise agreed to by all Lenders, the Commitments shall immediately
terminate.

 

(d)               Notwithstanding the foregoing, prior to the Payment in Full of
the First Lien Secured Obligations (as defined in the Intercreditor Agreement),
amounts required to be prepaid pursuant to Section 2.7 (a) or (b) shall not be
required to be prepaid hereunder to the extent that (i) such amounts are
required to be prepaid under the First Lien Credit Agreement, (ii) such amounts
are applied to the First Lien Obligations in accordance with the terms thereof
and the terms of the Intercreditor Agreement and (iii) the commitments under the
First Lien Credit Agreement are permanently reduced by such amounts.

 

(e)                Each prepayment of the Loans pursuant to this Section 2.7
shall be applied in accordance with Section 2.9 and shall be accompanied by a
cash payment of the accrued interest (whether accrued as Cash Interest or PIK
Interest) to the Prepayment Date on the principal amount prepaid together with
all other amounts then owing under this Agreement or any Loan Document including
any fees and expenses then due and payable under any Loan Document. Each
prepayment of the Loans pursuant Sections 2.7(a) or 2.7(b) on or prior to the
third anniversary of the Funding Date shall be accompanied by the concurrent
payment of the Applicable Premium or, in the case of prepayments prior to the
second anniversary of the Funding Date, by a Make-Whole Amount.

  

2.8              Interest Rates, Payment Dates and Computation of Interest and
Fees.

 

(a)                Each Loan shall bear interest for each day on which it is
outstanding at the Interest Rate.

 

(b)               (i) If all or a portion of the principal amount of any Loan
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise) or there shall occur and be continuing any other Event of Default,
all outstanding Loans (whether or not overdue) (to the extent legally permitted)
shall bear interest at a rate per annum that is equal to the Interest Rate plus
2.0%, the (“Default Rate”), but in no event to exceed the Highest Lawful Rate,
from the date of such nonpayment of principal or occurrence of such Event of
Default, respectively, until such amount of principal is paid in full (after as
well as before judgment) or until such Event of Default is no longer continuing,
respectively, and (ii) if all or a portion of any interest payable on any Loan
or any fee or other amount payable hereunder shall not be paid when due (whether
at the stated maturity, by acceleration or otherwise), such overdue amount shall
bear interest at a rate per annum equal to the Default Rate, in each case, with
respect to clauses (i) and (ii) above, from the date of such nonpayment until
such amount is paid in full (after as well as before judgment).

 



24

 

 

(c)                Subject to Section 2.8(d) and Section 2.9(h), interest shall
be payable in arrears on each Interest Payment Date, provided that interest
accruing pursuant to Section 2.8(b) shall be payable from time to time on
demand.

 

(d)               Interest shall be payable in cash, other than that certain
portion of the interest accruing at the PIK Interest Rate, which shall be
payable as PIK Interest (the portion of interest payable in cash, “Cash
Interest”). All accrued PIK Interest that becomes due and payable shall be
deemed an extension of additional Loans pursuant to the terms of, and subject
to, the Loan Documents. Unless the context otherwise requires, for all purposes
hereof, references to “principal amount” of Loans refers to the original face
amount of the Loans plus any increase in the principal amount of the outstanding
Loans as a result of payments of PIK Interest. The entire unpaid balance of all
PIK Interest shall be immediately due and payable in full in immediately
available funds on the Maturity Date.

 

(e)                If any payment hereunder becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day. In the case of any extension of any payment of principal pursuant
to the preceding sentence, interest thereon shall be payable at the rate
applicable during such extension period.

 

(f)                Interest, fees and commissions payable pursuant hereto shall
be calculated on the basis of a year of 360 days and, in each case, shall be
payable for the actual number of days elapsed (including the first day and the
last day).

 

2.9              Application of Payments; Place of Payments.

 

(a)                The borrowing by Borrower from the Lenders hereunder, any
reduction of the Commitments of the Lenders and, subject to Section 2.9(c), each
payment by Borrower on account of any commitment fee, shall be made pro rata
according to the Aggregate Exposure Percentages of the relevant Lenders. Each
payment (including any prepayment) in respect of principal or interest in
respect of any Loans and each payment in respect of fees (other than fees
payable in accordance with Section 2.5(a)) or expenses payable hereunder shall
be applied to the amounts of such obligations owing to the Lenders pro rata
according to the respective amounts then due and owing to the Lenders. Amounts
prepaid on account of the Loans may not be reborrowed.

 

(b)               So long as no Event of Default shall have occurred and be
continuing all payments and any other amounts received by Agent from or for the
benefit of Borrower shall be applied: (i) first, to pay all Obligations then due
and payable and (ii) second, as Borrower so designates.

 

(c)                After the occurrence and during the continuance of any Event
of Default, Borrower hereby irrevocably waives the right to direct the
application of any and all payments in respect of the Obligations and any
proceeds of Collateral, and agrees that Agent may, and shall upon either (A) the
written direction of the Required Lenders or (B) the acceleration of the
Obligations pursuant to Section 7.1, apply all payments in respect of any
Obligations and all proceeds of Collateral in the following order:

 

(i)                 first, to the payment or reimbursement of Agent for all
costs, expenses, disbursements and losses incurred by Agent and which any Loan
Party is required to pay or reimburse pursuant to the Loan Documents;

 

(ii)               second, to the payment or reimbursement of the Secured
Parties for all costs, expenses, disbursements and losses incurred by such
Persons and which any Loan Party is required to pay or reimburse pursuant to the
Loan Documents;

 



25

 

 

(iii)             third, to the payment of interest on the Loans which is then
due;

 

(iv)             fourth, to the payment to the Secured Parties of all other
Obligations; and

 

(v)               fifth, to whomsoever shall be legally entitled thereto.

 

(d)               If any Lender owes payments to Agent hereunder, any amounts
otherwise distributable under this Section 2.9 to such Lender shall be deemed to
belong to Agent to the extent of such unpaid payments, and Agent shall apply
such amounts to make such unpaid payments rather than distribute such amounts to
such Lender. All distributions of amounts described in paragraphs second and
fifth above shall be made by Agent to each Lender, on a pro rata basis
determined by the amount such Obligations owed to such Lender, as the case may
be, represents of the aggregate amount of all such Obligations.

 

(e)                All payments (including prepayments) to be made by Borrower
hereunder, whether on account of principal, interest, premium, fees or
otherwise, shall be made without setoff or counterclaim and shall be made prior
to 12:00 Noon, New York City time, on the due date thereof to Agent, for the
account of the relevant Lenders, at the Payment Office, in Dollars and (other
than payments of PIK Interest prior to the Maturity Date) in immediately
available funds. Any payment made by Borrower after 12:00 Noon, New York City
time, on any Business Day may be deemed to have been made on the next following
Business Day. Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received.

 

(f)                Unless Agent shall have been notified in writing by any
Lender prior to the borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to Agent, Agent may
assume that such Lender is making such amount available to Agent, and Agent may,
in reliance upon such assumption, make available to Borrower a corresponding
amount. If such amount is not made available to Agent by the required time on
any Borrowing Date, such Lender shall pay to Agent, on demand, such amount with
interest thereon at a rate equal to the greater of (i) the daily average Federal
Funds Effective Rate and (ii) the rate determined by Agent in accordance with
the banking industry rules on interbank compensation, for the period until such
Lender makes such amount immediately available to Agent. A certificate of Agent
submitted to any Lender with respect to any amounts owing under this Section
2.9(f) shall be conclusive in the absence of manifest error. If such Lender’s
share of such borrowing is not made available to Agent by such Lender within
three Business Days after such Borrowing Date, Agent shall also be entitled to
recover such amount with interest thereon at the Cash Interest Rate on demand,
from Borrower.

 

(g)                Unless Agent shall have been notified in writing by Borrower
prior to the date of any payment due to be made by Borrower hereunder that
Borrower will not make such payment to Agent, Agent may assume that Borrower is
making such payment, and Agent may, but shall not be required to, in reliance
upon such assumption, make available to the Lenders their respective pro rata
shares of a corresponding amount. If such payment is not made to Agent by
Borrower within three Business Days after such due date, Agent shall be entitled
to recover, on demand, from each Lender to which any amount which was made
available pursuant to the preceding sentence, such amount with interest thereon
at the rate per annum equal to the daily average Federal Funds Effective Rate.
Nothing herein shall be deemed to limit the rights of Agent or any Lender
against Borrower.

 

(h)               Each payment of the Loans shall be accompanied by accrued
interest through the date of such payment on the amount paid.

 



26

 

 

2.10          Requirements of Law. If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement or change the basis of taxation of payments to such
Lender in respect thereof (except for Non-Excluded Taxes covered by Section 2.11
and changes in the rate of tax on the overall net income of such Lender) or
shall impose on such Lender any other condition and the result of any of the
foregoing is to reduce any amount receivable hereunder in respect thereof, then,
in any such case, Borrower shall promptly pay such Lender, upon its demand, any
additional amounts necessary to compensate such Lender on an after-tax basis for
such reduced amount receivable. If any Lender becomes entitled to claim any
additional amounts pursuant to this Section 2.10, it shall promptly notify
Borrower (with a copy to Agent) of the event by reason of which it has become so
entitled. A certificate as to any additional amounts payable pursuant to this
Section 2.10 submitted by any Lender to Borrower (with a copy to Agent) shall be
conclusive in the absence of manifest error. The obligations of Borrower
pursuant to this Section 2.10 shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.
Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith and (ii)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or United States or foreign regulatory agencies,
in each case, pursuant to Basel III, shall in each case be deemed to be a change
in a Requirement of Law, regardless of the date enacted, adopted or issued.

 

2.11          Taxes.

 

(a)                All payments made by or on behalf of any Loan Party under
this Agreement or any other Loan Documents shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, excluding (i) net income Taxes and franchise Taxes
imposed on Agent or any Lender as a result of a present or former connection
between Agent or such Lender and the jurisdiction of the Governmental Authority
imposing such Tax or any political subdivision or taxing authority thereof or
therein (other than any such connection arising solely from Agent’s or such
Lender’s having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or any other Loan Document) or (ii)
any U.S. federal withholding imposed under FATCA. If any such non-excluded
taxes, levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or any Other Taxes are required to be withheld from any
amounts payable to Agent or any Lender hereunder, the amounts so payable to
Agent or such Lender shall be increased to the extent necessary to yield to
Agent or such Lender (after payment of all Non-Excluded Taxes and Other Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement; provided, however, that Borrower or any
Guarantor shall not be required to increase any such amounts payable to Agent or
any Lender with respect to any Non-Excluded Taxes (i) that are attributable to
Agent’s or such Lender’s failure to comply with the requirements of Sections
2.11(d) or (e) or (ii) that are United States withholding taxes imposed on
amounts payable to Agent or such Lender at the time Agent or such Lender becomes
a party to this Agreement, except to the extent that Agent’s or such Lender’s
assignor (if any) was entitled, at the time of assignment, to receive additional
amounts from Borrower with respect to such Non-Excluded Taxes pursuant to this
Section 2.11(a). Borrower or the applicable Guarantor shall make any required
withholding and pay the full amount withheld to the relevant tax authority or
other Governmental Authority in accordance with applicable Requirements of Law.

 

(b)               In addition, Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 



27

 

 

(c)                Whenever any Non-Excluded Taxes or Other Taxes are payable by
Borrower, as promptly as possible thereafter Borrower shall send to Agent for
the account of Agent or the relevant Lender, as the case may be, a certified
copy of an original official receipt received by Borrower showing payment
thereof. If Borrower fails to pay any Non-Excluded Taxes or Other Taxes when due
to the appropriate taxing authority or fails to remit to Agent the required
receipts or other required documentary evidence, Borrower shall indemnify Agent
and the Lenders for any incremental taxes, interest or penalties that may become
payable by Agent or any Lender as a result of any such failure. The agreements
in this Section 2.11 shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

 

(d)               Each Lender (or Transferee) that is not a citizen or resident
of the United States of America, a corporation, partnership or other entity
created or organized in or under the laws of the United States of America (or
any jurisdiction thereof), or any estate or trust that is subject to federal
income taxation regardless of the source of its income (a “Non U.S. Lender”)
shall deliver to Borrower and Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN, W-8IMY (together
with any required attachments) or Form W-8ECI, or, in the case of a Non U.S.
Lender claiming exemption from U.S. federal withholding tax under Section 871(h)
or 881(c) of the Code with respect to payments of “portfolio interest” a
statement substantially in the form of Exhibit H to the effect that such Lender
is eligible for a complete exemption from withholding of U.S. taxes under
Section 871(h) or 881(c) of the Code and a Form W-8BEN, or any subsequent
versions thereof or successors thereto properly completed and duly executed by
such Non U.S. Lender claiming complete exemption from, or a reduced rate of,
U.S. federal withholding tax on all payments by Borrower under this Agreement
and the other Loan Documents. Such forms shall be delivered by each Non U.S.
Lender on or before the date it becomes a party to this Agreement (or, in the
case of any Participant, on or before the date such Participant purchases the
related participation). In addition, each Non U.S. Lender shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non U.S. Lender. Each Non-U.S. Lender shall promptly notify
Borrower at any time it determines that it is no longer in a position to provide
any previously delivered certificate to Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this Section 2.11(d), a Non U.S. Lender
shall not be required to deliver any form pursuant to this Section 2.11(d) that
such Non U.S. Lender is not legally able to deliver.

 

(e)                A Lender that is entitled to an exemption from or reduction
of non-U.S. withholding tax under the law of the jurisdiction in which Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to Borrower (with a copy to Agent),
at the time or times prescribed by applicable law or reasonably requested by
Borrower, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate, provided that such Lender is legally entitled to complete,
execute and deliver such documentation and in such Lender’s reasonable judgment
such completion, execution or submission would not materially prejudice the
legal position of such Lender.

 

(f)                If Agent or a Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by Borrower or with respect to which
Borrower has paid additional amounts pursuant to this Section 2.11(f), it shall
pay over such refund to Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by Borrower under this Section 2.11(f) with
respect to the Non-Excluded Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of Agent or such Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided, that Borrower, upon the request of Agent or
such Lender, agrees to repay the amount paid over to Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to Agent or such Lender in the event Agent or such Lender is required
to repay such refund to such Governmental Authority. This Section 2.11(f) shall
not be construed to require Agent or any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to Borrower or any other Person.

 



28

 

 

(g)                Each Lender shall deliver such documentation prescribed by
applicable law and reasonably requested by Borrower or Agent as will enable
Borrower or Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Without limiting the
generality of the foregoing, each Lender that is not a Non U.S. Lender shall
deliver to Borrower and Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date that such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the request of Borrower or
Agent or upon the expiration or obsolescence of a prior form), duly completed
copies of U.S. Internal Revenue Service Form W-9 confirming an exemption from
U.S. federal backup withholding tax. If a payment made to any Lender under this
Agreement would be subject to U.S. federal withholding tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to Borrower and Agent, at the time or
times prescribed by law and at such time or times reasonably requested by
Borrower or Agent, such document prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Agent as may be necessary for
Borrower and Agent to comply with their obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (g), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

(h)               For purposes of this Section 2.11, if a Lender is treated as a
domestic partnership for U.S. federal income tax purposes any withholding or
payment of a U.S. federal withholding tax by such Lender or by any direct
partner or direct member of such Lender (in each case, as of the Closing Date)
that is a withholding foreign partnership for U.S. federal income tax purposes,
with respect to any payments made by or on behalf of any Loan Party under this
Agreement or any other Loan Document, shall be considered a withholding or
payment of such U.S. federal withholding tax by Borrower; provided, however,
that this Section 2.11(h) shall apply only with respect to payments made by such
Lender or such withholding foreign partnership to direct or indirect partners of
such Lender as of the Closing Date.

 

2.12          Indemnity. Borrower agrees promptly to indemnify each Lender for,
and to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) the failure to make any prepayment of a
Loan on the date specified in any notice of prepayment given by Borrower in
accordance with the provisions of this Agreement; (b) if any prepayment or other
principal payment of any Loans occurs on a date prior to the last day of the
three-month LIBOR period applicable to that Loan; or (c) if for any reason
(other than a default by such Lender) a borrowing of any Loan does not occur on
a date specified therefor in a Borrowing Notice or a telephonic request for
borrowing. Such indemnification shall include any loss (excluding loss of
margin) or expense arising from the reemployment of funds obtained by it or from
fees payable to terminate deposits from which such funds were obtained. For the
purpose of calculating amounts payable to a Lender under this Section 2.12, each
Lender shall be deemed to have actually funded its relevant Loan through the
purchase of a deposit bearing interest at LIBOR in an amount equal to the amount
of that Loan and having a three-month maturity; provided that each Lender may
fund each of its Loans in any manner it deems appropriate, and the foregoing
assumption shall be utilized only for the calculation of amounts payable under
this Section 2.12. A certificate as to any amounts payable pursuant to this
Section submitted to Borrower by any Lender shall be conclusive in the absence
of manifest error. This covenant shall survive the termination of this Agreement
and the repayment of the Loans and all other amounts payable hereunder.

 



29

 

 

2.13          Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.10 or 2.11(a)
with respect to such Lender, it will, if requested by Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section 2.13 shall affect or postpone
any of the obligations of Borrower or the rights of any Lender pursuant to
Section 2.10 or 2.11(a).

 

2.14          Original Issue Discount. The parties acknowledge that the Loans
will be issued with original issue discount for purposes of Section 1272 of the
Code. A Lender may obtain the issue price, amount of original issue discount,
issue date and yield to maturity for any Loan by submitting a request for such
information to Borrower at the address of Borrower indicated in Section 9.2.

 

Article III
REPRESENTATIONS AND WARRANTIES

 

To induce Agent and the Lenders to enter into this Agreement and to make the
Loans, Borrower hereby represents and warrants to Agent and each Lender that on
the date hereof and on the Funding Date:

 

3.1              Financial Condition.

 

(a)                The unaudited pro forma consolidated balance sheet of
Borrower as at March 31, 2013 (including the notes thereto) (the “Pro Forma
Balance Sheet”), adjusted for management’s estimates of changes through June 30,
2013, copies of which have heretofore been furnished to Agent, has been prepared
giving effect (as if such events had occurred on such date) to (i) the Loans to
be made on the Funding Date and the use of proceeds thereof and (ii) the payment
of fees, expenses and taxes in connection with the foregoing. The Pro Forma
Balance Sheet has been prepared based on the best information available to
Borrower as of the date of delivery thereof, and presents fairly on a pro forma
basis the estimated financial position of Borrower and its consolidated
Subsidiaries as at March 31, 2013, assuming that the events specified in the
preceding sentence had actually occurred at such date.

 

(b)               The audited consolidated balance sheets of Borrower as at
December 31, 2012 and December 31, 2011, and the related consolidated statements
of income and of cash flows for the fiscal years ended on such dates, reported
on by and accompanied by an unqualified report from the Independent Auditors,
present fairly the consolidated financial condition of Borrower as at such date,
and the consolidated results of its operations and its consolidated cash flows
for the respective fiscal years then ended. The unaudited consolidated balance
sheet of Borrower as at March 31, 2013, and the related unaudited consolidated
statements of income and cash flows for the three-month period ended on such
date, present fairly the consolidated financial condition of Borrower as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the three-month period then ended (subject to normal year end audit
adjustments). All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). Except as provided on Schedule 3.1(b), no
Loan Party has any material Guarantee Obligations, contingent liabilities and
liabilities for taxes, or any long term leases or unusual forward or long term
commitments, including, any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, that are not
reflected in the most recent financial statements referred to in this paragraph.
Except as provided on Schedule 3.1(b), during the period from December 31, 2012
to and including the date hereof there has been no Disposition by any Loan Party
of any material part of its business or Property.

 



30

 

 

3.2              No Change. Since December 31, 2012, there has been no
development or event that has had or could reasonably be expected to have a
Material Adverse Effect.

 

3.3              Corporate Existence; Compliance with Law.

 

(a)                Each of the Loan Parties (i) is duly incorporated, organized
or formed, as applicable, validly existing and (if relevant) in good standing
under the laws of the jurisdiction of its incorporation, organization or
formation, as the case may be, (ii) has the corporate, company or partnership
power and authority, as applicable, and the legal right, to own and operate its
Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged, (iii) is duly qualified as a foreign
corporation, company or partnership, as applicable, and (if relevant) in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such qualification
except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect, (iv) is in
compliance with its Constituent Documents and (v) is in compliance with all
Requirements of Law (other than its Constituent Documents) except to the extent
that the failure to comply therewith could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)               Each Loan Party has all Permits necessary for the ownership
and, if any Loan Party is the operator, operation of its Oil and Gas Properties
and the conduct of its businesses except for those Permits the failure of which
to have could not reasonably be expected to have a Material Adverse Effect, and
is in compliance in all material respects with the terms and conditions of all
such Permits. To the Loan Parties’ knowledge, each Person other than any Loan
Party operating any Oil and Gas Property has all necessary Permits and is in
compliance in all material respects with the terms and conditions of all such
Permits.

 

(c)                The Oil and Gas Properties operated by any Loan Party and, to
Borrower’s knowledge, the Oil and Gas Properties operated by any Person other
than any Loan Party, have been maintained, operated and developed in a good and
workmanlike manner and in conformity in all material respects with all
Requirements of Law and in conformity in all material respects with the
provisions of all leases, subleases or other contracts comprising a part of the
Hydrocarbon Interests and other contracts and agreements forming a part of the
Oil and Gas Properties; specifically in this connection: (i) no Oil and Gas
Property is subject to having allowable production reduced after the Closing
Date below the full and regular allowable (including the maximum permissible
tolerance) because of any overproduction (whether or not the same was
permissible at the time) prior to the Closing Date; and (ii) none of the wells
comprising a part of the Oil and Gas Properties (or properties unitized
therewith) is deviated from the vertical or horizontal (as applicable) more than
the maximum permitted by Requirements of Law, and such wells are, in fact,
bottomed under and are producing from, and the wellbores are wholly within, the
Oil and Gas Properties (or in the case of wells located on properties unitized
therewith, such unitized properties).

 

3.4              Entity Power; Authorization; Enforceable Obligations. Each Loan
Party has the power and authority (corporate or otherwise), and the legal right,
to make, deliver and perform the Loan Documents to which it is a party and, in
the case of Borrower, to borrow hereunder. Each Loan Party has taken all
necessary corporate or other action to authorize the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of
Borrower, to authorize the borrowings on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the borrowings hereunder or the execution, delivery,
performance, validity or enforceability of this Agreement or any of the other
Loan Documents except (i) consents, authorizations, filings and notices
described in Schedule 3.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect and (ii) the filings
referred to in Section 3.21. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party that is a party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party that is a party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 



31

 

 

3.5              No Legal Bar. The execution, delivery and performance of this
Agreement, the other Loan Documents and the First Lien Loan Documents, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of any Loan Party and will not
result in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents
and the First Lien Loan Documents). No performance of a Contractual Obligation
by any Loan Party, either unconditionally or upon the happening of an event,
would result in the creation of a Lien (other than a Permitted Lien) on the
Property of any Loan Party.

 

3.6              Existing Indebtedness. Set forth on Part A of Schedule 3.6 is a
complete and accurate list of all Indebtedness of each Loan Party outstanding
immediately prior to the effectiveness of this Agreement and the making of the
Loans hereunder, and, as of the Funding Date, no Loan Party shall have any
Indebtedness except the Indebtedness incurred under this Agreement and other
Indebtedness set forth on Part B of Schedule 3.6.

 

3.7              No Material Litigation. No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to Borrower’s knowledge, threatened by or against any Loan Party or against any
of their respective properties or revenues (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby or (b) that
could reasonably be expected to have a Material Adverse Effect.

 

3.8              No Default. No Loan Party is in default under or with respect
to any of its Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing.

 

3.9              Ownership of Property.

 

(a)                Each Loan Party has title in fee simple to, or a valid
leasehold interest in, all its Real Property (other than the Oil and Gas
Properties), and Defensible Title to, or a valid leasehold interest in, all
other Property material to its business (other than the Oil and Gas Properties),
and none of such Property is subject to any Lien other than Permitted Liens.

 

(b)               Each Loan Party has Defensible Title to all of its Oil and Gas
Properties which constitute Proved Reserves, and good and Defensible Title to
all of the Oil and Gas Properties which constitute, for applicable state law
purposes, “personal” or “movable” property, in each case except for Permitted
Liens. The Mortgaged Properties constitute all of the real property owned by the
Loan Parties.

 

(c)                The quantum and nature of any interest in and to the Oil and
Gas Properties of any Loan Party as set forth in the most recent Reserve Report
includes the entire interest of such Loan Party in such Oil and Gas Properties
as of the date of such applicable Reserve Report delivered by Borrower to Agent
pursuant to Section 4.1(e), 5.2(c) or 5.2(d), as applicable, and are complete
and accurate in all material respects as of the date of such applicable Reserve
Report; and there are no “back-in” or “reversionary” interests held by third
parties which could materially reduce the interest of such Loan Party in such
Oil and Gas Properties except as reflected in the most recent Reserve Report.
The ownership of the Oil and Gas Properties by a Loan Party entitles such Loan
Party to the share of the Hydrocarbons produced therefrom or attributable
thereto set forth as such Loan Party’s “net revenue interest” therein as set
forth in the most recent Reserve Report and does not in any material respect
obligate such Loan Party to bear the costs and expenses relating to the
maintenance, development or operations of any such Oil and Gas Property in an
amount in excess of the “working interest” of such Loan Party in each Oil and
Gas Property set forth in the most recent Reserve Report.

 



32

 

 

(d)               The Hydrocarbon Interests and operating agreements
attributable to the Oil and Gas Properties are in full force and effect in all
material respects in accordance with their terms. All rents, royalties and other
payments due and payable under such Hydrocarbon Interests and operating
agreements have been properly and timely paid.

 

3.10          Insurance. All policies of insurance of any kind or nature of any
Loan Party, including policies of fire, theft, product liability, public
liability, property damage, other casualty, employee fidelity, workers’
compensation and employee health and welfare insurance, are in full force and
effect and are of a nature and provide such coverage as is customarily carried
by businesses of the size and character of such Loan Party. No Loan Party has
been refused insurance for any material coverage for which it had applied or had
any policy of insurance terminated (other than at its request).

 

3.11          Intellectual Property. Each Loan Party owns, or is licensed to
use, all Intellectual Property necessary for the conduct of its business as
currently conducted. No material claim has been asserted and is pending by any
Person challenging or questioning the use by any Loan Party of any Intellectual
Property or the validity or effectiveness of any Intellectual Property, nor, to
Borrower’s knowledge, is there any valid basis for any such claim. The use of
Intellectual Property by any Loan Party does not infringe on the rights of any
Person in any material respect.

 

3.12          Taxes. Each Loan Party has filed or caused to be filed all
federal, state and other material tax returns, reports and statements
(collectively, “Tax Returns”) that are required to be filed by such Loan Party
or any of its Tax Affiliates with the appropriate Governmental Authorities in
all jurisdictions in which such Tax Returns are required to be filed; all such
Tax Returns are true and correct in all material respects and correctly reflect
the facts regarding the income, business, assets, operations, activities, status
or other matters of such Loan Party and any other information required to be
shown thereon; each Loan Party has paid, prior to the date on which any fine,
penalty, interest, late charge or loss may be added thereto for non-payment
thereof, all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its Property and all other taxes, fees or
other charges imposed on it or any of its Property by or otherwise due and
payable to any Governmental Authority (other than any amount or the validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of such Loan Party); and no tax Lien has been filed against the Property
of any Loan Party, and, to Borrower’s knowledge, no claim is being asserted,
with respect to any such tax, fee or other charge. No Tax Return is under audit
or examination by any Governmental Authority and no notice of such an audit or
examination or any assertion of any claim for taxes has been given or made by
any Governmental Authority. Proper and accurate amounts have been withheld by
each Loan Party and each of its Tax Affiliates from their respective employees
for all periods in full and complete compliance with the tax, social security
and unemployment withholding provisions of applicable Requirements of Law and
such withholdings have been timely paid to the respective Governmental
Authorities. No Loan Party (i) intends to treat the Loans or any other
transaction contemplated hereby as being a “reportable transaction” (within the
meaning of Treasury Regulation 1.6011-4) or (ii) is aware of any facts or events
that would result in such treatment.

 



33

 

 

3.13          Federal Regulations. No part of the proceeds of any Loans will be
used for buying or “carrying” any “margin stock” within the respective meanings
of each of the quoted terms under Regulation U as now and from time to time
hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board. If requested by any Lender or Agent, Borrower will
furnish to Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U.

 

3.14          Labor Matters. There are no strikes, stoppages or slowdowns or
other labor disputes against any Loan Party pending or, to Borrower’s knowledge,
threatened that (individually or in the aggregate) could reasonably be expected
to have a Material Adverse Effect. Hours worked by and payment made to employees
of any Loan Party have not been in violation of the Fair Labor Standards Act of
1938, as amended, or any other applicable Requirement of Law dealing with such
matters that (individually or in the aggregate) could reasonably be expected to
have a Material Adverse Effect. All payments due from any Loan Party on account
of employee health and welfare insurance that (individually or in the aggregate)
could reasonably be expected to have a Material Adverse Effect if not paid have
been paid or accrued as a liability on the books of such Loan Party.

 

3.15          ERISA Plans. No Loan Party maintains, nor is any employee of any
Loan Party a beneficiary under, any employee benefit plan that is covered by the
Employee Retirement Income Security Act of 1974, as amended from time to time
and the rules and regulations promulgated thereunder (“ERISA”), and in respect
of which any Loan Party is an “employer” as defined in Section 3(5) of ERISA (an
“ERISA Plan”); nor is any Loan Party a “commonly controlled entity” with any
other Person within the meaning of Section 4001 of ERISA or part of a group that
is treated as a single employer under Section 414 of the Code.

 

3.16          Regulations.

 

(a)                No Loan Party is an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended. No Loan Party is subject to regulation under
any Requirement of Law (other than Regulation X of the Board) which limits its
ability to incur Indebtedness.

 

(b)               None of the Loan Parties or their Subsidiaries, and to the
knowledge of the Loan Parties, none of the current operators of the Oil and Gas
Properties (i) is a Person whose property or interest in property is blocked or
subject to blocking pursuant to Section 1 of Executive Order 13224 of September
23, 2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii)
engages in any dealings or transactions prohibited by Section 2 of such
executive order, or is otherwise associated with any such person in any manner
violative of Section 2, or (iii) is a Person on the list of Specially Designated
Nationals and Blocked Persons or subject to the limitations or prohibitions
under any other U.S. Department of Treasury's Office of Foreign Assets Control
regulation or executive order.

 

(c)                Each of the Loan Parties and each of their respective
Subsidiaries are in compliance, in all material respects, with the Patriot Act.
No part of the proceeds of the Loans will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

 



34

 

 

3.17          Capital Stock; Subsidiaries.

 

(a)                All of the outstanding Capital Stock of each Loan Party has
been duly authorized and validly issued and is fully paid and non-assessable
and, in the case of each Loan Party other than Borrower, has been duly pledged
as Collateral under the Guarantee and Security Agreement and is free and clear
of all Liens (except Liens created under the Security Documents and Liens in
favor of the First Lien Agent granted pursuant to the First Lien Loan
Documents).

 

(b)               The Subsidiaries listed on Schedule 3.17(b) constitute all the
Subsidiaries of each Loan Party as of the Closing Date. Schedule 3.17(b) sets
forth as of the Closing Date the exact legal name (as reflected on the
certificate of incorporation (or formation) and jurisdiction of incorporation
(or formation) of each Subsidiary of any Loan Party and, as to each such
Subsidiary, the percentage and number of each class of Capital Stock owned by
each Loan Party.

 

(c)                There are no outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments (other than the Warrants and
any stock options with respect to Capital Stock of Borrower granted to employees
or directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of any Loan Party, except as disclosed on Schedule 3.17(c).

 

(d)               No Loan Party owns or holds, directly or indirectly, any
Capital Stock of any Person other than any Subsidiary. Borrower owns, directly
or indirectly through other Subsidiaries, all of the outstanding Capital Stock
of its Subsidiaries. Each Loan Party is a party to the Guarantee and Security
Agreement.

 

(e)                Except as disclosed on Schedule 3.17(e)¸ there are no
agreements or understandings (other than the Loan Documents, the First Lien Loan
Documents and, solely as of the Closing Date, the Existing Loan Documents): (i)
to which any Loan Party is a party with respect to the voting, sale or transfer
of any shares of Capital Stock of Borrower or restricting the transfer or
hypothecation of any such shares or (ii) with respect to the voting, sale or
transfer of any shares of Capital Stock of any Loan Party (other than Borrower)
or restricting the transfer or hypothecation of any such shares.

 

3.18          Use of Proceeds. The proceeds of (i) the Funding Date Loans shall
be used to repay, on the Funding Date, indebtedness outstanding under the
Existing Credit Agreement and to pay fees and closing costs in connection with
such repayment and the closing of this Agreement and the First Lien Loan
Documents and (ii) the Additional Loans shall be used for general corporate
purposes.

 

3.19          Environmental Matters. Other than exceptions to any of the
following that could not, individually or in the aggregate, reasonably be
expected to result in the payment of a Material Environmental Amount:

 

(a)                Each Loan Party: (i) is, and within the period of all
applicable statutes of limitation has been, in compliance with all applicable
Environmental Laws; (ii) holds all Environmental Permits (each of which is in
full force and effect) required for any of their current or intended operations
or for any property owned, leased, or otherwise operated by any of them; (iii)
is, and within the period of all applicable statutes of limitation has been, in
compliance with all of their Environmental Permits; and (iv) reasonably believes
that: each of their Environmental Permits will be timely renewed and complied
with, without material expense; any additional Environmental Permits that may be
required of any of them will be timely obtained and complied with, without
material expense; and compliance with any Environmental Law that is or is
expected to become applicable to any of them will be timely attained and
maintained, without material expense.

 



35

 

 

(b)               Materials of Environmental Concern are not present at, on,
under, in, or about any Oil and Gas Property or other real property now or
formerly owned, leased or operated by any Loan Party, or at any other location
(including, any location to which Materials of Environmental Concern have been
sent for re-use or recycling or for treatment, storage, or disposal) which could
reasonably be expected to (i) give rise to liability of any Loan Party under any
applicable Environmental Law or otherwise result in costs to any Loan Party, or
(ii) interfere with the continued operations of any Loan Party, or (iii) impair
the fair saleable value of any Oil and Gas Property or other real property owned
or leased by any Loan Party.

 

(c)                There is no judicial, administrative, or arbitral proceeding
(including any notice of violation or alleged violation) under or relating to
any Environmental Law or Environmental Permit to which any Loan Party is, or to
Borrower’s knowledge, will be, named as a party that is pending or, to
Borrower’s knowledge, threatened.

 

(d)               No Loan Party has received any written request for
information, or been notified that it is a potentially responsible party under
or relating to the federal Comprehensive Environmental Response, Compensation,
and Liability Act or any similar Environmental Law, or with respect to any
Materials of Environmental Concern.

 

(e)                No Loan Party has entered into or agreed to any consent
decree, order, or settlement or other agreement, or is subject to any judgment,
decree, or order or other agreement, in any judicial, administrative, arbitral,
or other forum for dispute resolution, relating to compliance with or liability
under any Environmental Law.

 

(f)                No Loan Party has assumed or retained, by contract or
operation of law, any liabilities of any kind, fixed or contingent, known or
unknown, under any Environmental Law or with respect to any Material of
Environmental Concern.

 

(g)                Borrower has made available to Agent and the Lenders copies
of all significant reports, correspondence and other documents in its
possession, custody or control regarding compliance by any Loan Party with or
potential liability of any Loan party under Environmental Laws or Environmental
Permits.

 

3.20          Accuracy of Information, etc. No statement or information
contained in this Agreement, any other Loan Document or any other document,
certificate or statement furnished to Agent or the Lenders or any of them, by or
on behalf of any Loan Party for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents, contained as of the
date such statement, information, document or certificate was so furnished, any
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements contained herein or therein not
misleading. The projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of Borrower to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. There is no fact known
to any Loan Party that could reasonably be expected to have a Material Adverse
Effect that has not been expressly disclosed herein, in the other Loan Documents
or in any other documents, certificates and statements furnished to Agent and
the Lenders for use in connection with the transactions contemplated hereby and
by the other Loan Documents.

 



36

 

 

3.21          Security Documents.

 

(a)                The Guarantee and Security Agreement is effective to create
in favor of Agent, for the benefit of the Secured Parties, a legal, valid,
binding and enforceable security interest in the Collateral described therein
and proceeds and products thereof. In the case of the Pledged Capital Stock
described in the Guarantee and Security Agreement, when any stock certificates
representing such Pledged Capital Stock are delivered to Agent (or to the First
Lien Agent acting as bailee of Agent for perfection) and, in the case of Pledged
Capital Stock that is a “security” (as defined in the UCC) but is not evidenced
by a certificate, when an instructions agreement, substantially in the form of
Annex A to the Guarantee and Security Agreement, has been delivered to Agent (or
to the First Lien Agent acting as bailee of Agent for perfection), and in the
case of any other Collateral described in the Guarantee and Security Agreement,
when financing statements in appropriate form are filed in the offices specified
on Schedule 3.21(a)-1 (which financing statements may be filed by Agent) at any
time and such other filings as are specified on Schedule 2 to the Guarantee and
Security Agreement have been completed (all of which filings may be filed by
Agent) at any time, the Guarantee and Security Agreement shall constitute a
valid Lien on, and security interest in, all right, title and interest of the
Loan Parties in such Collateral and the proceeds and products thereof, as
security for the Obligations (as defined in the Guarantee and Security
Agreement), in each case prior and superior in right to any other Person (except
Permitted Liens). Schedule 3.21(a)-2 lists each UCC Financing Statement that (i)
names any Loan Party as debtor and (ii) will remain on file after the Closing
Date. Schedule 3.21(a)-3 lists each UCC Financing Statement that (i) names any
Loan Party as debtor and (ii) will be terminated on or prior to the Funding
Date; and on or prior to the Closing Date, Borrower will have delivered to
Agent, or caused to be filed, duly completed UCC termination statements,
authorized by the relevant secured party, in respect of each such UCC Financing
Statement.

 

(b)               Each of the Mortgages is effective to create in favor of
Agent, for the benefit of the Secured Parties, a legal, valid, binding and
enforceable Lien on the Mortgaged Properties described therein and proceeds and
products thereof; and when the Mortgages are filed in the offices specified on
Schedule 3.21(b) (in the case of Mortgages to be executed and delivered on the
Closing Date) or in the recording office designated by Borrower (in the case of
any Mortgage to be executed and delivered pursuant to Section 5.11(b)), each
Mortgage shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in the Mortgaged Properties
described therein and the proceeds and products thereof, as security for the
Secured Obligations (as defined in the relevant Mortgage), in each case prior
and superior in right to any other Person (other than Persons holding Liens or
other encumbrances or rights permitted by the relevant Mortgage).

 

3.22          Solvency. Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith will be and will continue to be, Solvent.

 

3.23          Gas Imbalances. On a net basis there are no Gas Imbalances, take
or pay or other prepayments with respect to any Oil and Gas Properties which
would require any Loan Party to deliver Hydrocarbons produced from such Oil and
Gas Properties at some future time without then or thereafter receiving full
payment therefor.

 

3.24          Hedging Agreements. Schedule 3.24 (which Schedule 3.24 shall be
deemed supplemented by any certificate delivered by Borrower pursuant to Section
5.2(b) (so long as no Default or Event of Default has occurred and is continuing
at the time of delivery thereof)) sets forth a true and complete list of all
commodity price Hedging Agreements with any Person in effect as of the Closing
Date (and any other Hedging Agreements permitted under Section 5.11) of each
Loan Party, the material terms thereof (including the type, term, effective
date, termination date, notional amounts or volumes and swap or strike prices,
as the case may be), all credit support agreements relating thereto (including
any margin required or supplied), and the counterparty to each such agreement.

 



37

 

 

3.25          Reserve Reports. To Borrower’s knowledge, (i) the assumptions
stated or used in the preparation of each Reserve Report are reasonable (it
being understood by Agent and the Lenders that assumptions as to future results
are subject to uncertainty and that no assurance can be given that any
particular projections will be realized to the extent beyond any Loan Party’s
control), (ii) all information furnished by any Loan Party to the Petroleum
Engineers for use in the preparation of each Reserve Report was accurate at the
time furnished, (iii) there has been no decrease in the amount of the estimated
Proved Reserves shown in any Reserve Report since the date thereof, except for
changes which have occurred as a result of production in the ordinary course of
business, and (iv) at the time furnished, no Reserve Report omitted any
statement or information necessary to cause the same not to be misleading to
Agent and the Lenders in any material respect.

 

3.26          Contingent Obligations. There will be no material Contingent
Obligations of any Loan Party existing at the Funding Date and, other than
Contingent Obligations in connection with the Existing Credit Agreement, as of
the Closing Date.

 

3.27          Bank Accounts. Schedule 3.27 lists all accounts maintained by or
for the benefit of any Loan Party with any bank or financial institution.

 

3.28          Access Agreements. No books or records of any Loan Party are
located or maintained on any premises owned by a third party or leased by a
third party to any Loan Party other than such premises as to which Agent has
received an Access Agreement from such Loan Party.

 

3.29          Authorities for Expenditure. Except as set forth on Schedule 3.29,
as of the Closing Date, no proposals or authorities for expenditure are
currently outstanding (whether made by any Loan Party or any other Person) which
are not otherwise presented on the consolidated balance sheet of Borrower to
drill additional wells, or to deepen, plug back, or rework existing wells
located on the Oil and Gas Properties, or to conduct other operations on the Oil
and Gas Properties for which Borrower's consent is required under the applicable
operating or unitization agreement.

 

3.30          Material Contracts. Schedule 3.30 contains a complete and accurate
list of each contract, agreement or commitment, whether oral or written, to
which any Loan Party is a party or by which it is bound, which are currently
effective, required by any Requirement of Law to be filed with the SEC, and that
are: (i) non-competition agreements or other agreements or obligations that
purport to limit in any material respect the manner in which, or the localities
in which, all or any material portion of any Loan Party’s business is conducted;
(ii) contracts with 120 days or greater remaining duration; (iii) agreements for
the borrowing of money; (iv) employment agreements, consulting agreements or
other contract for services involving a payment of more than $50,000 annually;
(v) leases with respect to any property, real or personal (other than leases
constituting Mortgaged Properties); (vi) agreements for a purchase or sale of
assets, securities or a business, or otherwise obligating any Loan Party to pay
any consideration of more than $50,000; (vii) agreements with any agent, dealer
or distributor, including all such agreements relating to the gathering and/or
marketing of Hydrocarbons; (viii) stand-by letters of credit, guarantee or
performance bond; (ix) agreements not made in the ordinary course of business;
(x) material contracts to which any Loan Party is a party that would terminate
or become terminable, require any Loan Party to take any action, cause any Loan
Party to lose any material benefits or give to others any rights of amendment,
acceleration, suspension, revocation or cancellation, under any such contract as
a result of the transactions contemplated in this Agreement; and (xi)
indemnification agreements with directors and officers of the Borrower (each of
the foregoing, a “Material Contract”).

 



38

 

 

Article IV
CONDITIONS PRECEDENT

 

4.1              Conditions to Closing Date. The effectiveness of this agreement
and the obligations of Agent and each Lender hereunder are subject to the
satisfaction, on or prior to the Closing Date, of the following conditions
precedent:

 

(a)                Loan Documents. Agent shall have received the following
documents, in each case executed and delivered by a duly authorized officer of
each of the parties thereto: (i) this Agreement, (ii) the Guarantee and Security
Agreement for each Loan Party, (iii) a Mortgage covering each of the Mortgaged
Properties, (iv) each Access Agreement and (v) the Intercreditor Agreement.

 

(b)               Constituent Documents. All documents establishing or
implementing the ownership, capital and corporate, organizational, tax and legal
structure of each Loan Party shall be reasonably satisfactory to Agent.

 

(c)                Pro forma Balance Sheet. The Lenders shall have received the
Pro Forma Balance Sheet.

 

(d)               Legal Opinions. Agent shall have received the executed legal
opinion of Leonard, Street and Deinard, counsel to the Loan Parties, with
respect to such matters as may be reasonably requested by Agent, and in form and
substance satisfactory to Agent.

 

(e)                Initial Reserve Report. Agent shall have received a Reserve
Report with respect to the Oil and Gas Properties of Borrower and its
Subsidiaries, covering such period and otherwise in such form and substance as
may be reasonably acceptable to Agent and the Lenders.

 

(f)                Budget; Business Plan. The Lenders shall have received (i) a
budget for Borrower and its Subsidiaries for the 2013 fiscal year which budget
shall be reasonably acceptable to Agent and the Lenders and (ii) a satisfactory
business plan for fiscal years 2013 through 2017 and a satisfactory written
analysis of the business and prospects of Borrower and its Subsidiaries for the
period from the Closing Date through the Maturity Date.

 

(g)                Lien Searches. Agent shall have received the results of a
recent lien search in each of the jurisdictions or offices in which UCC
financing statements or other filings or recordations should be made to evidence
or perfect (with the priority required under the Loan Documents) security
interests in all assets of the Loan Parties (or would have been made at any time
during the five years immediately preceding the Closing Date to perfect Liens on
any assets owned on the Closing Date by any Loan Party), and such search shall
reveal no Liens on any of the assets of any Loan Party, except for Permitted
Liens or Liens set forth on Schedule 3.21(a)-3 that were or will be terminated,
released or otherwise discharged on or prior to the Funding Date pursuant to
documentation satisfactory to Agent.

 

(h)               Environmental Matters. Agent shall have completed a
satisfactory environmental review with respect to the Oil and Gas Properties and
any other real property owned or leased by Borrower and its Subsidiaries.

 

(i)                 Closing Certificates. Agent shall have received a
certificate of each Loan Party, dated the Closing Date, in form and substance
acceptable to Agent and with appropriate insertions and attachments, (i)
certifying as to the Constituent Documents, the resolutions authorizing the Loan
Documents and the transactions contemplated thereby, and the officers thereof,
and (ii) confirming compliance with the conditions precedent set forth in
Sections 4.1(m), (n), (p), (q), (r) and (s).

 

(j)                 Solvency. The Lenders shall have received a reasonably
satisfactory Solvency Certificate which shall document the solvency of each Loan
Party after giving effect to the transactions contemplated hereby.

 



39

 

 

(k)               Other Certifications. Agent shall have received the following:

 

(i)                 a copy of the charter of each Loan Party and each amendment
thereto, certified (as of a date reasonably near the date of the initial
extension of credit) as being a true and correct copy thereof by the Secretary
of State or other applicable Governmental Authority of the jurisdiction in which
each such Loan Party is organized;

 

(ii)               a copy of a certificate of the Secretary of State or other
applicable Governmental Authority of the jurisdiction in which each Loan Party
is organized, dated reasonably near the date of the initial extension of credit,
listing the charter of such Loan Party and each amendment thereto on file in
such office and certifying that (A) such amendments are the only amendments to
such Loan Party’s charter on file in such office, (B) such Loan Party has paid
all franchise taxes to the date of such certificate and (C) such Loan Party is
duly organized and in good standing under the laws of such jurisdiction;

 

(iii)             an electronic confirmation from the Secretary of State or
other applicable Governmental Authority of each jurisdiction in which each such
Loan Party is organized certifying that such Loan Party is duly organized and in
good standing under the laws of such jurisdiction on the date of the initial
extension of credit; prepared by, or on behalf of, a filing service acceptable
to Agent; and

 

(iv)             a copy of a certificate of the Secretary of State or other
applicable Governmental Authority of the States of Nevada, Montana, Minnesota
and North Dakota, dated reasonably near the date of the initial extension of
credit, stating that each Loan Party is duly qualified and in good standing as a
foreign corporation or entity in each such jurisdiction and has filed all annual
reports required to be filed to the date of such certificate; and electronic
confirmation, from the Secretary of State or other applicable Governmental
Authority of each such jurisdiction on the date of the initial extension of
credit as to the due qualification and continued good standing of each such
Person as a foreign corporation or entity in each such jurisdiction on or about
such date, prepared by, or on behalf of, a filing service acceptable to Agent.

 

(l)                 Lender Consents. Each Lender shall have received all
internal consents and approvals necessary for the consummation of the
transactions contemplated by this Agreement and the Security Documents.

 

(m)             Approvals. Permits and third party approvals necessary or, in
the sole discretion of Agent, advisable to be obtained by a Loan Party in
connection with this Agreement, the other Loan Documents and the continuing
operations of Borrower and its Subsidiaries and the transactions contemplated
hereby shall have been obtained and be in full force and effect, and all
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority which would restrain, prevent or otherwise
impose adverse conditions on the financing contemplated hereby.

 

(n)               No Material Adverse Effect. Since December 31, 2012, no
development, event or circumstance that has had or could reasonably be expected
to have a Material Adverse Effect shall have occurred and be continuing.

 

(o)               Due Diligence. Agent shall have completed a satisfactory due
diligence review of the Loan Parties, including with respect to its company
organization, business prospects, title to properties, tax, legal and accounting
issues. The Lenders shall have completed a satisfactory due diligence review of
Borrower, including its business prospects, title to its properties and tax,
legal, environmental and accounting issues.

 



40

 

 

(p)               Material Contracts. Agent shall have received a true, correct
and complete copy, certified as to such by a Responsible Officer of the
applicable Loan Parties, of each Material Contract.

 

(q)               Representations and Warranties. Each of the representations
and warranties made by any Loan Party in or pursuant to any Loan Document shall
be true and correct on and as of the Closing Date or, with respect to any
representations and warranties that are by their express terms made as of a
specified earlier date, on and as of such earlier date.

 

(r)                 No Default. No Default or Event of Default shall have
occurred and be continuing on the Closing Date.

 

(s)                First Lien Loan Documents. Agent shall have received a fully
executed copy of each of the First Lien Loan Documents, certified to be true,
correct and complete as of the Closing Date by a Responsible Officer of
Borrower, and such First Lien Loan Documents shall be in form and substance
satisfactory to Agent and the Lenders.

 

(t)                 Additional Documents. Agent and the Lenders shall have
received such other documents, agreements, certificates and information as such
Persons shall reasonably request.

 

4.2              Conditions to the Funding Date. The agreement of each Lender to
make the initial Loans requested to be made by it hereunder is subject to the
satisfaction, on or prior to the Funding Date, of the following conditions
precedent:

 

(a)                Termination of Existing Credit Agreement. Agent shall have
received evidence satisfactory to Agent that the Existing Credit Agreement shall
be simultaneously terminated, all amounts thereunder shall be simultaneously
paid in full and arrangements satisfactory to Agent shall have been made for the
termination of Liens and security interests granted in connection therewith.

 

(b)               Pledged Capital Stock; Stock Powers; Acknowledgment and
Consent; Pledged Notes. Agent (or First Lien Agent acting as bailee of Agent for
perfection) shall have received (i) the certificates representing the shares of
Capital Stock that are certificated securities and that are pledged pursuant to
the Guarantee and Security Agreement, together with an undated stock power for
each such certificate executed in blank by a duly authorized officer of the
pledgor thereof, (ii) in the case of Capital Stock that is a “security” (as
defined in the UCC) but is not evidenced by a certificate, an instructions
agreement, substantially in the form of Annex A to the Guarantee and Security
Agreement, duly executed by any issuer of Capital Stock pledged pursuant to the
Guarantee and Security Agreement, and (iii) each promissory note pledged
pursuant to the Guarantee and Security Agreement endorsed (without recourse) in
blank (or accompanied by an executed transfer form in blank satisfactory to
Agent) by the pledgor thereof.

 

(c)                Filings, Registrations and Recordings. Each document
(including any UCC financing statement) required by the Security Documents or
under law or reasonably requested by Agent to be filed, registered or recorded
in order to create in favor of Agent, for the benefit of the Secured Parties, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Permitted Liens), shall have
been filed, registered or recorded or shall have been delivered to Agent in
proper form for filing, registration or recordation.

 

(d)               Mortgages. Agent shall have received evidence satisfactory to
it that Liens have been granted pursuant to one or more Mortgages in all the Oil
and Gas Properties of the Loan Parties.

 

(e)                [Intentionally Omitted].

 



41

 

 

(f)                Warrants. In consideration of the Lenders making the Loans,
Borrower shall have duly issued in the name of each Lender (or such designee as
any Lender may identify) and delivered to Agent Warrants entitling each Lender
to purchase its pro rata share of up to 5.0 million of the outstanding shares of
common stock, par value $.001 per share, of Borrower (as that number may be
adjusted pursuant to the terms thereof).

 

(g)                Hedging Agreements. Borrower shall have entered into (and
shall have provided evidence of such reasonably acceptable to Agent) Qualified
Hedging Agreements for that percentage of Borrower’s and its Subsidiaries’
aggregate Projected Oil and Gas Production required pursuant to Section 5.11,
which agreements shall otherwise be in form and substance reasonably acceptable
to Agent.

 

(h)               Insurance. Agent shall have received a summary of the
insurance carried in respect of each Loan Party and its Properties, including
copies of all relevant insurance policies (which insurance shall be for such
amounts, against such risk, covering such liabilities and with such deductibles
or self-insured retentions as are acceptable to Agent) and certificates of
insurance, satisfying the requirements of Section 5.7(b) and otherwise
reasonably satisfactory to Agent, naming Agent, for the ratable benefit of the
Secured Parties, as “lender loss payee” under its property loss policies and as
“additional insured” on its comprehensive and general policies and providing
that they shall not be canceled, amended or changed without at least 30 days’
(ten days for nonpayment) written notice to Agent.

 

(i)                 Fees. The Lenders and Agent shall have received all fees
required to be paid and shall have reimbursed Agent and its affiliates for all
expenses incurred for which it is obligated, in each case, under any Loan
Document (including reasonable fees, disbursements and other charges of counsel
to Agent), on or before the Funding Date. All such amounts will be paid with
proceeds of Loans made on the Funding Date and will be reflected in the funding
instructions given by Borrower to Agent on or before the Closing Date.

 

(j)                 Representations and Warranties. Each of the representations
and warranties made by any Loan Party in or pursuant to the Loan Documents shall
be true and correct on and as of the Funding Date as if made on and as of such
date, except for representations and warranties expressly stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct as of such earlier date.

 

(k)               No Default. No Default, Event of Default or any default or
event of default under any First Lien Loan Document shall have occurred and be
continuing on the Funding Date or after giving effect to the extensions of
credit requested to be made on the Funding Date.

 

(l)                 Material Adverse Change. Since the Closing Date, no
development, event or circumstance that has had or could reasonably be expected
to have a Material Adverse Effect shall have occurred and be continuing.

 

(m)             Funding Date Certificate. Agent shall have received a
certificate of Borrower, dated the Funding Date, in form and substance
acceptable to Agent, confirming compliance with the conditions precedent set
forth in Sections 4.2(j), (k) and (l).

 

4.3              Conditions to Each Extension of Credit after the Funding Date.
The agreement of each Lender to make any Loan requested to be made by it
hereunder on any date following the Funding Date is subject to the satisfaction
of the following conditions precedent:

 

(a)                Representations and Warranties. Each of the representations
and warranties made by any Loan Party in or pursuant to the Loan Documents shall
be true and correct on and as of such date as if made on and as of such date,
except for representations and warranties expressly stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct as of such earlier date.

 



42

 

 

(b)               No Default. No Default or Event of Default shall have occurred
and be continuing on such date or after giving effect to the extensions of
credit requested to be made on such date.

 

(c)                Material Adverse Change. Since the Closing Date, no
development, event or circumstance that has had or could reasonably be expected
to have a Material Adverse Effect shall have occurred and be continuing.

 

4.4              Conditions Deemed Fulfilled. Except to the extent that Borrower
has disclosed in the Borrowing Notice that an applicable condition specified in
Section 4.1, 4.2 or 4.3, as applicable, will not be satisfied as of the Closing
Date, the Funding Date or the requested time for the making of any Loan, as
applicable, Borrower shall be deemed to have made a representation and warranty
as of such time that the conditions specified in Section 4.1, 4.2 or 4.3, as
applicable, have been satisfied. No such disclosure by Borrower that a condition
specified in Section 4.1, 4.2 or 4.3 will not be satisfied as of Closing Date,
the Funding Date or the requested time for the making of the requested Loans
shall affect the right of each Lender not to make the Loans requested to be made
by it if such condition has not been satisfied at such time.

 

Article V
AFFIRMATIVE COVENANTS

 

Borrower hereby agrees that, so long as the Commitments remain in effect, or any
Loan or other amount is owing to any Lender or Agent hereunder, Borrower shall,
and shall cause each of its Subsidiaries to:

 

5.1              Financial Statements. Furnish to Agent and each Lender:

 

(a)                as soon as available, but in any event within 90 days after
the end of each fiscal year of Borrower, commencing with the fiscal year ended
December 31, 2013, a copy of the audited consolidated balance sheet of Borrower
and its Subsidiaries as at the end of such year and the related audited
consolidated statements of income and of cash flows for such year, setting forth
in each case in comparative form the figures as of the end of and for the
previous year, together with a narrative discussion and analysis of the
financial condition and results of operations of Borrower and its Subsidiaries
for such fiscal year as compared to the previous year, and reported on without a
“going concern” or like qualification or exception, or qualification arising out
of the scope of the audit, by the Independent Accountants;

 

(b)               as soon as available, but in any event not later than 60 days
after the end of each of the first three fiscal quarterly periods of each fiscal
year of Borrower, a narrative discussion and analysis of the financial condition
and results of operations of Borrower and its Subsidiaries for such fiscal
quarter and for the period from the beginning of the then current fiscal year to
the end of such fiscal quarter, as compared to the portion of the Projections
covering such periods and to the comparable periods of the previous year;

 

(c)                as soon as available, but in any event not later than 30 days
after the end of each calendar month commencing with the month ending July 31,
2013:

 



43

 

 

(i)                 a report, in form and substance acceptable to Agent, with
respect to the revenue received by Borrower and its Subsidiaries for such month
as well as the cash and debt balances of Borrower and its Subsidiaries as of the
last day of such month and including such other detail as Agent shall request;

 

(ii)               a schedule of the Company’s well commitments as of the last
day of such month, together with a reconciliation to the schedule well
commitments as of the last day of the immediately preceding month, and a
schedule of the Company’s wells as of the last day of such month that are either
producing, drilling, or permitted but undrilled; and

 

(iii)             a schedule, certified by a Responsible Officer, detailing the
Capital Expenditures made by Borrower and its Subsidiaries during such month in
such form and with such detail as Agent shall request (including a comparison of
actual costs with estimated costs); and

 

(d)               such other information as Agent or any Lender may from time to
time request.

 

All such financial statements delivered pursuant to this Section 5.1 shall be
complete and correct in all material respects and prepared in reasonable detail
and in accordance with GAAP applied consistently throughout the periods
reflected therein and with prior periods (except as approved by the Independent
Accountants or Responsible Officer, as the case may be, and disclosed therein,
and quarterly financial statements shall be subject to normal year-end audit
adjustments and need not be accompanied by footnotes).

 

5.2              Collateral Reporting. Furnish to Agent:

 

(a)                as soon as available, but in any event within 30 days after
the end of each month, a report, in form and substance reasonably satisfactory
to Agent, setting forth a statement of gross and net production and sales
proceeds of all Hydrocarbons produced from the Oil and Gas Properties, together
with such other information as Agent may reasonably request;

 

(b)               as soon as available, but in any event within 30 days after
the end of each quarterly period of each fiscal year, a report, in form and
substance reasonably satisfactory to Agent, setting forth as of the last
Business Day of such quarterly period, a summary of the hedging positions of
each Loan Party under all Hedging Agreements (including any contracts of sale
which provide for prepayment for deferred shipment or delivery of Hydrocarbons
or other commodities) of each Loan Party, including the type, term, effective
date, termination date and notional principal amounts or volumes, the hedged
price(s), interest rate(s) or exchange rate(s), as applicable, and any new
credit support agreements relating thereto;

 

(c)                (i) on or before March 15 of each year, a Reserve Report
prepared by the Petroleum Engineers dated as of December 31 of the previous
year; (ii) promptly upon written request by Agent, a Reserve Report prepared by
the Petroleum Engineers dated as of the first day of the month during which
Borrower receives such request; provided that, unless a Default or an Event of
Default shall then be continuing, Agent may request, at Borrower’s cost and
expense, no more than two such Reserve Reports during any 12-month period, with
any additional requests for updated Reserve Reports during any such period to be
at Agent’s cost and expense, and after the occurrence and during the continuance
of a Default or Event of Default, Agent may, from time to time, request such
Reserve Reports at the sole cost and expense of Borrower, in each case together
with an accompanying report on, since the date of the last Reserve Report
previously delivered hereunder, Oil and Gas Property sales, Oil and Gas Property
purchases and changes in categories concerning the Oil and Gas Properties owned
by the Loan Parties which have attributable to them Proved Reserves and
containing information and analysis with respect to the Proved Reserves of the
Loan Parties as of the date of such report and the PV 10 Value; and (iii)
together with each Reserve Report furnished pursuant to (i) or (ii), (A) any
updated production history of the Proved Reserves of the Loan Parties as of such
date, (B) the lease operating expenses attributable to the Oil and Gas
Properties of the Loan Parties for the prior 12-month period, (C) any other
information as to the operations of Borrower and its Subsidiaries as reasonably
requested by Agent and (D) such additional data and information concerning
pricing, quantities, volume of production and production imbalances from or
attributable to the Oil and Gas Properties with respect thereto as Agent may
reasonably request;

 



44

 

 

(d)               not later than 30 days after the end of each March 31, June 30
and September 30 of each fiscal year of Borrower, an Internally Prepared Report
prepared as of each such date, which report, together with an accompanying
report on Oil and Gas Property sales, Oil and Gas Property purchases and changes
in categories since the date of the last Reserve Report or Internally Prepared
Report previously delivered under this Agreement, as applicable, both
substantially in the same form and substance as the Reserve Reports referred to
in Section 5.2(c), each such Internally Prepared Report having been prepared by
or at the direction of Borrower and (together with the related PV 10 Value
calculation) having been certified in writing by the senior or consulting
petroleum engineer of Borrower as to the truth and accuracy of the historical
information utilized to prepare the Internally Prepared Report and the estimates
included therein;

 

(e)                to the extent not previously disclosed to Agent, promptly
upon the acquisition thereof, a listing of any Hydrocarbon Interests or Real
Property acquired by any Loan Party at a purchase price in excess of $1,000,000
and a listing of any Intellectual Property acquired by any Loan Party at a
purchase price in excess of $250,000, in each case since the date of the most
recent list delivered pursuant to this Section 5.2(e) (or, in the case of the
first such list so delivered, since the Closing Date);

 

(f)                reports, certifications, engineering studies, environmental
assessments or other written material or data requested by, and in form, scope
and substance reasonably satisfactory to, Agent or the Required Lenders, in the
event that Agent or the Required Lenders at any time have a reasonable basis to
believe that there may be a material violation of any Environmental Law or a
condition at any Property owned, operated or leased by any Loan Party that could
reasonably give rise to a Material Adverse Effect, or if an Event of Default has
occurred and is continuing; provided that any such written materials or data
shall only be required to be delivered to the extent made available to the Loan
Parties by the operator after the Loan Parties’ use of commercially reasonable
efforts; provided, further, that if any Loan Party fails to provide such
reports, certifications, engineering studies or other written material or data
within 75 days after the request of Agent or the Required Lenders, Agent shall
have the right, at such Loan Party’s sole cost and expense, to conduct such
environmental assessments or investigations as may reasonably be required to
enable Agent and the Required Lenders to determine whether each of the Loan
Parties is in material compliance with Environmental Laws;

 

(g)                prior to any Asset Sale anticipated to generate in excess of
$500,000 in Net Cash Proceeds, at least ten days prior written notice of such
Asset Sale, which notice shall (i) describe such Asset Sale or the nature and
material terms and conditions of such transaction and (ii) state the estimated
Net Cash Proceeds anticipated to be received by any Loan Party;

 

(h)               within 60 days after the Closing Date, a listing of all Oil
and Gas Properties of Borrower and each Subsidiary, including all contracts
under which Borrower or any Subsidiary has the right to earn, purchase or
otherwise acquire an ownership or revenue interest in any Hydrocarbon Interests
of any other Person, and all other Real Property and Intellectual Property of
Borrower or any Subsidiary (in the case of Intellectual Property, limited to any
individual item purchased or otherwise acquired for consideration in excess of
$50,000), which are not, as of the Closing Date, encumbered, or purported to be
encumbered, by a Lien in favor of Agent pursuant to the Security Documents, and
which list shall be updated as prescribed in Section 5.3(a);

 



45

 

 

(i)                 as soon as is practicable following the written request of
Agent and in any event within 60 days after the end of each fiscal year, (i) a
report in form and substance satisfactory to Agent and the Lenders outlining all
material insurance coverage maintained as of the date of such report by each
Loan Party and the duration of such coverage and (ii) an insurance broker’s
statement that all premiums then due and payable with respect to such coverage
have been paid and confirming that Agent has been named as loss payee or
additional insured, as applicable;

 

(j)                 promptly after the formation, in accordance herewith, of any
pool or unit affecting Oil and Gas Properties in which the Loan Parties own a 5%
working interest or greater, a conformed copy of the recorded pooling agreement,
declaration of pooling, or other instrument creating the pool or unit; and

 

(k)               upon request by Agent, such other reports and information with
respect to the Oil and Gas Properties of the Loan Parties, the other Collateral
or the financial condition of the Loan Parties as may be so requested.

 

Each delivery of a Reserve Report by Borrower to Agent pursuant to this
Agreement shall constitute a representation and warranty by Borrower to Agent
and the Lenders (A) with respect to the matters referenced in Section 3.9(c),
(B) that the Loan Parties own the Oil and Gas Properties specified therein free
and clear of any Liens (except Permitted Liens) and (C) that the Mortgaged
Properties constituting 90% of the PV 10 Value of all Proved Reserves covered
therein are subject to an Acceptable Security Interest.

 

5.3              Certificates; Other Information. Furnish to Agent and each
Lender or, in the case of clause (d) or (i), to the relevant Lender or Agent, as
applicable:

 

(a)                concurrently with the delivery of any financial statements
pursuant to Section 5.1, (i) a Compliance Certificate of a Responsible Officer
(A) stating that, to the best of such Responsible Officer’s knowledge, each Loan
Party during such period has observed or performed all of its covenants and
other agreements, and satisfied every condition, contained in this Agreement and
the other Loan Documents to which it is a party to be observed, performed or
satisfied by such Loan Party, and that such Responsible Officer has obtained no
knowledge of any Default or Event of Default except as specified in such
certificate, and (B) containing all information and calculations necessary for
determining compliance by the Loan Parties with the provisions of this Agreement
referred to therein as of the last day of the calendar month, fiscal quarter or
fiscal year of Borrower, as the case may be, (ii) in the case of quarterly and
annual financial statements, to the extent not previously disclosed to Agent, in
writing, an updated listing of any Oil and Gas Properties, Hydrocarbon Interests
or other Real Property or Intellectual Property acquired by any Loan Party (in
the case of Intellectual Property, limited to any individual item purchased or
otherwise acquired for consideration in excess of $50,000), or with respect to
which any Loan Party shall acquire a right to earn, purchase or otherwise
acquire, since the date of the most recent updated list delivered pursuant to
this clause (ii) (or, in the case of the first such list so delivered, since the
Closing Date) and (iii) authorization to file any UCC financing statements or
other filings specified in such Compliance Certificate as being required to be
delivered therewith;

 

(b)               (i) as soon as available, and in any event no later than 60
days after the end of each fiscal year of Borrower, a detailed general and
administrative expense consolidated budget for the following fiscal year (the
“Budget”), together with an internally prepared profit and loss projection (the
“Projection”); (ii) as soon as available and no later than 60 days after the end
of the first three fiscal quarters of Borrower, and no later than 105 days after
the end of the fourth fiscal quarter of Borrower a reconciliation of actual
expenses to the Budget for the immediately preceding fiscal quarter and an
updated Projection; and (iii) as soon as available, significant revisions, if
any, of such Budget or Projection with respect to such fiscal quarters, which
Budget and Projection shall in each case be accompanied by a certificate of a
Responsible Officer stating that such Budget and Projection are based on
reasonable estimates, information and assumptions and that such Responsible
Officer has no reason to believe that such Budget or Projection is incorrect or
misleading in any material respect; and be in a format and with such detail as
Agent may request;

 



46

 

 

(c)                as soon as possible and in any event within five days of
obtaining knowledge thereof: (i) notice of any development, event, or condition
that, individually or in the aggregate with other developments, events or
conditions that, individually or in the aggregate, could reasonably be expected
to result in the payment by the Loan Parties in the aggregate, of a Material
Environmental Amount; and (ii) any notice that any Governmental Authority has
taken action to or may deny any application for an Environmental Permit or other
material permit sought by, or revoke or refuse to renew any such Permit held by
any Loan Party or operator of any Oil and Gas Property or condition approval of
any such Permit on terms and conditions if the effect of any such action would
have a material adverse effect on any Loan Party or operator of any Oil and Gas
Property, or to the operation of any of its businesses or any property owned,
leased or otherwise operated by such Person or to the development of or
production from any Oil and Gas Property;

 

(d)               upon the request of Agent or any Lender, immediate access to
all geological, engineering and related data contained in the files of any Loan
Party or readily accessible to any Loan Party relating to its Mortgaged
Properties, subject to and as may be limited by any confidentiality agreements
to which such Loan Party is a party or by which any such data is bound; provided
that upon the request of Agent, such Loan Party shall make such reasonable
efforts to obtain a release from such confidentiality agreements for the purpose
of providing such data to Agent;

 

(e)                within five Business Days after receipt thereof by any Loan
Party, copies of each final management letter, exception report or similar
letter or report received by such Loan Party from its Independent Accountant;

 

(f)                upon the written request of Agent, copies of all Tax Returns
filed by each Loan Party in respect of taxes measured by income (excluding
sales, use and like taxes);

 

(g)                (i) no later than five Business Days prior to the
effectiveness thereof, copies of substantially final drafts of any proposed
amendment, supplement, waiver or other modification with respect to any First
Lien Loan Documents or any Constituent Document of any Loan Party, and (ii)
promptly upon execution of any amendment, supplement, waiver or other
modification described in clause (i) above, a fully executed copy thereof;
provided that, for the avoidance of doubt, no such amendments, supplements,
waivers or modifications shall be permitted unless entered into in accordance
with Section 6.22;

 

(h)               to the extent not included in clauses (a) through (g) above,
no later than the date the same are required to be delivered thereunder, copies
of all agreements, documents or other instruments (including, (i) audited and
unaudited, pro forma and other financial statements, reports, forecasts, and
projections, together with any required certifications thereon by independent
public auditors or officers of Borrower or any of its Subsidiaries or otherwise,
(ii) press releases, (iii) statements or reports furnished to any other holder
of the securities of Borrower or any of its Subsidiaries, and (iv) regular,
periodic and special securities reports that Borrower or any of its Subsidiaries
is required to provide pursuant to the terms of the First Lien Loan Documents;
and

 



47

 

 

(i)                 promptly, such additional financial and other information as
Agent or any Lender may from time to time reasonably request.

 

5.4              Payment of Obligations. Pay, discharge or otherwise satisfy at
or before maturity or before they become delinquent, as the case may be, all of
its material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the Loan Party obligated therefor.

 

5.5              Maintenance of Existence; Compliance with Obligations,
Requirements, etc.

 

(a)                (i) Preserve, renew and keep in full force and effect its
corporate or other existence and (ii) take all reasonable action to maintain all
rights, privileges, franchises, Permits and licenses necessary or desirable in
the normal conduct of its business, except, in each case, as otherwise permitted
by Section 6.4 and except, in the case of clause (ii) above, to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

(b)               To the extent not in conflict with this Agreement or the other
Loan Documents, comply with all (i) Contractual Obligations and Constituent
Documents and (ii) Permits and Requirements of Law, and use its reasonable
efforts to cause all employees, crew members, agents, contractors and
subcontractors of any Loan Party to comply with all Permits and Requirements of
Law as may be necessary or appropriate to enable such Loan Party so to comply,
except, in the case of Contractual Obligations, Permits and Requirements of Law,
where the failure to comply could not reasonably be expected to result in a
Material Adverse Effect.

 

5.6              Operation and Maintenance of Property.

 

(a)                Keep, preserve and maintain all Property and systems,
including all improvements, personal property and equipment, useful and
necessary in its business in good working order and condition in accordance with
the general practice of other businesses of similar character and size (ordinary
wear and tear excepted) and make all necessary repairs, renewals and
replacements so that its business may be properly conducted at all times.

 

(b)               Take reasonable actions available to Borrower to keep and
continue all material leases, estates and interests constituting Oil and Gas
Properties and all contracts and agreements relating thereto in full force and
effect in accordance with the terms thereof and not permit the same to lapse or
otherwise become impaired for failure to comply with the obligations thereof,
whether express or implied; provided that this provision shall not prevent any
Loan Party from abandoning and releasing any such leases upon their termination
as the result of cessation of production in paying quantities or expiration of
the primary lease term without commencement of production.

 

(c)                To the extent that the Oil and Gas Properties are operated by
any Loan Party, act as a prudent operator in an effort to identify and prevent
the occurrence of any drainage of Hydrocarbons from the Oil and Gas Properties
and carry out all such operations as would a reasonable and prudent operator in
accordance with standard industry practices in the Williston Basin; and, to the
extent that the Oil and Gas Properties are not operated by any Loan Party,
utilize the property and contractual rights of each Loan Party as a prudent
owner in an effort to identify and prevent the occurrence of any drainage of
Hydrocarbons from the Oil and Gas Properties and to cause the reasonable and
prudent operation thereof in accordance with standard industry practices in the
Williston Basin.

 



48

 

 

(d)               Promptly pay and discharge, or make reasonable and customary
efforts to cause to be paid and discharged, all rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties or other material Properties and will
do all other things necessary to keep unimpaired their rights with respect
thereto and prevent any forfeiture thereof or default thereunder.

 

(e)                Promptly perform or make reasonable and customary efforts to
cause to be performed, in accordance with industry standards in the Williston
Basin, the obligations required by each and all of the assignments, deeds,
leases, sub-leases, contracts and agreements affecting its interests in its
Properties.

 

(f)                To the extent any Loan Party is not the operator of any Oil
and Gas Properties or other material Properties, use its reasonable efforts
within Borrower’s power to cause the operator to comply with this Section 5.6.

 

5.7              Insurance.

 

(a)                Maintain with financially sound and reputable insurance
companies insurance on all its Property meeting the requirements of the
Guarantee and Security Agreement and in at least such amounts and against at
least such risks (but including in any event general liability) as are usually
insured against in the same general area by companies engaged in the same or a
similar business, with such deductibles as are reasonably acceptable to Agent.

 

(b)               Name Agent, for the ratable benefit of the Secured Parties, as
“loss payee” under its casualty loss policies and Agent as “additional insured”
on its comprehensive and general liability policies and cause all such casualty
loss policies to be reasonably satisfactory to Agent in all respects and provide
that they shall not be canceled, amended or changed without at least 30 days’
(ten days for nonpayment) written notice to Agent, it being understood, however,
that, so long as no Event of Default has occurred and is continuing, Net Cash
Proceeds of any insurance policies shall be applied in accordance with Sections
2.7 and 2.9.

 

(c)                Renew all insurance policies referred to in this Section 5.7
on terms no less favorable to Agent for the ratable benefit of the Secured
Parties during the term of this Agreement and cause any substitute underwriter
to be, in Borrower’s reasonable opinion, as financially sound as Borrower’s
existing underwriters.

 

5.8              Inspection of Property; Books and Records; Discussions.

 

(a)                Keep proper books of records and account in which full, true
and correct entries in conformity with GAAP and all Requirements of Law shall be
made of all dealings and transactions in relation to its business and
activities.

 

(b)               Permit Agent and the Lenders, or any agents or representatives
thereof, from time to time during Borrower’s normal business hours, as often as
may be reasonably requested and upon two Business Days notice (except that,
during the continuance of an Event of Default, no such notice shall be required)
to (i) go upon, examine, inspect and remain on the Properties of any Loan Party,
(ii) during any such visit, inspect and verify the amount, character and
condition of any of the Property of any Loan Party, (iii) during any such visit,
examine and, at Borrower’s cost and expense, make copies of and abstracts from
the records and books of account of any Loan Party, and (iv) discuss the
affairs, finances and accounts of any Loan Party with any of their respective
officers, directors, employees, Independent Accountants or Petroleum Engineers,
it being understood that, except as otherwise stated in clause (iii) above,
Agent and each Lender will pay the costs and expenses incurred by it in
exercising its rights under this Section 5.8(b); provided that after the
occurrence and during the continuation of an Event of Default, Borrower shall
reimburse Agent and each Lender promptly after a request therefor for the
reasonable costs and expenses incurred by it in connection with the exercise of
its rights under this Section 5.8(b).

 



49

 

 

(c)                Authorize the Independent Accountants of Borrower to disclose
to Agent or any Lender any and all financial statements and other information of
any kind, as Agent or any Lender reasonably requests, from Borrower and which
the Independent Accountants may have with respect to the business, financial
condition, results of operations or other affairs of any Loan Party.

 

5.9              Notices. Promptly, and in any event within three Business Days
after Borrower’s knowledge thereof, give notice to Agent and each Lender of:

 

(a)                the occurrence of any Default or Event of Default;

 

(b)               any (i) default or event of default (or alleged default) under
any Contractual Obligation of any Loan Party or (ii) litigation, investigation
or proceeding which may exist at any time between any Loan Party and any
Governmental Authority, that in case of clause (i) or (ii), if not cured or if
adversely determined, as the case may be, could reasonably be expected to have a
Material Adverse Effect;

 

(c)                any litigation or proceeding affecting any Loan Party in
which the damages claimed are not covered by insurance is $100,000 or more or in
which injunctive or similar relief is sought;

 

(d)               any development or event that has had or could reasonably be
expected to have a Material Adverse Effect; and

 

(e)                the audit or examination of any Tax Return by any
Governmental Authority, the receipt by any Loan Party of notice of any such
audit or examination or the assertion of any claim for taxes against any Loan
Party by any Governmental Authority.

 

Each notice pursuant to this Section 5.9 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action any Loan Party proposes to take with respect
thereto.

 

5.10          Environmental Laws.

 

(a)                Comply in all material respects with, and use reasonable
efforts to cause compliance in all material respects at any Property owned,
leased or operated by any Loan Party by all tenants, subtenants, lessees,
sub-lessees, farmoutees, operators and contractors, if any, with, all applicable
Environmental Laws and Environmental Permits, and obtain and comply in all
material respects with and maintain, and use reasonable efforts to cause all
tenants, subtenants, lessees, sub-lessees, farmoutees, operators and contractors
obtain and comply in all material respects with and maintain, any and all
Environmental Permits required by applicable Environmental Laws with respect to
any Property owned, leased or operated by any Loan Party.

 

(b)               Conduct and complete all investigations, studies, sampling and
testing, and all reporting, investigative, remedial, removal and other actions
required under Environmental Laws as a result of a release of or the discovery
of Materials of Environmental Concern, and promptly comply in all material
respects with all lawful orders and directives of all Governmental Authorities
regarding Environmental Laws.

 



50

 

 

(c)                As soon as available, and in any case within five Business
Days prior to the closing of any acquisition of Oil and Gas Properties by a Loan
Party for which Borrower reasonably believes that liability of any Loan Party
for environmental remediation potentially associated with the ownership or
operation of all such Oil and Gas Properties (exclusive of usual and customary
platform maintenance, refurbishment and abandonment obligations) is expected to
exceed a Material Environmental Amount, deliver to Agent an environmental report
covering such Oil and Gas Properties to be acquired, in form and substance
reasonably satisfactory to Agent and the Required Lenders.

 

(d)               Promptly, but in no event later than five days after the
occurrence of a triggering event, notify Agent in writing of any threatened
action, investigation or inquiry by any Governmental Authority or any demand or
threatened lawsuit by any landowner or other third party against any Loan Party
or its Properties of which Borrower has knowledge in connection with any
Environmental Laws (excluding routine testing and corrective action) if Borrower
reasonably anticipates that such action may result in liability (whether
individually or in the aggregate) in excess of the Material Environmental
Amount.

 

(e)                Establish and implement such procedures as may be necessary
to continuously determine and assure that the obligations of each Loan Party
under this Section 5.10 are timely and fully satisfied.

 

5.11          Commodity Price Protection.

 

(a)                Upon request by the Agent, the Loan Parties shall enter into
and maintain Hedging Agreements that (i) are for not less than 50% of the
Projected Oil and Gas Production consisting of crude oil and natural gas liquids
and not less than 50% of the Projected Oil and Gas Production consisting of
natural gas (consisting of swaps, costless collars or put options or a
combination all three), in each case, measured at the time of entry into such
Hedging Agreement, of Borrower’s and its Subsidiaries’ aggregate Projected Oil
and Gas Production anticipated to be sold in the ordinary course of such
Persons’ business for a period of not less than 42 months (which may be required
in the sole discretion of Agent to be extended beyond the Maturity Date if any
Loans remain outstanding after such date), and having minimum floor prices that
are acceptable to Agent in its sole discretion and (ii) comply with Section
6.15.

 

(b)               Provide Agent a copy of each Hedging Agreement confirmation
provided to any Loan Party as soon as practicable, but in any event within five
Business Days after the execution thereof. On or before March 31 and September
30 of each year, provide to Agent true, correct and complete copies, certified
as such by a Responsible Officer of Borrower, of all Hedging Agreements and
related confirmations to which any Loan Party is a party.

 

5.12          Collateral Matters. 

 

(a)                At all times Borrower shall, and shall cause each other Loan
Party to grant to Agent an Acceptable Security Interest in Mortgage Properties
constituting 90% of the PV 10 Value of the Loan Parties’ Proved Reserves.

 

(b)               With respect to any Oil and Gas Property or other Property
acquired after the Closing Date by any Loan Party as to which Agent, for the
benefit of the Secured Parties, does not have an Acceptable Security Interest
(other than any Real Property not constituting an Oil and Gas Property),
promptly, and in any event within 30 days, (i) execute and deliver to Agent such
Security Documents or amendments to Security Documents and take all actions,
including without limitation, the filing of any financing statements or
Mortgages, as Agent deems necessary or advisable to grant to Agent, for the
benefit of the Secured Parties, an Acceptable Security Interest in such
Property, and (ii) if such Property includes Oil and Gas Properties having any
Proved Reserves, deliver to Agent Title Opinions or other title information as
Agent may reasonably request and such other customary legal opinions with
respect to the enforceability of such Security Documents or amendments to
Security Documents and such other matters as Agent may reasonably request, which
opinions shall be in form and substance, and from counsel, reasonably
satisfactory to Agent; provided that unless a Property is acquired for a
purchase price or other consideration in excess of $500,000, Borrower shall not
be required to take the actions specified in this Section 5.12(b) prior to the
end of the fiscal quarter in which the acquisition occurs, or if earlier, the
date at which the cumulative amount of purchase price or other consideration for
all Property acquired in such quarter equals or exceeds $1,000,000, at which
time all Property theretofore acquired and not previously made subject to a Lien
in favor of Agent shall be made so subject.

 



51

 

 

(c)                With respect to any fee interest in any Real Property (other
than Oil and Gas Property) acquired after the Closing Date by any Loan Party
(other than any such real property acquired for an aggregate consideration
valued at less than $100,000), promptly (i) execute and deliver a first priority
Mortgage (subject only to Permitted Liens) in favor of Agent, for the benefit of
the Secured Parties, covering such real property and designating thereon the
appropriate recording office, (ii) if requested by Agent, provide Agent with (A)
title and extended coverage insurance covering such real property in an amount
at least equal to the purchase price of such real property (or such other amount
as shall be reasonably specified by Agent) as well as a current ALTA or ALTAX
survey thereof, together with a surveyor’s certificate, (B) any consents or
estoppels reasonably deemed necessary or advisable by Agent in connection with
such Mortgage, each of the foregoing in form and substance reasonably
satisfactory to Agent and (C) if requested by Agent, deliver to Agent customary
legal opinions with respect to the enforceability of the Mortgage and such other
matters as Agent may reasonably request, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to Agent.

 

(d)               With respect to any new Subsidiary created or acquired by any
Loan Party or otherwise becoming a Subsidiary after the Closing Date,
concurrently with such creation, acquisition or becoming a Subsidiary, (i)
execute and deliver to Agent such Security Documents or amendments to Security
Documents as Agent deems necessary or advisable to grant to Agent, for the
benefit of the Secured Parties, a perfected first priority Lien and security
interest in the Capital Stock of such new Subsidiary that is owned by any Loan
Party (subject only to Permitted Liens in favor of Agent or Permitted Liens in
favor of the First Lien Agent), (ii) deliver to Agent (or the First Lien Agent
as bailee of Agent for perfection) (A) the certificates (if any) representing
such Capital Stock, together with undated powers, in blank, executed and
delivered by a duly authorized officer of the Loan Party owning such Capital
Stock and (B) in the case of a Subsidiary whose Capital Stock is a security that
is not evidenced by certificates, an Instructions Agreement, substantially in
the form of Annex A to the Guarantee and Security Agreement, duly executed by
such Subsidiary and each Loan Party owning such Capital Stock, (iii) cause such
new Subsidiary (A) to become a party to the Guarantee and Security Agreement and
any other applicable Security Documents (including Mortgages and Deposit Account
Control Agreements) and (B) to take such other actions as are necessary or
advisable to grant to Agent for the benefit of the Secured Parties a perfected
first priority Lien and security interest in the Collateral described in the
Guarantee and Security Agreement with respect to such new Subsidiary and,
pursuant to Mortgages and Deposit Account Control Agreements, all Oil and Gas
Properties and bank accounts owned by such Subsidiary, subject in each case only
to Permitted Liens, including the execution and delivery by all necessary third
parties of any Deposit Account Control Agreements and Mortgages, the filing of
UCC financing statements in such jurisdictions as may be required by the
Guarantee and Security Agreement or by law, the filing of any Mortgages in
appropriate filing offices and the making of any other filings required by law
or as may be requested by Agent, and (iv) if requested by Agent, deliver to
Agent Title Opinions or other title information as Agent may reasonably request
and customary legal opinions with respect to the enforceability of the Guarantee
and Security Agreement and other Security Documents and such other matters as
Agent may reasonably request, which opinions shall be in form and substance, and
from counsel, reasonably satisfactory to Agent.

 



52

 

 

(e)                Notwithstanding that, by the terms of the various Security
Documents, the Loan Parties are and will be assigning to Agent and the Lenders
all of the net proceeds of production from the Mortgaged Properties covered by
such Security Documents, so long as no Event of Default has occurred, the Loan
Parties may continue to receive from the purchasers of such production all such
proceeds, subject, however, to the Liens created under the Security Documents,
which Liens are hereby affirmed and ratified. Upon request of the Borrower, and
provided no Event of Default has occurred, Agent shall execute such written
directions to operators and other instruments or notices reasonably requested by
Borrower and in form and substance acceptable to Agent directing that,
notwithstanding the lien of the Mortgages, payment be made directly to Borrower
until Agent delivers written notice to the contrary. Upon the occurrence and
during the continuation of an Event of Default, Agent and Lenders may exercise
all rights and remedies granted under the Loan Documents subject to the terms
thereof, including the right to obtain possession of all proceeds of production
from such Mortgaged Properties then held by such Loan Parties or to receive
directly from the purchasers of production all other proceeds of production. In
no case shall any failure, whether intentioned or inadvertent, by Agent or
Lenders to collect directly any such proceeds of production from the Mortgaged
Properties constitute in any way a waiver, remission or release of any of their
rights under the Security Documents, nor shall any release of any proceeds of
production from any Oil and Gas Properties by Agent or Lenders to any Loan
Parties constitute a waiver, remission, or release of any other proceeds of
production from any Oil and Gas Properties or of any rights of Agent or Lenders
to collect other proceeds of production from the Oil and Gas Properties
thereafter.

 

5.13          Title Matters. (a) Take such actions and execute and deliver such
documents and instruments as Agent may reasonably require to ensure that Agent,
at all times, has received title reviews or, upon the reasonable request of
Agent, supplemental or new Title Opinions, in each case in form and substance
satisfactory to Agent in its sole discretion and reflecting that Agent has an
Acceptable Security Interest in Mortgage Properties constituting not less than
90% of the PV 10 Value of all Proved Reserves of the Loan Parties.

 

(b)               Within 30 days after (i) a request by Agent or the Lenders to
cure any title defects or exceptions which are not Permitted Liens or (ii) a
notice by Agent that Borrower has failed to comply with this Section, (A) cure
such title defects or exceptions which are not Permitted Liens and (B) deliver
to Agent title evidence, in form and substance reasonably acceptable to Agent in
its sole discretion (which may include Title Opinions if reasonably requested by
Agent), as to the Loan Parties’ ownership of such Oil and Gas Properties and the
Secured Parties’ Liens and security interests therein as are required to
maintain compliance with this Section; provided that Borrower shall have such
longer period to satisfy the requirements of this paragraph as may be reasonably
necessary so long as Borrower, within such 30-day period, commences and
diligently proceeds to cure and the continued existence of such title defect or
exception is not causing damage or loss to the Agent or any Lender.

 

5.14          Use of Proceeds. Use the proceeds of the Loans only for the
purposes specified in Section 3.18.

 

5.15          Patriot Act Compliance. Provide such information and take such
actions as are reasonably required by Agent or any Lender in order to assist
Agent and Lenders with compliance with the Patriot Act.

 

5.16          Warrants. Borrower hereby acknowledges and agrees that the
Warrants to be issued to the Lenders are part of an investment unit within the
meaning of Section 1273(c)(2) of the Code, which is comprised of the Loans being
made by the Lenders to Borrower and such Warrants. Notwithstanding anything to
the contrary contained herein, Borrower hereby further acknowledges and agrees
that for United States federal, state and local income tax purposes the
aggregate “issue price” of the Warrants and the Loans under Section 1273(b) of
the Code shall equal the respective amounts set forth on Schedule 5.16. Borrower
further agrees to use the foregoing issue price for all income tax purposes with
respect to this transaction. The Warrants shall be transferable separately from
the Loans, upon prior written notice to Agent and the Borrower.

 



53

 

 

5.17          Further Assurances.

 

(a)                From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as Agent may reasonably request for the purposes of
implementing or effectuating the provisions of this Agreement and the other Loan
Documents, or of more fully perfecting or renewing the rights of Agent and the
Lenders with respect to the Collateral (or with respect to any additions thereto
or replacements or proceeds or products thereof or with respect to any other
Property hereafter acquired by any Loan Party, which may be deemed to be part of
the Collateral) pursuant hereto or thereto.

 

(b)               Upon the exercise by Agent or any Lender of any power, right,
privilege or remedy pursuant to this Agreement or the other Loan Documents which
requires any consent, approval, recording, qualification or authorization of any
Governmental Authority, execute and deliver, or cause the execution and delivery
of, all applications, certifications, instruments and other documents and papers
that Agent or such Lender may be required to obtain from Borrower or any of its
Subsidiaries for such governmental consent, approval, recording, qualification
or authorization.

 

(c)                Preserve and protect the Lien status of each respective
Mortgage and, if any Lien (other than a Permitted Lien) is asserted against a
Mortgaged Property, promptly and at its expense, give Agent a detailed written
notice of such Lien and pay the underlying claim in full or take such other
action so as to cause it to be released or bonded over in a manner satisfactory
to Agent.

 

Article VI
NEGATIVE COVENANTS

 

Borrower hereby agrees that, so long as the Commitments remain in effect, any
Loan or other amount is owing to any Lender or Agent hereunder, Borrower shall
not, and shall not permit any of its Subsidiaries to, directly or indirectly:

 

6.1              Financial Condition Covenants.

 

(a)                Collateral Coverage Ratio. Permit the Collateral Coverage
Ratio at the last day of any fiscal quarter of Borrower, beginning with the
fiscal quarter ending December 31, 2013, to be less than 1.25: 1.00.

 

(b)               Consolidated Net Leverage Ratio. Permit the Consolidated Net
Leverage Ratio as at the last day of any fiscal quarter of Borrower, beginning
with the fiscal quarter ending September 30, 2013, to exceed 3.50 : 1.00;
provided that for the purposes of determining the Consolidated Net Leverage
Ratio, (i) Consolidated EBITDA for the period ending September 30, 2013 shall be
deemed to equal Consolidated EBITDA for the fiscal quarter ending September 30,
2013 multiplied by 4, (ii) Consolidated EBITDA for the period ending December
31, 2013 shall be deemed to equal Consolidated EBITDA for the fiscal quarters
ending September 30, 2013 and December 31, 2013 multiplied by 2, and (iii)
Consolidated EBITDA for the period ending March 31, 2014 shall be deemed to
equal Consolidated EBITDA for the fiscal quarters ending September 30, 2013,
December 31, 2013 and March 31, 2014 multiplied by 4/3.

 



54

 

 

(c)                Consolidated Cash Interest Coverage Ratio. Permit the
Consolidated Cash Interest Coverage Ratio as at the last day of any fiscal
quarter of Borrower, beginning with the fiscal quarter ending September 30, to
be less than 2.50 : 1.00; provided that for the purposes of determining the
Consolidated Cash Interest Coverage Ratio, (i) Consolidated EBITDA and
Consolidated Cash Interest Expense for the period ending September 30, 2013
shall be deemed to equal Consolidated EBITDA or Consolidated Cash Interest
Expense, as applicable, for the fiscal quarter ending September 30, 2013
multiplied by 4, (ii) Consolidated EBITDA and Consolidated Cash Interest Expense
for the period ending December 31, 2013 shall be deemed to equal Consolidated
EBITDA or Consolidated Cash Interest Expense, as applicable, for the fiscal
quarters ending September 30, 2013 and December 31, 2013 multiplied by 2, and
(iii) Consolidated EBITDA and Consolidated Cash Interest Expense for the period
ending March 31, 2014 shall be deemed to equal Consolidated EBITDA or
Consolidated Cash Interest Expense, as applicable, for the fiscal quarters
ending September 30, 2013, December 31, 2013 and March 31, 2014 multiplied by
4/3.

 

(d)               Consolidated Current Ratio. Permit the Consolidated Current
Ratio as at the last day of any period of four consecutive fiscal quarters of
Borrower (or, if less, the number of full fiscal quarters subsequent to the
Closing Date), beginning with the fiscal quarter ending September 30, to be less
than a ratio of 1.00 : 1.00.

 

6.2              Indebtedness. Create, incur, assume, issue, guaranty or suffer
to exist any Indebtedness, except for the following (“Permitted Indebtedness”):

 

(a)                Indebtedness of any Loan Party pursuant to any Loan Document;

 

(b)               Indebtedness of Borrower to any Subsidiary Guarantor and of
any Wholly Owned Subsidiary Guarantor to Borrower or any other Subsidiary
Guarantor; provided that such Indebtedness is expressly subordinated at all
times to the Indebtedness under the Loan Documents pursuant to the terms of the
Guarantee and Security Agreement.

 

(c)                Indebtedness of Borrower or any Subsidiary Guarantor
(including Capital Lease Obligations) secured by Liens permitted by Section
6.3(g) in an aggregate principal amount not to exceed $100,000 at any one time
outstanding;

 

(d)               Guarantee Obligations made in the ordinary course of business
by Borrower or any of its Subsidiaries of obligations of Borrower or any
Subsidiary Guarantor; provided that such Guarantee Obligations shall be
subordinated to the Indebtedness under the Loan Documents to the extent that the
underlying Indebtedness that is being guaranteed is required to be subordinated
to the Indebtedness under the Loan Documents pursuant to this Section 6.2.

 

(e)                Indebtedness under any Hedging Agreement permitted pursuant
to Section 6.16;

 

(f)                unsecured current accounts payable incurred in the ordinary
course of business which are (i) outstanding for not more than 90 days past the
original invoice or billing date thereof or (ii) being contested in good faith
by appropriate proceedings, if such reserve as may be required by GAAP shall
have been made therefor;

 

(g)                amounts owed by Borrower or any Subsidiary to operators of
Hydrocarbon Interests under joint operating agreements, pooling or unitization
agreements or similar contractual arrangements arising in the ordinary course of
the business of Borrower or its Subsidiaries to secure amounts owing, which
amounts are not more than 60 days past due or are being contested in good faith
by appropriate proceedings if such reserves as may be required by GAAP shall
have been made therefor;

 

(h)               extensions of credit from suppliers or contractors who are not
Affiliates of Borrower for the performance of labor or services or the provision
of supplies or materials under applicable contracts or agreements in connection
with Borrower’s or any Subsidiary’s oil and gas exploration and development
activities, which are not more than 60 days overdue or are being contested in
good faith by appropriate proceedings, if such reserves as may be required by
GAAP shall have been made therefor;

 



55

 

 

(i)                 obligations for ad valorem, severance and other taxes
payable that are not overdue; and

 

(j)                 accrued FAS 143 asset retirement obligations ;

 

(k)               Indebtedness (other than the Indebtedness referred to in
Sections 6.2(l) and 6.2(m)) outstanding on the date hereof and listed on
Schedule 3.6 and any refinancings, refundings, renewals or extensions thereof
(without any increase in the principal amount thereof or any shortening of the
maturity of any principal amount thereof);

 

(l)                 at any time on or prior to the Funding Date, Indebtedness of
Borrower in respect of the Existing Credit Agreement in an aggregate principal
amount not to exceed $10,863,838 and the Guarantee Obligations of any Subsidiary
Guarantor in respect of such Indebtedness; and

 

(m)             Indebtedness of Borrower in respect of the First Lien Credit
Agreement and any refinancing of such Indebtedness permitted under the
Intercreditor Agreement; provided that the aggregate principal amount of such
Indebtedness (including the First Lien Obligations as so refinanced) may not
exceed the First Lien Carve Out (except that, solely in the case of any decrease
in the First Lien Carve Out as a result of a downward adjustment of the PDP
Reserve Value, Indebtedness in excess of the First Lien Carve Out (as so
adjusted) that was permitted under this clause (m) immediately prior to giving
effect to such adjustment shall be permitted to remain outstanding for a period
of sixty (60) days following such adjustment to the extent such Indebtedness is
permitted to remain outstanding under the First Lien Credit Agreement).

 

6.3              Liens. Create, incur, assume or suffer to exist any Lien upon
any of its Property, whether now owned or hereafter acquired, except for:

 

(a)                Liens for taxes not yet due or which are being contested in
good faith by appropriate proceedings, provided that adequate reserves with
respect thereto are maintained on the books of the applicable Loan Party in
conformity with GAAP;

 

(b)               carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings and for which adequate reserves with
respect thereto are maintained in the books of the applicable Loan Party in
conformity with GAAP; provided that at no time shall such sums being contested
exceed in the aggregate $50,000;

 

(c)                pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;

 

(d)               deposits by or on behalf of Borrower or any of its
Subsidiaries to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, plugging and abandoning surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business, so long as the aggregate amount of
such deposits at any one time does not exceed $50,000;

 



56

 

 

(e)                encumbrances consisting of easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations in any
Property of Borrower or any of its Subsidiaries for the purpose of roads,
pipelines, transmission lines, transportation lines, distribution lines for the
removal of gas, oil, coal or other minerals and other like purposes, that, do
not secure Indebtedness or other monetary obligations and, in the aggregate, are
not substantial in amount and do not materially impair the use of such property
by any Loan Party in the operation of its business and which do not in any case
materially detract from the value of the Property subject thereto are or would
be violated in any material respect by existing or proposed operations of any
Loan Party;

 

(f)                Liens in existence on the date hereof listed on Schedule
6.3(f), securing Indebtedness permitted by Section 6.2(k) and, until the Funding
Date only, Section 6.2(l), provided that no such Lien is spread to cover any
additional Property after the Closing Date and that the amount of Indebtedness
secured thereby is not increased;

 

(g)                Liens securing Indebtedness of Borrower or any of its
Subsidiaries incurred pursuant to Section 6.2(c) to finance the acquisition,
construction or improvement of fixed or capital assets, provided that (i) such
Liens and the Indebtedness secured thereby shall be created substantially
simultaneously with the acquisition, construction or improvement of such fixed
or capital assets, (ii) such Liens do not at any time encumber any Property
other than the Property financed by such Indebtedness, (iii) the amount of
Indebtedness secured thereby is not increased and (iv) the amount of
Indebtedness initially secured thereby is not more than 100% of the purchase
price or cost of construction or improvement of such fixed or capital asset;

 

(h)               Liens created pursuant to the Security Documents;

 

(i)                 the interest or title of a lessor under any lease entered
into by Borrower or any of its Subsidiaries in the ordinary course of its
business and covering only the assets so leased;

 

(j)                 all lessors’ royalties (and Liens to secure the payment
thereof), overriding royalties, net profits interests, carried interests,
production payments, reversionary interests and other burdens on or deductions
from the proceeds of production with respect to each Oil and Gas Property (in
each case) that do not operate to reduce the net revenue interest for such Oil
and Gas Property (if any) as reflected in any Mortgage or the most recently
delivered Reserve Report or increase the working interest for such Oil and Gas
Property (if any) as reflected in any Mortgage or the most recently delivered
Reserve Report without a corresponding increase in the corresponding net revenue
interest (excluding, for the avoidance of doubt, customary reductions in net
revenue interests in connection with extensions or renewals of non-productive
leases and increases to working interests in connection with the acquisition of
additional leases);

 

(k)               Liens under any oil and gas leases, farm-out agreements,
production sales contracts, division orders, contracts for sale, operating
agreements, area of mutual interest agreements, production handling agreements,
joint venture agreements, oil and gas partnership agreements, unitization and
pooling declarations and agreements, transportation agreements, marketing
agreements, processing agreements, development agreements, gas balancing or
deferred production agreements, injection, repressuring and recycling
agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements in each case to the extent the same (i) are
ordinary and customary to the oil, gas and other mineral exploration,
development, processing or extraction business, (ii) do not otherwise cause any
other express representation or warranty of any Loan Party in any of the Loan
Documents to be untrue, (iii) do not operate to reduce the net revenue interest
for such Oil and Gas Property (if any) as reflected in any Mortgage or the most
recently delivered Reserve Report, or increase the working interest for such Oil
and Gas Property (if any) as reflected in any Mortgage or the most recently
delivered Reserve Report without a corresponding increase in the corresponding
net revenue interest, and (iv) secure obligations that are not delinquent and do
not in any case materially detract from the value of the Oil and Gas Property
subject thereto;

 



57

 

 

(l)                 Liens not securing Indebtedness arising solely by virtue of
any statutory or common law provision relating to banker’s liens, rights of
set-off or similar rights and remedies and burdening only deposit accounts or
other funds maintained with a creditor depository institution, provided that no
such deposit account is a dedicated cash collateral account or is subject to
restrictions against access by the depositor in excess of those set forth by
regulations promulgated by the Board and no such deposit account is intended by
any Loan Party to provide collateral to the depository institution; and

 

(m)             so long as such Liens are subject to the Intercreditor
Agreement, Liens securing the First Lien Obligations and other First Lien
Secured Obligations (as defined in the Intercreditor Agreement).

 

6.4              Fundamental Changes. Enter into any merger, consolidation,
restructuring, recapitalization, reorganization or amalgamation, or liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution), Dispose
of all or substantially all of its Property or business or amend, modify or
otherwise change its name, jurisdiction of organization, organizational number,
identification number or FEIN, except that, if no Default shall have occurred
and be continuing:

 

(a)                any Subsidiary of Borrower may be merged or consolidated with
or into Borrower (provided that Borrower shall be the continuing or surviving
entity) or with or into any Wholly Owned Subsidiary Guarantor (provided that (i)
such Subsidiary Guarantor shall be the continuing or surviving entity or (ii)
simultaneously with such transaction, the continuing or surviving entity shall
become a Subsidiary Guarantor and Borrower shall comply with Section 5.12 in
connection therewith); and

 

(b)               any Subsidiary of Borrower may Dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to Borrower or any Wholly Owned
Subsidiary Guarantor;

 

(c)                the Capital Stock of any Subsidiary may be transferred to
Borrower or any other Wholly-Owned Subsidiary Guarantor; and

 

(d)               Borrower or any Subsidiary may amend, modify or otherwise
change its name, jurisdiction of organization, organizational number,
identification number or FEIN in accordance with and to the extent permitted by
Section 5.6 of the Guarantee and Security Agreement.

 

6.5              Disposition of Property. Dispose of any of its Property
(including, receivables and leasehold interests), whether now owned or hereafter
acquired, or, in the case of any Subsidiary of Borrower, issue or sell any
shares of such Subsidiary’s Capital Stock (including pursuant to any merger,
consolidation, restructuring, recapitalization, reorganization or amalgamation)
to any Person, except:

 

(a)                Dispositions of obsolete or worn out property in the ordinary
course of business;

 

(b)               Dispositions permitted by Section 6.4(b);

 

(c)                the sale or issuance of any Subsidiary’s Capital Stock to
Borrower or any Wholly Owned Subsidiary Guarantor;

 

(d)               the sale of inventory (including Hydrocarbons sold as
produced) which is sold in the ordinary course of business on ordinary trade
terms; provided that no contract for the sale of Hydrocarbons shall obligate
Borrower or any of its Subsidiaries to deliver Hydrocarbons at a future date
without receiving full payment therefor within 90 days after delivery;

 



58

 

 

(e)                the issuance of Capital Stock of Borrower for cash;

 

(f)                Dispositions of claims against customers, working interest
owners, other industry partners or any other Person in connection with workouts
or bankruptcy, insolvency or other similar proceedings with respect thereto;

 

(g)                Dispositions of funds collected for the beneficial interest
of, or of the interests owned by, royalty, overriding royalty or working
interest owners;

 

(h)               abandonment of Properties not producing Hydrocarbons (i) upon
expiration of the primary term of the lease or (ii) in paying quantities;

 

(i)                 any Casualty Recovery Event, provided that the proceeds
thereof are applied to one or more Qualified Investments; and

 

(j)                 Dispositions of Hydrocarbon Interests in any 12-month period
not to exceed, in the aggregate, $5,000,000; provided (i) such Dispositions are
for the fair market value thereof, (ii) unless otherwise agreed to in writing by
Agent, (x) with respect to any Disposition of Proved Reserves, at least 90% of
the consideration received in such Disposition is cash and (y) with respect to
any Disposition of Hydrocarbon Interests that do not constitute Proved Reserves,
the consideration received in such Disposition is a combination of cash and
other consideration reasonably acceptable to the Agent that is estimated by
Borrower in good faith to be of equal value to Borrower and its Subsidiaries as
the Hydrocarbon Interests so Disposed (which consideration may include other
Hydrocarbon Interests and, in the case of an assignment of Hydrocarbon Interests
to an operator, such operator’s promise to carry Borrower’s interest with
respect to other Hydrocarbon Interests), and (iii) the proceeds thereof are
applied to one or more Qualified Investments.

 

6.6              Restricted Payments. Declare or pay any dividend on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Loan Party, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Loan Party, or
enter into any derivatives or other transaction with any financial institution,
commodities or stock exchange or clearinghouse (a “Derivatives Counterparty”)
obligating any Loan Party to make payments to such Derivatives Counterparty as a
result of any change in market value of any such Capital Stock, or make or offer
to make any payment or prepayment of principal, premium (if any), interest, fees
(including fees to obtain any waiver or consent) or other charges on, or effect
any repurchase, redemption, purchase, retirement, defeasance, sinking fund or
similar payment with respect to, any Indebtedness (other than the Obligations)
of any Loan Party (the payments or other transactions described in this Section
6.6 collectively, “Restricted Payments”), except that:

 

(a)                any Subsidiary may make Restricted Payments to Borrower or
any Subsidiary Guarantor;

 

(b)               Borrower may make Restricted Payments in the form of Capital
Stock (other than Disqualified Stock) of Borrower;

 

(c)                Borrower may purchase common stock or common stock options
issued by Borrower from present or former officers or employees of any Loan
Party upon the death, disability or termination of employment of such officer or
employee, provided that the aggregate amount of payments under this clause (c)
subsequent to the Closing Date (net of any proceeds received by Borrower
subsequent to the Closing Date in connection with resales of any common stock or
common stock options so purchased) shall not exceed $500,000;

 



59

 

 

(d)               Borrower or any Subsidiary Guarantor may make any required
payment, prepayment, repurchase redemption, purchase, retirement or other
payment of other Permitted Indebtedness, in each case to the extent required to
be made by the terms thereof and permitted by such terms after giving effect to
any applicable subordination provisions;

 

(e)                Borrower or any Subsidiary Guarantor may prepay Capital
Leases or purchase money financing comprising Permitted Indebtedness upon the
sale or exchange of the equipment subject thereto; and

 

(f)                Borrower or any Subsidiary Guarantor may make any voluntary
payment, prepayment, repurchase, redemption, purchase, retirement or other
payment of the First Lien Obligations to the extent permitted by the
Intercreditor Agreement; and

 

(g)                Borrower may make Restricted Payments of up to an aggregate
amount of $50,000 in connection with a reverse stock split;

 

provided, however, that the Restricted Payments described in clauses (c), (d)
and (g) above shall not be permitted if a Default or Event of Default shall have
occurred and be continuing at the date of declaration or payment thereof or
would result therefrom.

 

6.7              Certain Expenditures.

 

(a)                Make or commit to make any Capital Expenditure, (i) except
Capital Expenditures constituting Qualified Investments and (ii) Capital
Expenditures previously approved in writing by Agent pursuant to a Request for
Approval of Capital Expenditure substantially in the form of Exhibit I.

 

(b)               Incur, or commit to incur, cash general and administrative
expenses (as such term is defined under GAAP) for Borrower and its Subsidiaries
in excess of the amounts set forth below for the applicable period:

 

Period   Permitted Expenses      

Funding Date through

December 31, 2013

  $1,500,000      

Fiscal year 2014

  $3,000,000       Fiscal year 2015 and each fiscal year thereafter   $3,500,000

  

6.8              Investments. Make any Investment in any other Person, except:

 

(a)                extensions of trade credit and advances to non-operators
under operating agreements in the ordinary course of business;

 

(b)               Investments in Cash Equivalents;

 

(c)                Investments arising in connection with the incurrence of
Indebtedness permitted by Section 6.2(b) or Section 6.2(d);

 



60

 



 

(d)               Qualified Investments made by Borrower or any Wholly Owned
Subsidiary Guarantor;

 

(e)                Investments by Borrower or any of its Subsidiaries in
Borrower or any Person that, prior to such Investment, is a Wholly Owned
Subsidiary Guarantor;

 

(f)                Hedging Agreements permitted by Section 6.16; and

 

(g)                Investments received by Borrower or any Subsidiary in
connection with workouts with, or bankruptcy, insolvency or other similar
proceedings with respect to, customers, working interest owners, other industry
partners or any other Person.

 

6.9              Transactions with Affiliates. Enter into any transaction,
including, any purchase, sale, lease or exchange of Property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than any Loan Party) unless such transaction is (a) otherwise
permitted under this Agreement, (b) in the ordinary course of business of the
Loan Party that is party to such transaction and (c) upon fair and reasonable
terms no less favorable to such Loan Party than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate.

 

6.10          Sales and Leasebacks. Enter into any sale and leaseback
transaction.

 

6.11          Changes in Fiscal Periods. Permit the fiscal year of any Loan
Party to end on a day other than December 31 or change the method of determining
its fiscal year for any Loan Party.

 

6.12          Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Loan Party
to create, incur, assume or suffer to exist any Lien upon any of its Property or
revenues, whether now owned or hereafter acquired, to secure the Obligations or,
in the case of any Guarantor, its obligations under the Guarantee and Security
Agreement, other than (a) this Agreement and the other Loan Documents, (b) the
First Lien Loan Documents and (c) in the case of Borrower or any Subsidiary
Guarantor any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby).

 

6.13          Restrictions on Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay or subordinate any Indebtedness
owed to, any Loan Party, (b) make Investments in any Loan Party or (c) transfer
any of its assets to any Loan Party, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
the Loan Documents, the First Lien Loan Documents and, solely with respect to
the period prior to the Funding Date, the Existing Loan Documents and (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary.

 

6.14          Lines of Business. Enter into any business, either directly or
through any Subsidiary, except for the acquisition, development, production and
sale of Hydrocarbons and activities reasonably incidental or relating thereto.

 

6.15          ERISA Plans. No Loan Party shall adopt or otherwise maintain any
ERISA Plan nor become a “commonly controlled entity” within any other Person
within the meaning of Section 4001 of ERISA or part of a group that is treated
as a single employer under Section 414 of the Code.

 



61

 

 

6.16          Hedging Agreements. Enter into, or suffer to exist, any Hedging
Agreement other than:

 

(a)                contracts entered into in the ordinary course with the
purpose and effect of fixing prices on oil or gas expected to be produced by
Loan Parties and not for speculative purposes, provided that at all times: (i)
no such contract fixes a price for a period later than 42 months after such
contract is entered into, (ii) the aggregate monthly production covered by all
such contracts for any single month does not in the aggregate exceed 85% of the
Loan Parties’ aggregate Projected Oil and Gas Production anticipated (at the
time such Hedging Agreement is entered into) to be sold in the ordinary course
of the Loan Parties’ businesses for such month, and (iii) no such contract
requires any Loan Party to put up money, assets, or other security thereunder at
any time;

 

(b)               Floor contracts, provided that that (i) no such contract has a
term of more than 42 months after such contract is entered into, and (ii) the
aggregate monthly production covered by all such contracts for any single month
does not in the aggregate exceed 100% of the Loan Parties’ aggregate Projected
Oil and Gas Production anticipated (at the time such Hedging Agreement is
entered into) to be sold in the ordinary course of the Loan Parties’ businesses
for such month; and

 

(c)                contracts entered into by a Loan Party for the purpose and
effect of fixing interest rates on a principal amount of the Indebtedness of
such Loan Party which are on terms and subject to conditions, and with respect
to an aggregate notional amount, acceptable to Agent.

 

6.17          New Subsidiaries. Acquire, form, incorporate or organize any
Subsidiary or permit to exist any Subsidiary (i) having any Capital Stock that
is not wholly owned by Borrower directly or through other Wholly-Owned
Subsidiaries or (ii) that is not a Guarantor.

 

6.18          Use of Proceeds. Use or permit the use of all or any portion of
the proceeds of the Loans for any purpose other than as permitted pursuant to
Section 3.18.

 

6.19          Bank Accounts. Open or otherwise establish, or deposit or
otherwise transfer funds into, any bank account (other than the bank accounts
listed on Schedule 3.28) in the name or otherwise for the benefit of Borrower or
any Subsidiary unless Agent shall have received a Deposit Account Control
Agreement executed and delivered by Borrower and the bank or other financial
institution at which such account is maintained.

 

6.20          Title Opinions; Drilling. To the extent that the Oil and Gas
Properties are operated by any Loan Party, commence or continue drilling
operations on any well without obtaining a Title Opinion with respect to such
well and, to the extent that the Oil and Gas Properties are operated by any
Person other than Loan Party, permit (through its commercially reasonable
efforts) the commencement or continuation of drilling operations on any well
without obtaining a Title Opinion with respect to such well.

 

6.21          Gas Imbalances, Take-or-Pay or Other Prepayments. Allow Gas
Imbalances, take-or-pay or other prepayments with respect to the Oil and Gas
Properties of Borrower or any Subsidiary which would require Borrower or such
Subsidiary to deliver their respective Hydrocarbons produced on a monthly basis
from such Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor other than Gas Imbalances, take-or-pay or other
prepayments incurred in the ordinary course of business and which Gas
Imbalances, take-or-pay, or other prepayments and balancing rights, in the
aggregate, do not result in Borrower or such Subsidiary having net aggregate
liability at any time in excess of an amount equal to 2% of the Oil and Gas
Properties that are designated Proved Developed Producing Reserves in the most
recently delivered Reserve Report.

 



62

 

 

6.22          Amendments to Certain Documents and Agreements.

 

(a)                Amend, modify or otherwise change, or permit any amendment,
modification or other change to (pursuant to a waiver or otherwise), any
Constituent Documents (including by the filing or modification of any
certificate of designation, or any agreement or arrangement (including any
shareholders’ agreement) entered into, with respect to any of its Capital
Stock), or enter into any new agreement with respect to any of its Capital
Stock, except any such amendments, modifications or changes or any such
agreements or arrangements that do not adversely affect any right, privilege or
interest of Agent or the Lenders under the Loan Documents or in the Collateral.
Lender agrees that Borrower may permit amendment of its Constituent Documents in
connection with the proposed reserve stock split described on Schedule 6.22(a)
solely to permit the consummation of such transaction, and such amendment shall
not be in violation of this Section 6.22.

 

(b)               Amend, modify or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
First Lien Credit Agreement or the other First Lien Loan Documents (other than
any such amendment, modification, waiver or other change that is expressly
permitted by the Intercreditor Agreement).

 

6.23          Post-Funding Deliveries. Fail to (a) deliver to Agent any of the
agreements, documents, instruments or certificates described on Schedule 6.23,
in each case, in form and substance reasonably satisfactory to Agent or (b)
perform any of the actions described on Schedule 6.23 in a manner reasonably
satisfactory to Agent, in the case of each of clauses (a) and (b), unless
otherwise agreed by Agent, within the time periods set forth opposite each such
item or action on such Schedule 6.23.

 

Article VII
EVENTS OF DEFAULT

 

7.1              Events of Default. If any of the following events shall occur
and be continuing:

 

(a)                Borrower shall fail to pay when due and payable or when
declared due and payable (in each case whether at the stated maturity, by
acceleration or otherwise), including, pursuant to Section 2.7, all or any
portion of the Obligations (whether of principal, interest, fees and charges due
to the Lenders or other amounts constituting Obligations); or

 

(b)               Any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made or furnished; or

 

(c)                Any Loan Party shall default in the observance or performance
of any agreement contained in Sections 5.5(a) (with respect to Borrower only),
5.7, 5.9(a), 5.11or 5.12, Article VI or in Article 5 of the Guarantee and
Security Agreement; or an “Event of Default” under and as defined in any
Mortgage shall have occurred and be continuing; or

 

(d)               Any Loan Party shall default in the observance or performance
of any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section 7.1), and
such default shall continue unremedied for a period of 30 days; or

 



63

 

 

(e)                Any Loan Party shall (i) default in making any payment of any
principal or interest of any Indebtedness (including, any Guarantee Obligation,
but excluding the Loans and other Obligations) when due (after giving effect to
any applicable grace periods); or (ii) default in the observance or performance
of any other agreement or condition relating to any such Indebtedness (including
any Guarantee Obligation but excluding the Obligations) or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided that a default,
event or condition described in clause (i) or (ii) of this paragraph (e) shall
not at any time constitute an Event of Default unless, at such time, one or more
defaults, events or conditions of the type described in clauses (i) and (ii) of
this paragraph (e) shall have occurred and be continuing with respect to
Indebtedness the outstanding principal amount of which exceeds in the aggregate
$50,000; or

 

(f)                (i) Any Loan Party shall commence any case, proceeding or
other action (A) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or such Loan Party shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Loan Party any case, proceeding or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Loan Party any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, restraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or (iv)
any Loan Party shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) any Loan Party shall generally not, or shall
be unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

 

(g)                One or more judgments or decrees shall be entered against any
Loan Party (to the extent not paid or fully covered by insurance as to which the
relevant insurance company has acknowledged coverage) of $50,000 or more, and
all such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 30 days from the entry thereof; or

 

(h)               Any of the Security Documents shall cease, for any reason
(other than by reason of the express release thereof pursuant to Section 9.16),
to be in full force and effect or any Loan Party or any Affiliate of any Loan
Party shall so assert; as a result of action taken or omitted to be taken by any
Loan Party, Agent shall fail to have an Acceptable Security Interest in the
Collateral, which failure is not remedied within five days after notice thereof
to Borrower from Agent; or any provision of any Loan Document shall at any time
for any reason be declared to be null and void, or the validity or
enforceability thereof shall be contested by any Loan Party, or a proceeding
shall be commenced by any Loan Party or by any Governmental Authority having
jurisdiction over any Loan Party, seeking to establish the invalidity or
unenforceability thereof, or any Loan Party shall deny that any Loan Party has
any liability or obligation purported to be created under any Loan Document; or

 

(i)                 The guarantee contained in Article 2 of the Guarantee and
Security Agreement shall cease, for any reason (other than by reason of the
express release thereof pursuant to Section 9.16), to be in full force and
effect or any Loan Party or any Affiliate of any Loan Party shall so assert; or

 



64

 

 

(j)                 There shall occur any event or circumstance which has had,
or would reasonably be expected to have, a Material Adverse Effect;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (e) above with respect to Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable,
and (B) if such event is any other Event of Default, either or both of the
following actions may be taken: (i) at any time prior to the Commitment
Expiration Date, with the consent of the Required Lenders, Agent may, or upon
the request of the Required Lenders, Agent shall, by notice to Borrower declare
the Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Required Lenders, Agent
may, or upon the request of the Required Lenders, Agent shall, by notice to
Borrower, declare the Loans hereunder (with accrued interest thereon) and all
other amounts owing under this Agreement and the other Loan Documents to be due
and payable forthwith, whereupon the same shall immediately become due and
payable.

 

7.2              Remedies. Upon the occurrence and during the continuance of an
Event of Default, Agent and the Lenders shall be entitled to exercise any and
all remedies available under the Security Documents or otherwise available under
applicable law or otherwise.

 

Article VIII
THE AGENT

 

8.1              Appointment. Each Lender hereby irrevocably designates and
appoints Agent as the agent of such Lender under this Agreement and the other
Loan Documents, and each Lender irrevocably authorizes Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against Agent.

 

8.2              Delegation of Duties. Agent may execute any of its duties under
this Agreement and the other Loan Documents by or through agents or attorneys in
fact and shall be entitled to advice of counsel concerning all matters
pertaining to such duties. Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in fact selected by it with reasonable
care.

 

8.3              Exculpatory Provisions. Neither Agent nor any of its officers,
directors, employees, agents, attorneys in fact or affiliates shall be (i)
liable for any action lawfully taken or omitted to be taken by it or such Person
(INCLUDING SUCH PERSON’S OWN NEGLIGENCE) under or in connection with this
Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted solely and proximately from its or such
Person’s own gross negligence or willful misconduct) or (ii) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by any Loan Party or any officer thereof contained in this
Agreement or any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any Loan Party to
perform its obligations hereunder or thereunder. Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

 



65

 

 

8.4              Reliance by Agent. Agent shall be entitled to rely, and shall
be fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, facsimile, email, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including, counsel to the Loan Parties),
independent accountants and other experts selected by Agent. Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless such
Note shall have been transferred in accordance with Section 9.7 and all actions
required by Section 9.7 in connection with such transfer shall have been taken.
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders (or, if so specified by this
Agreement, all Lenders or any other instructing group of Lenders specified by
this Agreement) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders or any other instructing group of Lenders specified by this Agreement),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

 

8.5              Notice of Default. Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default hereunder unless
Agent shall have received notice from a Lender or Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that Agent shall receive such a
notice, Agent shall give notice thereof to the Lenders. Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders or any other instructing group of Lenders specified by this Agreement);
provided that unless and until Agent shall have received such directions, Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default or Event of Default as it shall deem
advisable in the best interests of the Lenders.

 

8.6              Non Reliance on Agent and Other Lenders. Each Lender expressly
acknowledges that neither Agent nor any of its officers, directors, employees,
agents, attorneys and other advisors, partners, attorneys in fact or affiliates
have made any representations or warranties to it and that no act by Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by Agent to any Lender. Each Lender represents to Agent that it has,
independently and without reliance upon Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of, and investigation into, the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by Agent hereunder, Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of Agent or any of its officers,
directors, employees, agents, attorneys and other advisors, partners, attorneys
in fact or affiliates.

 



66

 

 

8.7              Indemnification. The Lenders agree to indemnify Agent AND EACH
AFFILIATE THEREOF AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AND
AGENTS (to the extent not reimbursed by any Loan Party and without limiting the
obligation of any Loan Party to do so), ratably according to their respective
Aggregate Exposure Percentages in effect on the date on which indemnification is
sought under this Section 8.7 (or, if indemnification is sought after the date
upon which the Commitments shall have terminated and the Loans shall have been
paid in full, ratably in accordance with such Aggregate Exposure Percentages
immediately prior to such date), for, and to save Agent harmless from and
against, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (including, at any time following the payment of
the Loans) be imposed on, incurred by or asserted against Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by Agent under or in connection with any of the foregoing (INCLUDING
AGENT’S OWN NEGLIGENCE); provided that no Lender shall be liable for the payment
of any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted solely and proximately from Agent’s gross negligence or willful
misconduct. WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER AGREES TO REIMBURSE
AGENT PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE OF ANY OUT OF POCKET EXPENSES
(INCLUDING COUNSEL FEES) INCURRED BY AGENT IN CONNECTION WITH THE PREPARATION,
EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT, OR ENFORCEMENT
(WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL
ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, TO THE EXTENT THAT AGENT IS NOT REIMBURSED FOR SUCH BY
BORROWER. The agreements in this Section 8.7 shall survive the payment of the
Loans and all other amounts payable hereunder.

 

8.8              Agent in its Individual Capacity. Agent and its affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with any Loan Party as though Agent were not Agent. With respect to its Loans
made or renewed by it, Agent shall have the same rights and powers under this
Agreement and the other Loan Documents as any Lender and may exercise the same
as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include Agent in its individual capacity

 

8.9              Successor Agent. Agent may resign as Agent upon 10 days’ notice
to the Lenders and Borrower. If Agent shall resign as Agent under this Agreement
and the other Loan Documents, then the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, whereupon such successor agent
shall succeed to the rights, powers and duties of Agent, and the term “Agent”
shall mean such successor agent effective upon such appointment and approval,
and the former Agent’s rights, powers and duties as Agent shall be terminated,
without any other or further act or deed on the part of such former Agent or any
of the parties to this Agreement or any holders of the Loans. If no successor
agent has accepted appointment as Agent by the date that is 10 days following a
retiring Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective, and the Lenders shall assume and
perform all of the duties of Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. After the
retiring Agent’s resignation as Agent, the provisions of this Article VIII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement and the other Loan Documents.

 



67

 

 

8.10          Collateral Matters.

 

(a)                Agent is hereby irrevocably authorized by each of the Lenders
to effect any release of Liens or guarantee obligations contemplated by Section
9.16.

 

(b)               Agent is authorized on behalf of the Secured Parties, without
the necessity of any notice to or further consent from the Secured Parties, from
time to time, to take any actions with respect to any Collateral or Security
Documents which may be necessary to perfect and maintain Acceptable Security
Interests in and Liens upon the Collateral granted pursuant to the Security
Documents. Agent is further authorized on behalf of the Secured Parties, without
the necessity of any notice to or further consent from the Secured Parties, from
time to time, to take any action (other than enforcement actions requiring the
consent of, or request by, the Required Lenders as set forth in Section 7.1
above) in exigent circumstances as may be reasonably necessary to preserve any
rights or privileges of the Secured Parties under the Loan Documents or
applicable legal requirements. By accepting the benefit of the Liens granted
pursuant to the Security Documents, each Secured Party not party hereto hereby
agrees to the terms of this Section 8.10(b).

 

(c)                Notwithstanding anything contained in any of the Loan
Documents to the contrary, Borrower, Agent, and each Secured Party hereby agree
that no Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce any Guarantee Obligations, it being understood and
agreed that all powers, rights and remedies hereunder and under the Security
Documents may be exercised solely by Agent on behalf of the Secured Parties in
accordance with the terms hereof. By accepting the benefit of the Liens granted
pursuant to the Security Documents, each Secured Party not party hereto hereby
agrees to the terms of this Section 8.10(c).

 

8.11          Withholding Tax.

 

(a)                To the extent required by any applicable law, Agent may
withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding tax. If the forms or other documentation required
hereunder are not delivered to Agent, then Agent may withhold from any interest
payment to any Lender not providing such forms or other documentation, a maximum
amount of the applicable withholding tax.

 

(b)               If the Internal Revenue Service or any authority of the United
States or other jurisdiction asserts a claim that Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify Agent of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify Agent fully for all amounts paid, directly
or indirectly, by Agent as tax or otherwise, including penalties and interest,
together with all expenses incurred, including legal expenses, allocated staff
costs and any out of pocket expenses.

 



68

 

 

(c)                If any Lender sells, assigns, grants a participation in, or
otherwise transfers its rights under this Agreement, the purchaser, assignee,
participant or transferee, as applicable, shall comply and be bound by the terms
of Sections 2.11 and 8.11; provided that with respect to any Participant, as set
forth in Section 9.7(b), such Participant shall only be required to comply with
the requirements of Sections 2.11 and 8.11 if such Participant seeks to obtain
the benefits of Section 2.11.

 

Article IX
MISCELLANEOUS

 

9.1              Amendments and Waivers. Neither this Agreement nor any other
Loan Document nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 9.1. The
Required Lenders and each Loan Party that is party to the relevant Loan Document
may, or (with the written consent of the Required Lenders) Agent and each Loan
Party that is party to the relevant Loan Document may, from time to time, (a)
enter into written amendments, supplements or modifications hereto and to the
other Loan Documents (including amendments and restatements hereof or thereof)
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (b) waive, on such terms and conditions as
may be specified in the instrument of waiver, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:

 

(i)                 forgive the principal amount or extend the final scheduled
date of maturity of any Loan, reduce the stated rate of any interest or fee
payable hereunder or extend the scheduled date of any payment thereof, or
increase the amount or extend the expiration date of any Commitment of any
Lender, in each case without the consent of each Lender directly affected
thereby;

 

(ii)               amend, modify or waive any provision of this Section 9.1 or
reduce any percentage specified in the definition of Required Lenders, consent
to the assignment or transfer by Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, or (except as specified in
Section 9.16) release all or substantially all of the Collateral or release all
or substantially all of the Guarantors from their Guarantee Obligations under
the Guarantee and Security Agreement, in each case without the consent of all
Lenders;

 

(iii)             amend, modify or waive any provision of Article VIII or any
other provision affecting the rights, duties and obligations of Agent without
the consent of Agent;

 

(iv)             amend, modify or waive the pro rata provisions of Section 2.9
without the consent of each Lender directly affected thereby; or

 

(v)               impose restrictions on assignments and participations that are
more restrictive than, or additional to, those set forth in Section 9.7.

 

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, Agent and all future holders of the Loans. In the case of any waiver,
the Loan Parties, the Lenders, Agent shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing; but no
such waiver shall extend to any subsequent or other Default or Event of Default,
or impair any right consequent thereon. Any such waiver, amendment, supplement
or modification shall be effected by a written instrument signed by the parties
required to sign pursuant to the foregoing provisions of this Section 9.1;
provided, however, that delivery of an executed signature page of any such
instrument by facsimile transmission or in portable document format (.pdf) shall
be effective as delivery of a manually executed counterpart thereof.

 



69

 

 

9.2              Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of facsimile notice,
when received, addressed (a) in the case of Borrower or Agent, as follows and
(b) in the case of the Lenders, as set forth in an administrative questionnaire
delivered to Agent or, in the case of a Lender which becomes a party to this
Agreement pursuant to an Assignment and Acceptance, in such Assignment and
Acceptance or (c) in the case of any party, to such other address as such party
may hereafter notify to the other parties hereto:

 



Borrower: Black Ridge Oil & Gas, Inc.   10275 Wayzata Blvd., Suite 310  
Minnetonka, MN 55305   Attention: James Moe   Email: james.moe@blackridgeoil.com
        with a copy to: Leonard, Street and Deinard   150 South Fifth Street,
Suite 2300   Minneapolis, MN 55402   Attention: Steven B. Mayeron   Facsimile:
612-335-1657   Email: steve.mayeron@leonard.com     Agent: Chambers Energy
Management, LP   600 Travis Street, Suite 7330   Houston, TX 77002   Attention:
 Robert Finch   Email: rfinch@chambersenergy.com     with a copy to (which copy
  shall not constitute notice): Cortland Capital Market Services LLC   225 West
Washington Street, Suite 2100   Chicago, IL 60606   Attention:  Aslam A. Azeem  
Facsimile: (312) 376-0751   Email:  aslam.azeem@cortlandglobal.com     with a
copy to (which copy   shall not constitute notice): Latham & Watkins LLP   811
Main Street, Suite 3700   Houston, TX 77002   Attention:  J. Michael Chambers  
Facsimile: (713) 546-5401   Email:  michael.chambers@lw.com

 

provided that any notice, request or demand to or upon Agent or any Lender shall
not be effective until received.

 



70

 

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by Agent;
provided that the foregoing shall not apply to notices pursuant to Section 2
unless otherwise agreed by Agent and the applicable Lender. Agent or Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Agent hereby agrees to accept notices hereunder (including
notices pursuant to Section 2.) by electronic mail in portable document format
(.pdf).

 

9.3              No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of Agent or any Lender, any right, remedy,
power or privilege hereunder or under the other Loan Documents shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

9.4              Survival of Representations and Warranties. All representations
and warranties made herein, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

9.5              Payment of Expenses. Whether or not the Funding Date occurs,
Borrower agrees to:

 

(a)                pay or reimburse Agent on demand for all of its reasonable
out of pocket costs and expenses incurred in connection with the syndication of
the Loans and the development, preparation and execution of, and any amendment,
supplement, waiver or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
including reasonable costs and expenses related to a due diligence review, and
the consummation and administration of the transactions contemplated hereby and
thereby, including, the reasonable fees and disbursements and other charges of
counsel and consultants to Agent, the charges of Intralinks, and reasonable
costs and expenses related to periodic collateral and financial control, asset
appraisal and asset monitoring; and

 

(b)               pay or reimburse each Lender and Agent on demand for all of
their respective costs and expenses incurred in connection with the enforcement
or preservation of any rights under this Agreement, the other Loan Documents and
any other documents prepared in connection herewith or therewith, including, the
fees and disbursements of counsel (including the allocated fees and
disbursements and other charges of in-house counsel) to each Lender and of
counsel to Agent,

 

9.6              Indemnification; Waiver

 



71

 

 

(a) Borrower shall, and does hereby indemnify, Agent (and any sub-agent
thereof), each Lender and each OFFICER, DIRECTOR, EMPLOYEE, AGENT,
ATTORNEY-IN-FACT AND AFFILIATE of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
any loan party or any subsidiary of a loan party arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, the consummation of the transactions contemplated
hereby or thereby, or, in the case of Agent (and any sub-agent, OFFICER,
DIRECTOR, EMPLOYEE, AGENT, ATTORNEY-IN-FACT AND AFFILIATE thereof) the
administration of this Agreement and the other Loan Documents, (II) any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other taxes, if any, which
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, (III) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any loan party
or any subsidiary of a loan party, or any Environmental Liability related in any
way to any loan party or any subsidiary of a loan party, (IV) the use by
unauthorized persons of information or other materials sent through electronic,
telecommunications or other information transmission systems that are
intercepted by such persons or (V) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
loan party or any subsidiary of a loan party, and regardless of whether any
Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; (all the foregoing in this clause (a),
collectively, the “Indemnified Liabilities”); provided that Borrower shall have
no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
PRIMARILY from the gross negligence or willful misconduct of such Indemnitee. No
Indemnitee shall be liable for any damages arising from the use by unauthorized
persons of information or other materials sent through electronic,
telecommunications or other information transmission systems that are
intercepted by such persons or for any special, indirect, consequential or
punitive damages in connection with the Loans.

 

(b) Without limiting the foregoing, and to the extent permitted by applicable
law, Borrower agrees not to assert and to cause its Subsidiaries not to assert,
and hereby waives and agrees to cause its Subsidiaries so to waive (i) any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance or the use of the
proceeds thereof and (ii) all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee.

 



72

 

 

(c) All amounts due under this Section 9.6 shall be payable not later than ten
days after written demand therefor. Statements reflecting amounts payable by
Borrower pursuant to this Section 9.6 shall be submitted to Borrower at the
address of Borrower set forth in Section 9.2, or to such other Person or address
as may be hereafter designated by Borrower in a notice to Agent. The agreements
in this Section 9.6 shall survive repayment of the Loans and all other amounts
payable hereunder.

 

9.7              Successors and Assigns; Participations and Assignments.

 

(a)                This Agreement shall be binding upon and inure to the benefit
of Borrower, the Lenders, Agent, all future holders of the Loans and their
respective successors and assigns, except that Borrower may not assign or
transfer any of its respective rights or obligations under this Agreement
without the prior written consent of Agent and each Lender (and any attempted
assignment or transfer by Borrower without such consent shall be null and void).

 

(b)               Any Lender may, without the consent of Borrower or any other
Person, in accordance with applicable law, at any time sell to one or more
banks, financial institutions or other entities (each, a “Participant”)
participating interests in any Loan owing to such Lender, any Commitment of such
Lender or any other interest of such Lender hereunder and under the other Loan
Documents. In the event of any such sale by a Lender of a participating interest
to a Participant, such Lender’s obligations under this Agreement to the other
parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of any such Loan for all purposes under this Agreement and the other Loan
Documents, and Borrower and Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and the other Loan Documents. In no event shall any Participant
under any such participation have any right to approve any amendment or waiver
of any provision of any Loan Document, or any consent to any departure by any
Loan Party therefrom, except to the extent that such amendment, waiver or
consent would require the consent of all Lenders pursuant to Section 9.1.
Borrower agrees that if amounts outstanding under this Agreement and the Loans
are due or unpaid, or shall have been declared or shall have become due and
payable upon the occurrence of an Event of Default, each Participant shall, to
the maximum extent permitted by applicable law, be deemed to have the right of
setoff in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement, provided that, in
purchasing such participating interest, such Participant shall be deemed to have
agreed to share with the Lenders the proceeds thereof as provided in Section
9.8(a) as fully as if such Participant were a Lender hereunder. Borrower also
agrees that each Participant shall be entitled to the benefits of Sections 2.10
and 2.11 with respect to its participation in the Commitments and the Loans
outstanding from time to time as if such Participant were a Lender; provided
that, in the case of Section 2.11, such Participant shall have complied with the
requirements of Section 2.11 and Section 8.11, and; provided, further, that no
Participant shall be entitled to receive any greater amount pursuant to any such
Section than the transferor Lender would have been entitled to receive in
respect of the amount of the participation transferred by such transferor Lender
to such Participant had no such transfer occurred. Each Lender that sells a
participation shall maintain a register on which it enters the name and address
of each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Commitments or the Loans or other obligations
under this Agreement (the “Participant Register”). The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 



73

 

 

(c)                Any Lender (an “Assignor”) may, without the consent of any
Loan Party, in accordance with applicable law and upon written notice to Agent,
at any time and from time to time assign to any Lender or any affiliate or
Related Fund thereof or, with the consent of Agent (which shall not be
unreasonably withheld, conditioned or delayed), to an additional bank, financial
institution or other entity (an “Assignee”) all or any part of its rights and
obligations under this Agreement pursuant to an Assignment and Acceptance,
substantially in the form of Exhibit J (an “Assignment and Acceptance”),
executed by such Assignee and such Assignor (and, where the consent of Borrower
or Agent is required pursuant to the foregoing provisions, by Borrower and such
other Persons) and delivered to Agent for its acceptance and recording in the
Register; provided that no such assignment to an Assignee (other than any Lender
or any affiliate thereof) shall be in an aggregate principal amount of less than
$1,000,000 (other than, in each case, in the case of an assignment of all of a
Lender’s interests under this Agreement), unless otherwise agreed by Borrower
and Agent, and provided, further, that the assignor Lender or Assignee has paid
to Agent a processing and recordation fee in the amount of $3,500.00 (which fee
may be waived or reduced in the sole discretion of Agent), provided, however,
that only one such fee shall be payable in the case of concurrent assignments to
Persons that, after giving effect to such assignments, will be Related Funds.
Upon such execution, delivery, acceptance and recording, from and after the
effective date determined pursuant to such Assignment and Acceptance, (x) the
Assignee thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
with Commitments or Loans as set forth therein, and (y) the Assignor thereunder
shall, to the extent provided in such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of an Assignor’s rights and obligations under this
Agreement, such Assignor shall cease to be a party hereto, except as to Sections
2.10, 2.11, 8.11 and 9.5 in respect of the period prior to such effective date).
For purposes of the minimum assignment amounts set forth in this Section 9.7(c),
multiple assignments by two or more Related Funds shall be aggregated.

 

(d)               Agent shall, on behalf of Borrower, maintain at its address
referred to in Section 9.2 a copy of each Assignment and Acceptance delivered to
it and a register (the “Register”) for the recordation of the names and
addresses of the Lenders and the Commitment of, and principal amount of the
Loans owing to, each Lender from time to time. The entries in the Register shall
be conclusive, in the absence of manifest error, and Borrower, Agent and the
Lenders shall treat each Person whose name is recorded in the Register as the
owner of the Loans and any Note evidencing such Loans recorded therein for all
purposes of this Agreement. Any assignment of any Loan, whether or not evidenced
by a Note, shall be effective only upon appropriate entries with respect thereto
being made in the Register (and each Note shall expressly so provide). Any
assignment or transfer of all or part of a Loan evidenced by a Note shall be
registered on the Register only upon surrender for registration of assignment or
transfer of the Note evidencing such Loan, accompanied by a duly executed
Assignment and Acceptance; thereupon one or more new Notes in the same aggregate
principal amount shall be issued to the designated Assignee, and the old Notes
shall be returned by Agent to Borrower marked “canceled”. The Register shall be
available for inspection by Borrower or any Lender (with respect to any entry
relating to such Lender’s Loans) at any reasonable time and from time to time
upon reasonable prior notice.

 

(e)                Upon its receipt of an Assignment and Acceptance executed by
an Assignor and an Assignee (and, in any case where the consent of any other
Person is required by Section 9.7(c), by each such other Person), Agent shall
(i) promptly accept such Assignment and Acceptance and (ii) on the effective
date determined pursuant thereto record the information contained therein in the
Register and give notice of such acceptance and recordation to Borrower. On or
prior to such effective date, Borrower, at its own expense, upon request, shall
execute and deliver to Agent (in exchange for the applicable Note, if any, of
the assigning Lender) a new Note or Notes to such Assignee in an amount equal to
the Commitment or Loan assumed or acquired by it pursuant to such Assignment and
Acceptance and, if the Assignor has retained a Commitment or Loan, as the case
may be, upon request, a new Note or Notes to the Assignor in an amount equal to
the Commitment or Loans, as the case may be, retained by it hereunder. Such new
Note or Notes shall be dated the Closing Date and shall otherwise be in the form
of the Note or Notes replaced thereby.

 



74

 

 

(f)                For avoidance of doubt, the parties to this Agreement
acknowledge that the provisions of this Section 9.7 concerning assignments of
Loans and Notes relate only to absolute assignments and that such provisions do
not prohibit assignments creating security interests in Loans and Notes,
including, any pledge or assignment by a Lender of any Loan or Note to any
Federal Reserve Bank in accordance with applicable law.

 

(g)                Notwithstanding anything to the contrary contained herein,
any Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
(an “SPV”), identified as such in writing from time to time by the Granting
Lender to Agent and Borrower, the option to provide to Borrower all or any part
of any Loan that such Granting Lender would otherwise be obligated to make to
Borrower pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPV to make any Loan and (ii) if an SPV elects
not to exercise such option or otherwise fails to provide all or any part of
such Loan, the Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof. The making of a Loan by an SPV hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Each party hereto hereby agrees that no SPV shall
be liable for any indemnity or similar payment obligation under this Agreement
(all liability for which shall remain with the Granting Lender). In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
indebtedness of any SPV, it will not institute against, or join any other person
in instituting against, such SPV any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
state thereof. In addition, notwithstanding anything to the contrary in this
Section 9.7(g), any SPV may (x) with notice to, but without the prior written
consent of, Borrower and Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender, or
with the prior written consent of Borrower and Agent (which consent shall not be
unreasonably withheld, conditioned or delayed) to any financial institutions
providing liquidity or credit support to or for the account of such SPV to
support the funding or maintenance of Loans, and (y) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPV; provided that non-public information with
respect to Borrower may be disclosed only with Borrower’s consent which will not
be unreasonably withheld, conditioned or delayed. This Section 9.7(g) may not be
amended without the written consent of any SPV with Loans outstanding at the
time of such proposed amendment.

 

9.8              Adjustments; Set off.

 

(a)                If any Lender (a “Benefitted Lender”) shall at any time
receive any payment of all or part of the Obligations owing to it, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by set
off, pursuant to events or proceedings of the nature referred to in clause (f)
of Article VII, or otherwise), in a greater proportion than any such payment to
or collateral received by any other Lender, if any, in respect of such other
Lender’s Obligations, such Benefitted Lender shall purchase for cash from the
other Lenders a participating interest in such portion of each such other
Lender’s Obligations, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest.

 



75

 

 

(b)               In addition to any rights and remedies of the Lenders provided
by law, each Lender shall have the right, without prior notice to Borrower, any
such notice being expressly waived by Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by Borrower hereunder
(whether at the stated maturity, by acceleration or otherwise), to set off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of Borrower. Each Lender agrees to notify promptly Borrower and Agent
after any such setoff and application made by such Lender, provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

 

9.9              Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or in portable document format (.pdf) shall be effective
as delivery of a manually executed counterpart hereof. A set of the copies of
this Agreement signed by all the parties shall be lodged with Borrower and
Agent.

 

9.10          Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

9.11          Integration; Construction.

 

(a)                This Agreement, the other Loan Documents and the Commitment
Letter represent the entire agreement of Borrower, Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by Agent or any Lender relative to
the subject matter hereof not expressly set forth or referred to herein, in the
other Loan Documents or in the Commitment Letter.

 

(b)               Each covenant contained herein shall be construed (absent
express provision to the contrary) as being independent of each other covenant
contained herein, so that compliance with any one covenant shall not (absent
such an express contrary provision) be deemed to excuse compliance with any
other covenant. Where any provision herein refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.

 

9.12          GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT (INCLUDING ANY CLAIM OR CONTROVERSY ARISING OUT
OF OR RELATING TO THIS AGREEMENT WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR
OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF
THE STATE OF NEW YORK.

 



76

 

 

9.13          Submission To Jurisdiction; Waivers. Borrower hereby irrevocably
and unconditionally:

 

(a)                submits for itself and its Property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non exclusive general jurisdiction of the courts of the State of
New York located in the County of New York, the courts of the United States of
America for the Southern District of New York, and appellate courts from any
thereof;

 

(b)               consents that any such action or proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)                agrees that service of process in any such action or
proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to Borrower
at its address set forth in Section 9.2 or at such other address of which Agent
shall have been notified pursuant thereto;

 

(d)               agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(e)                waives, to the maximum extent not prohibited by law, any
right it may have to claim or recover in any legal action or proceeding referred
to in this Section 9.13 any special, exemplary, punitive or consequential
damages.

 

9.14          Acknowledgments. Borrower hereby acknowledges that:

 

(a)                it has been advised by counsel in the negotiation, execution
and delivery of this Agreement and the other Loan Documents;

 

(b)               neither Agent nor any Lender has any fiduciary relationship
with or duty to Borrower or any Subsidiary thereof arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Agent and the Lenders, on one hand, and Borrower and its
Subsidiaries, on the other hand, in connection herewith or therewith is solely
that of debtor and creditor; and

 

(c)                no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among Agent and the Lenders or among Borrower and its Subsidiaries and the
Lenders.

 



77

 

 

9.15          Confidentiality. Agent and each Lender agrees to keep confidential
all non-public information provided to it by any Loan Party pursuant to this
Agreement that is designated by such Loan Party as confidential; provided that
nothing herein shall prevent Agent or any Lender from disclosing any such
information (a) to Agent, any other Lender or any affiliate of any thereof, (b)
to any Participant or Assignee (each, a “Transferee”) or prospective Transferee
that agrees to comply with the provisions of this Section 9.15 or substantially
equivalent provisions, (c) to any of its employees, directors, agents,
attorneys, accountants and other professional advisors, (d) to any financial
institution that is a direct or indirect contractual counterparty in swap
agreements or such contractual counterparty’s professional advisor (so long as
such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section), (e) upon the
request or demand of any Governmental Authority having jurisdiction over it, (f)
in response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (g) if requested or
required to do so in connection with any litigation or similar proceeding, (h)
that has been publicly disclosed other than in breach of this Section 9.15, (i)
to the National Association of Insurance Commissioners or any similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender or (j) in connection with the exercise of any
remedy hereunder or under any other Loan Document. Notwithstanding anything to
the contrary in the foregoing sentence or any other express or implied
agreement, arrangement or understanding, the parties hereto hereby agree that,
from the commencement of discussions with respect to the financing provided
hereunder, any party hereto (and each of its employees, representatives, or
agents) is permitted to disclose to any and all persons, without limitation of
any kind, the tax structure and tax aspects of the transactions contemplated
hereby, and all materials of any kind (including opinions or other tax analyses)
related to such tax structure and tax aspects.

 

9.16          Release of Collateral and Guarantee Obligations.

 

(a)                Notwithstanding anything to the contrary contained herein or
in any other Loan Document, upon request of Borrower in connection with any
Disposition of Property permitted by the Loan Documents (other than to a Loan
Party), Agent shall take such actions as shall be required to release its
security interest in any Collateral that is, or owned by any Person all the
Capital Stock of which is, being Disposed of in such Disposition, and to release
any Guarantee Obligations under any Loan Document of any Person being Disposed
of in such Disposition, to the extent necessary to permit consummation of such
Disposition in accordance with the Loan Documents; provided that Borrower shall
have delivered to Agent, at least ten Business Days prior to the date of the
proposed release (or such shorter period agreed to by Agent), a written request
for release identifying the relevant Collateral being Disposed of in such
Disposition and the terms of such Disposition in reasonable detail, including
the date thereof, the price thereof and any expenses in connection therewith,
together with a certification by Borrower stating that such transaction is in
compliance with this Agreement and the other Loan Documents and that the
proceeds of such Disposition will be applied in accordance with this Agreement
and the other Loan Documents.

 

(b)               Notwithstanding anything to the contrary contained herein or
any other Loan Document, when all Obligations have been paid in full, all
Commitments have terminated or expired, upon request of Borrower, Agent shall
(without notice to, or vote or consent of, any Lender) take such actions as
shall be required to release its security interest in all Collateral, and to
release all Guarantee Obligations provided for in any Loan Document. Any such
release of Guarantee Obligations shall be deemed subject to the provision that
such Guarantee Obligations shall be reinstated if after such release any portion
of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, Borrower or any Guarantor
or any substantial part of its Property, or otherwise, all as though such
payment had not been made.

 



78

 

 

9.17          Interest Rate Limitation.

 

(a)                It is the intention of the parties hereto that each Lender
shall conform strictly to usury laws applicable to it. Accordingly, if the
transactions contemplated hereby would be usurious as to any Lender under laws
applicable to it (including the laws of the United States of America and the
laws of any State whose laws may be mandatorily applicable to such Lender
notwithstanding the other provisions of this Agreement), then, in that event,
notwithstanding anything to the contrary in any of the Loan Documents or any
agreement entered into in connection with or as security for the Loans, it is
agreed as follows: (i) the aggregate of all consideration which constitutes
interest under law applicable to any Lender that is contracted for, taken,
reserved, charged or received by such Lender under any of the Loan Documents or
agreements or otherwise in connection with the Loans shall under no
circumstances exceed the maximum amount allowed by such applicable law, and any
excess shall be canceled automatically and if theretofore paid shall be credited
by such Lender on the principal amount of the Indebtedness (or, to the extent
that the principal amount of the Indebtedness shall have been or would thereby
be paid in full, refunded by such Lender to Borrower); and (ii) in the event
that the maturity of the Loans is accelerated by reason of an election of the
holder thereof resulting from any Event of Default under this Agreement or
otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest under law applicable to any Lender may
never include more than the maximum amount allowed by such applicable law, and
excess interest, if any, provided for in this Agreement or otherwise shall be
canceled automatically by such Lender as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited by such Lender on the
principal amount of the Indebtedness (or, to the extent that the principal
amount of the Indebtedness shall have been or would thereby be paid in full,
refunded by such Lender to Borrower). All sums paid or agreed to be paid to any
Lender for the use, forbearance or detention of sums due hereunder shall, to the
extent permitted by law applicable to such Lender, be amortized, prorated,
allocated and spread throughout the stated term of the Loans until payment in
full so that the rate or amount of interest on account of any Loans hereunder
does not exceed the maximum amount allowed by such applicable law.

 

(b)               If at any time and from time to time (i) the amount of
interest payable to any Lender on any date shall be computed at the Highest
Lawful Rate applicable to such Lender pursuant to this Section 9.17 and (ii) in
respect of any subsequent interest computation period the amount of interest
otherwise payable to such Lender would be less than the amount of interest
payable to such Lender computed at the Highest Lawful Rate applicable to such
Lender, then the amount of interest payable to such Lender in respect of such
subsequent interest computation period shall continue to be computed at the
Highest Lawful Rate applicable to such Lender until the total amount of interest
payable to such Lender shall equal the total amount of interest which would have
been payable to such Lender if the total amount of interest had been computed
without giving effect to this Section 9.17.

 

9.18          Accounting Changes. In the event that any “Accounting Change” (as
defined below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
Borrower and Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Change
with the desired result that the criteria for evaluating the consolidated
financial condition of Borrower shall be the same after such Accounting Change
as if such Accounting Change had not been made. Until such time as such an
amendment shall have been executed and delivered by Borrower, Agent and the
Required Lenders, all financial covenants, standards and terms in this Agreement
shall continue to be calculated or construed as if such Accounting Change had
not occurred. “Accounting Change” refers to any change in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC.

 



79

 

 

9.19          WAIVERS OF JURY TRIAL. BORROWER, AGENT AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN (IN EACH CASE, WHETHER FOR CLAIMS SOUNDING IN CONTRACT OR
IN TORT OR OTHERWISE). EACH PARTY HEREBY CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND ACKNOWLEDGES THAT IT HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATION CONTAINED IN THIS SECTION 9.19.

 

9.20          Customer Identification – USA PATRIOT Act Notice. Agent (for
itself and not on behalf of any other party) and each Lender hereby notifies the
Loan Parties that, pursuant to the requirements of the USA PATRIOT Act, Title
III of Pub. L. 107-56, signed into law October 26, 2001 (the “Patriot Act”), it
is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of the Loan Parties and
other information that will allow Agent or such Lender, as applicable, to
identify the Loan Parties in accordance with the Patriot Act.

 

9.21          Creditor-Debtor Relationship. The relationship between Agent and
each Lender on the one hand, and the Loan Parties, on the other hand, is solely
that of creditor and debtor. No Secured Party has any fiduciary relationship or
duty to any Loan Party arising out of or in connection with, and there is no
agency, tenancy or joint venture relationship between the Secured Parties and
the Loan Parties by virtue of, this Agreement or any Loan Document or any other
document or transaction contemplated herein or therein.

 

9.22          Lenders and Warrant Holders. The parties hereto acknowledge that
in connection with the Loan Documents each Lender will have the opportunity to
act in both its capacity as a Lender and in its capacity as a holder of a
Warrant and potential future equity holder, and the parties agree that no
conflict shall arise or be deemed to have arisen as a result of any Lender
acting in, or making decisions in light of, either or both capacities when
taking, or refraining from taking, any action in connection with any Loan
Document.

 

9.23          Intercreditor Agreement. Agent is hereby authorized on behalf of
each Lender to enter into the Intercreditor Agreement. A copy of such
Intercreditor Agreement will be made available to each Secured Party on the
Closing Date and thereafter upon request. Each Lender (by receiving the benefits
thereunder and of the Collateral) acknowledges and agrees to the terms of such
Intercreditor Agreement and agrees that the terms thereof shall be binding on
such Secured Party and its successors and assigns, as if it were a party
thereto.

 

 

 

 

 

[Signature Page to Follow]

 

 

 

 



80

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

 

BLACK RIDGE OIL & GAS, INC.

 

 

 

By: /s/ Kenneth DeCubellis
       Name: Kenneth DeCubellis
       Title: Chief Executive Officer

 

 

CHAMBERS ENERGY MANAGEMENT, LP,
as Agent

 

 

 

By: /s/ J. Robert Chambers
       Name: J. Robert Chambers
       Title: President & Chief Executive Officer

 

 

CHAMBERS ENERGY CAPITAL II, LP,
By: CEC Fund II GP, LLC, its general partner,
as a Lender

 

 

 

By: /s/ J. Robert Chambers
       Name: J. Robert Chambers
       Title: Managing Director

 

 

CHAMBERS ENERGY CAPITAL II TE, LP,
By: CEC Fund II GP, LLC, its general partner,
as a Lender

 

 

 

By: /s/ J. Robert Chambers
       Name: J. Robert Chambers
       Title: Managing Director

 



81

 
